     Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 1 of 242
                                                                        1



 1                  IN THE UNITED STATES DISTRICT COURT

 2                    FOR THE WESTERN DISTRICT OF TEXAS

 3                               WACO DIVISION

 4   VLSI TECHNOLOGY LLC              *
                                      *
 5                                    *
     VS.                              * CIVIL ACTION NO. AU-19-CV-977
 6                                    *
     INTEL CORPORATION                *     December 12, 2019
 7
           BEFORE THE HONORABLE ALAN D ALBRIGHT, JUDGE PRESIDING
 8                            MARKMAN HEARING

 9   APPEARANCES:

10   For the Plaintiff:    Benjamin W. Hattenbach, Esq.
                           Charlotte J. Wen, Esq.
11                         Irell & Manella, L.L.P.
                           1800 Avenue of the Stars, Suite 900
12                         Los Angeles, CA 90067-4276

13                         J. Mark Mann, Esq.
                           Andy W. Tindel, Esq.
14                         Mann, Tindel & Thompson
                           112 East Line Street, Suite 304
15                         Tyler, TX 75702

16                         Amy E. Proctor, Esq.
                           Dominik Slusarczyk, Esq.
17                         Brian Weissenberg, Esq.
                           Irell & Manella LLP
18                         1800 Avenue of the Stars, Suite 900
                           Los Angeles, CA 90067
19
                           Justin Allen, Esq.
20                         Haley & Olson, P.C.
                           100 N Ritchie Road, Suite 200
21                         Waco, TX 76712

22
     For the Defendant:    J. Stephen Ravel, Esq.
23                         Sven Stricker, Esq.
                           Kelly Hart & Hallman LLP
24                         303 Colorado Street, Suite 2000
                           Austin, TX 78701
25
     Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 2 of 242
                                                                       2



 1                         William F. Lee, Esq.
                           Joseph Mueller, Esq.
 2                         Louis W. Tompros, Esq.
                           Kate Saxton, Esq.
 3                         WilmerHale
                           60 State Street
 4                         Boston, MA 02109
                           Mary V. Sooter, Esq.
 5                         Wilmer Cutler Pickering Hale & Dorr LLP
                           1225 17th Street, Suite 2600
 6                         Denver, CO 80202

 7                         James Eric Wren, III, Esq.
                           Baylor University Law School
 8                         One Bear Place #97288
                           Waco, TX 76798-7288
 9
     Court Reporter:       Kristie M. Davis
10                         United States District Court
                           PO Box 20994
11                         Waco, Texas 76702-0994

12

13

14        Proceedings recorded by mechanical stenography, transcript

15   produced by computer-aided transcription.

16

17

18

19

20

21

22

23

24

25
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 3 of 242
                                                                                     3



07:47    1   (December 12, 2019, 9:05 a.m.)

09:05    2        THE BAILIFF:    All rise.

09:05    3        (Call to Order of the Court)

09:05    4        DEPUTY CLERK:     Markman hearing in Civil Action Austin

09:05    5   19-CV-977, styled VLSI Technology, LLC vs. Intel Corporation.

09:06    6        THE COURT:     Good morning, ladies and gentlemen.       If you

09:06    7   would be so kind as to introduce yourself and tell me everyone

09:06    8   who will be speaking.

09:06    9        Mr. Mann, good morning.

09:06   10        MR. MANN:    Good morning, Your Honor.       Mark Mann on behalf

09:06   11   of VLSI, and, Your Honor, we have a number of lawyers here.

09:06   12   Ben Hattenbach, Dominik Slusarzyk.       I think that's Smith in

09:06   13   Polish.   Amy Proctor, Charlotte Wen, Justin Allen, Brian

09:06   14   Weissenberg, Andy Tindel, and Morgan Chu who is in trial, Your

09:06   15   Honor.    So he could not be here.

09:06   16        THE COURT:     Understood.

09:06   17        MR. MANN:    And we're ready to proceed.

09:06   18        THE COURT:     Mr. Ravel?

09:06   19        MR. RAVEL:     Your Honor, Steve Ravel for Intel Corporation.

09:06   20   Taking terms today will be Bill Lee who I've already had the

09:06   21   honor of introducing to you.      Mindy Sooter.

09:06   22        MS SOOTER:     Good morning, Your Honor.

09:06   23        MR. RAVEL:     Joe Mueller and myself.     Also on the team is

09:07   24   our client in from Santa Clara Ms. Mashood Rassam.         Other

09:07   25   lawyers are of course Professor James E. Wren III who needs no
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 4 of 242
                                                                                    4



09:07    1   introduction.    Louis Tompros, Lauren Fletcher and Kate Saxton.

09:07    2        THE COURT:     Good to be here.

09:07    3        So let me tell you what I've done.       First I want to thank

09:07    4   my law clerk who has I don't think slept in the last week just

09:07    5   over the sheer excitement of getting to be here at this

09:07    6   hearing.    The briefs were outstanding.     We have both read them.

09:07    7   The tutorials are outstanding.      I've looked through those

09:07    8   already as well.    I think in fact yesterday we sent you --

09:07    9   we -- you know, we told you we had an issue with one of the

09:07   10   claims.    So we are very up to speed and have read everything.

09:07   11   It's -- maybe it's at least up with the best drafting of briefs

09:08   12   that we've had by far and so it's been very helpful.

09:08   13        So what I guess we should start with is, Mr. Mann, if you

09:08   14   would like to put on your tutorial, that would be great.          Or

09:08   15   whoever's going to do it.

09:08   16        MR. MANN:     Your Honor, I think we understood, and we

09:08   17   can -- I'm sure we can do it either way, but we're going to do

09:08   18   maybe a mini tutorial for each patent.       Is that what we planned

09:08   19   on doing?

09:08   20        THE COURT:     Yes, sir.

09:08   21        MR. MANN:     So I think Mr. Hattenbach maybe has -- Amy

09:08   22   Proctor has the first term, Your Honor.

09:08   23        THE COURT:     Okay.

09:08   24        MR. RAVEL:     For housekeeping, Judge, in that regard,

09:08   25   subject to the way you want to do it, the parties had thought
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 5 of 242
                                                                                   5



09:08    1   we would just go down through the order of the joint claim

09:08    2   construction statement claim by claim.

09:08    3        THE COURT:     That's the way I'm prepared to do it.

09:08    4        MR. RAVEL:     Okay.

09:08    5        THE COURT:     And just for the record, if we're -- if I'm

09:08    6   correct, what we're starting off with is the '522 patent, and

09:09    7   it would be regulate/regulating at least one supply from a

09:09    8   power source and an inductance.

09:09    9        MS. PROCTOR:    That's my understanding as well, Your Honor.

09:09   10        THE COURT:     Very good.

09:09   11        MS. PROCTOR:    Amy Proctor for VLSI.

09:09   12        Well, so, Your Honor, I believe you have a copy of the

09:09   13   slides.   If you don't, we can certainly pass one up to you.

09:09   14        THE COURT:     Is it what I've already seen?      I think I've

09:09   15   got a copy.

09:09   16        MS. PROCTOR:    So we have a fresh set of slides that

09:09   17   include our slides for the argument and also some of the same

09:09   18   tutorial slides and a little bit --

09:09   19        THE COURT:     You can never have too many slides.

09:09   20        MS. PROCTOR:    I'll get you a hard copy right now.

09:09   21        All right.     There we go.   We got the screen working too.

09:10   22        So can you jump to Slide 16, please?

09:10   23        Thank you.

09:10   24        All right.     So the '522 patent.    So this patent was filed

09:10   25   in November 2000.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 6 of 242
                                                                                     6



09:10    1           MR. RAVEL:     Do you have a copy of your slides for us?

09:10    2           MS. PROCTOR:    Sure.

09:10    3           (Conference between counsel.)

09:10    4           MS. PROCTOR:    Thank you.

09:10    5           So the '522 patent developed and filed back in November

09:10    6   2000 identified a need for a method and apparatus that could

09:10    7   adjust the system clock and/or the supply voltage based on a

09:10    8   couple of things.       So the application actually being performed

09:11    9   and also the processing capabilities of the circuit.          And the

09:11   10   goal here was to conserve power.         And so exactly what the

09:11   11   inventors found is that you can do this.         If you take into

09:11   12   account the actual processing needs of the application,

09:11   13   including if there are multiple applications running, you can

09:11   14   look at what those applications actually need in terms of their

09:11   15   clock frequency and you can adjust that and then you can also

09:11   16   adjust the voltage.       And by adjusting the voltage so that

09:11   17   you're not always operating at the maximum voltage you might

09:11   18   ever need but instead you're operating at a lower voltage when

09:11   19   you don't need that maximum amount, --

09:11   20           THE COURT:     And you can go up.

09:11   21           MS. PROCTOR:    -- you can save power.

09:11   22           THE COURT:     Right?    And you can go up?

09:11   23           MS. PROCTOR:    Right.    You can go up when you need to and

09:11   24   down.

09:11   25           So one way to implement a system that can do this is to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 7 of 242
                                                                                    7



09:11    1   use a converter.    And we talked on -- about this a little bit

09:11    2   in the tutorial, but there are a number of different types of

09:11    3   converters that can be used to convert input power to a power

09:11    4   level that's better suited to the system.

09:12    5        And there are a couple of examples.        This is actually a

09:12    6   slide in Intel's tutorial and you'll see they provided this

09:12    7   exhibit DX18 that shows five different types of converters.

09:12    8   And what they focused on were just the first two.         So they told

09:12    9   you a lot about buck converters and boost converters, but if

09:12   10   you actually look at their reference here, it goes through a

09:12   11   number of others as well, including one that we talked about in

09:12   12   our tutorial.   So the very next one on this list from Intel's

09:12   13   reference here is a buck boost converter.        And so this is a

09:12   14   converter where it's -- this is an example of one at least.

09:12   15   And so in this simple example what you have is you have an

09:12   16   inductor being powered by the power source when the switch is

09:12   17   closed.   So that switch at the top.      And then when the switch

09:12   18   is open, that inductor is then connected to power the load.           So

09:12   19   you store some amount of energy in the inductor and then you

09:13   20   can actually provide that to the load.       And so you can go back

09:13   21   and forth between these two modes where you're charging the

09:13   22   inductor or discharging the inductor, and that determines how

09:13   23   much power you actually provide to the load.        So in this

09:13   24   configuration you can either provide more.        So it -- also the

09:13   25   input is five volts.    If you charge up the inductor enough, you
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 8 of 242
                                                                                       8



09:13    1   could actually provide more than that.       You could provide six

09:13    2   volts to the load.    Now, if you charge the inductor less for a

09:13    3   shorter amount of time, you could provide a lower amount.           You

09:13    4   could provide four volts.     So it's a very flexible

09:13    5   configuration that allows you to provide different voltage

09:13    6   levels to the load.

09:13    7           And of course there are many other types of converters as

09:13    8   well.    So one more we mentioned, in Dr. Conte's explanation was

09:13    9   the flyback converter, and this is actually also discussed in

09:13   10   Intel's reference DX18, and it's similar to the buck boost, but

09:13   11   instead of having a direct coupling where the inductor is

09:13   12   actually where you have a single inductor that's part of the

09:13   13   full circuit, you have this magnetic coupling between two

09:14   14   inductors.    So it works in a very similar way.       The switch

09:14   15   could be where it's shown down here.       It could also be where

09:14   16   we've just shown on the last example at the top and you can do

09:14   17   kind of the same thing here where you can charge up an inductor

09:14   18   and then use that inductor to provide voltage to a load.            But

09:14   19   here of course there's no direct electrical connection.           So

09:14   20   these are just some examples of types of converters that could

09:14   21   be used in a circuit that can achieve the goals of the '522

09:14   22   patent.

09:14   23           And the '522 patent itself is pretty clear.      So it

09:14   24   embraces this flexibility.     It says in the specification a buck

09:14   25   converter may be -- there's a missing here -- may be used
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 9 of 242
                                                                                     9



09:14    1   instead of a boost convert or a combination of a buck and boost

09:14    2   converter may be used.     The buck boost example is a

09:14    3   combination.    This is straight from the spec of the original

09:14    4   patent.   So this demonstrates the patent's flexibility.

09:14    5        Now, you might have heard a little bit from Intel about

09:14    6   Figure 1 in the patent, and this is -- these are their labels

09:15    7   on Figure 1.    They say power source, inductance, regulating

09:15    8   circuitry, and they describe this as a boost converter, but the

09:15    9   patent is very clear this is just one embodiment.         And I know

09:15   10   Your Honor is very familiar with basic claim construction law

09:15   11   that says the illustration of a specific embodiment does not

09:15   12   limit the claim language.     And, by the way, Intel doesn't ever

09:15   13   really argue that it does.     So we'll get to that in a minute,

09:15   14   but I think the parties agree here there are a number of

09:15   15   different converters that can be used in this type of circuit.

09:15   16        So the actual claim term here, regulate or regulating at

09:15   17   least one supply from a power source and inductance.          It

09:15   18   appears, for example, in Claim 1 and throughout a number of the

09:15   19   other claims.    So Your Honor has our proposed instructions.          We

09:15   20   propose plain and ordinary meaning and Intel has proposed this

09:15   21   paragraph on the right here.      And what these two proposals show

09:15   22   is that no construction is necessary.       So it's very clear that

09:16   23   both parties have maintained every single word of the claim

09:16   24   language and proposed maintaining that.       And so you can see on

09:16   25   the right here we've kind of marked up the words Intel's added
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 10 of 242
                                                                                      10



09:16    1   in red, and if you count, it's 14 words they're trying to add

09:16    2   to the claim, but everyone agrees that the words in the

09:16    3   claim -- Intel reuses each and every single one of them.           The

09:16    4   words in the claim are understandable and do not require

09:16    5   further explanation.     And so when that's the case, it's really

09:16    6   a simple situation for Your Honor.       The claim just simply does

09:16    7   not require definition.     And the law on this is also very

09:16    8   clear, for example, in Renishaw.       The Federal Circuit has

09:16    9   explained that a claim must explicitly recite a term in the

09:16   10   definition before a definition may enter the claim from the

09:16   11   written description.     And there are plenty of examples also of

09:16   12   district courts addressing this, including the Eastern District

09:16   13   of Texas, explaining that where the parties propose repeating

09:16   14   the language of the claims in their constructions, then you

09:16   15   really don't need to do any more here and you can stick with

09:16   16   those same words.

09:17   17        So what Intel's construction does is it tries to add two

09:17   18   non claimed limitations.      So it's really a rewriting of the

09:17   19   claim.   And here's an example.     It's a little confusing of what

09:17   20   they're trying to do.     So they're moving some words around.

09:17   21   They're inserting other words, and what they've come up with is

09:17   22   a whole new set of language for the claims that adds two

09:17   23   separate limitations:     One, that the inductance be connected to

09:17   24   a power source, and, two, that the inductance be positioned

09:17   25   between the power source and the regulating circuitry.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 11 of 242
                                                                                    11



09:17    1        Now, I know Your Honor knows that generally speaking we

09:17    2   don't just add limitations to claims.        Of course it's over a

09:17    3   century of law saying that if we want to begin to include

09:17    4   elements not mentioned in the claim to limit the claim we

09:17    5   should never know where to stop.       So this just on its face

09:17    6   violates kind of foundational principles of claim construction.

09:17    7   The patent doesn't support these new limitations.         There's no

09:18    8   requirement on the connection in the patent.         There's no

09:18    9   requirement on the specific placement that Intel wants in the

09:18   10   patent.   And, in fact, Intel agrees.      So Intel has not argued

09:18   11   and doesn't rely on the patent to add these limitations.

09:18   12   Intel's relying only on the re-examination history, which I'll

09:18   13   get to in a moment.

09:18   14        And, actually, worse than just being unsupported by the

09:18   15   patent, Intel's construction actually contradicts the

09:18   16   specification.    So we looked, for example, earlier at this

09:18   17   excerpt from the specification explaining that a buck converter

09:18   18   may be used or a combination of a buck and boost converter.

09:18   19   And Intel has described its own construction -- this is from

09:18   20   its opening brief -- as requiring a boost regulator

09:18   21   configuration.    So Intel's designed its construction in an

09:18   22   attempt to exclude all other types of converters, and that's

09:18   23   Intel's own position.     I think in their reply they came back

09:18   24   and said, oh, maybe there's something that's a boost regulator

09:18   25   that has some extra component, but this is their position, that
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 12 of 242
                                                                                    12



09:19    1   only boost regulators satisfy their construction, and it's just

09:19    2   not supported by the patent and it's not supported.          It

09:19    3   actually contradicts the specification.

09:19    4        So really absent any exceptions to the foundational rules

09:19    5   of claim construction, we're done.       It's very clear here that

09:19    6   the parties agree the claim terms are understandable and that

09:19    7   the foundational rule of applying plain and ordinary meaning

09:19    8   should apply.    Now the burden really shifts to Intel.        Intel

09:19    9   wants to invoke the re-examination history to argue that we

09:19   10   should rewrite the claim according to its kind of

09:19   11   interpretation of that re-exam history to add these two new

09:19   12   limitations, and it's just not warranted by that history.

09:19   13        So there's an incredibly high standard for disclaimer.

09:19   14   And, again, this is Intel's burden to show that the statements

09:19   15   made during re-examination or the prosecution history are both

09:19   16   clear and unmistakable.     We have -- the Federal Circuit has

09:20   17   said we have consistently rejected prosecution statements too

09:20   18   vague or ambiguous to qualify as a disavowal of claim scope.

09:20   19   And there's a very good reason for this extremely high

09:20   20   standard.   We really only rewrite claims in a couple of very

09:20   21   narrow situations, because if we start doing it more broadly,

09:20   22   more generally, it really does trample on the prosecution

09:20   23   process.    Claims are very carefully drafted and reviewed and it

09:20   24   just would violate a number of foundational principles of claim

09:20   25   construction to routinely rewrite claims in the way Intel
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 13 of 242
                                                                                     13



09:20    1   proposes.    So there are really a couple of only very narrow

09:20    2   circumstances where you can do that.       One is, for example, if

09:20    3   the inventor provides an express definition, and it makes sense

09:20    4   there because you have extremely clear guidance on how to

09:20    5   define the term.     The inventor spelled it out for you in some

09:20    6   way that's very clear.     So that's one.     And another one is if

09:21    7   there's disclaimer but only if that disclaimer is so clear and

09:21    8   unmistakable and definitional that it's even possible to come

09:21    9   up with a construction that is fair and reasonable and that

09:21   10   it's clear enough to trump the whole rest of claim construction

09:21   11   jurisprudence.

09:21   12           So if we go through the re-exam history, I have a slide

09:21   13   with each circuit.     I'm happy to look at any of them Your

09:21   14   Honor's interested in, but they are all pretty similar.            So

09:21   15   what happens is there's this -- I've tried to excerpt on these

09:21   16   slides and you'll see there's a -- like I said, a series of

09:21   17   them.    I've tried to excerpt the key discussion of each of the

09:21   18   prior art circuits for you.      And what the patent -- what the

09:21   19   patentee said were things like -- this is the first one that

09:21   20   comes up, Dancy.     Dancy does not regulate at least one supply

09:21   21   from a power source and an inductance, and here's the full

09:21   22   explanation for why.     Because the power supply control signal

09:21   23   operates switches S1 and S2 from the power source Vin alone.

09:22   24   So that's what we have to work with.       Really not clear exactly

09:22   25   what or why the circuit's being distinguished, and I'll get
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 14 of 242
                                                                                 14



09:22    1   into that a little bit more later what some other

09:22    2   interpretations are here, but that's kind of the full statement

09:22    3   we have on this.

09:22    4        So another example is Gutnik II, and here the patentee

09:22    5   described the circuit.     So it explains that it's implementing

09:22    6   with a PWM controller, driver, inductor, capacitor, and then

09:22    7   made a very similar statement:      Does not disclose regulating

09:22    8   Vout from a power source and an inductance.

09:22    9        So, again, some of this I think is just clearly background

09:22   10   just describing the circuit and then the circuit's printed

09:22   11   there and then there's just this kind of conclusion that it

09:22   12   does not disclose something.

09:22   13        And then actually if you go on right below the figure,

09:22   14   what the patentee said about Gutnik II was that it uses the LC

09:22   15   filter in a buck configuration but doesn't regulate as the

09:23   16   claim requires.    So this actually signals to me that the

09:23   17   patentee intended to include buck configurations, but, again,

09:23   18   we really don't have much guidance here on why these circuits

09:23   19   are being distinguished.

09:23   20        So six more of these we can look at, but they really are

09:23   21   pretty consistent in how they just repeat claim language and

09:23   22   say the prior art does not disclose the term.         And so these are

09:23   23   on Slides 46, 47, 48 all the way through 51.

09:23   24        And so what the Federal Circuit has said is that you

09:23   25   actually can distinguish prior art during re-exam during the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 15 of 242
                                                                                 15



09:23    1   prosecution without constraining the definition of the claim

09:23    2   term as being argued, and so that's really what we think is

09:23    3   happening here.     There was some distinguishing.      We don't

09:23    4   dispute that, but Intel here bears the burden of showing that

09:24    5   the patentee limited the claims to Intel's proposed

09:24    6   construction clearly and unmistakably, and I just don't see

09:24    7   that here in this record.

09:24    8           So if we kind of look at this history and ask ourselves

09:24    9   some questions, what's the patentee's basis for distinguishing?

09:24   10   We have a little bit of guidance that we saw in those slides,

09:24   11   but there really are multiple reasonable interpretations.

09:24   12           What specific feature is the patent focused on

09:24   13   differentiating?     Not clear.   And then this is really the

09:24   14   critical question.     Should the claim be defined differently

09:24   15   based on those statements and how?       And we just don't have that

09:24   16   here.    This record has no affirmative defining statements.       It

09:24   17   never tells us clearly and unmistakably that the inductance has

09:24   18   to be both connected to the power source and located between

09:24   19   the power source and the regulating circuitry.         So that's

09:24   20   really the issue.    The patentee's statements are silent on the

09:25   21   location of the inductance, and it's just really not clear.         I

09:25   22   believe that they're limiting the definition in that way.

09:25   23           And so on Slide 54 there are other reasonable

09:25   24   interpretations.     So it seems like in Dancy the patentee's

09:25   25   distinguishing the power supply control signal and I would say
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 16 of 242
                                                                                  16



09:25    1   basically every discussion it seems like the patentee is just

09:25    2   providing background on some of these circuits and that

09:25    3   background does come up later.      The patentee later makes

09:25    4   arguments talking about why it wouldn't have been obvious to

09:25    5   combine these circuits with Clark '086 in part based on the

09:25    6   fact that they aren't suitable for integration and things like

09:25    7   that.    So some of this background on the circuits really is

09:25    8   just foundation for later arguments.       And, in fact, even the

09:25    9   fact that those circuits are buck -- include buck

09:25   10   configurations is background for arguments on Claims 23 and 29

09:25   11   where the patentee actually added claims during the re-exam

09:25   12   that would require the ability to increase or decrease the

09:26   13   voltage, and I have Claim 23.      I'll show you that in a second.

09:26   14   So a lot of that really was just background for later arguments

09:26   15   the patentee wanted to make.      And there's also -- it's also

09:26   16   very possible that the patentee was commenting on the

09:26   17   relationship between the inductance and the regulating

09:26   18   circuitry.     So I'll give a quick example going back to the buck

09:26   19   boost configuration on that.

09:26   20           So, again, where the alleged disavowal is ambiguous or

09:26   21   open to multiple reasonable interpretations, it just doesn't

09:26   22   rise to the standard for prosecution disclaimer.         And this has

09:26   23   comes up in cases, plenty of cases.       We have one example here

09:26   24   on Slide 56.    And what happened here was the -- in the -- the

09:26   25   patentee made statements that said, using a server through a
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 17 of 242
                                                                                     17



09:26    1   centralized interface is contrary to the claim limitations.             So

09:26    2   a pretty clear distinguishing statement.        So the district court

09:26    3   relied on that to find that the storage units cannot be

09:27    4   centrally controlled, and the Federal Circuit said, no.            It

09:27    5   kind of went too far.     The district court read more into the

09:27    6   patentee's words than were clearly there, and that's what we

09:27    7   think Intel's doing here.

09:27    8        So what the patentee has really just said references do

09:27    9   not disclose some element, that is not the same as

09:27   10   affirmatively requiring the two limitations that Intel's added.

09:27   11   It's just not there.     And, in fact, I can demonstrate this with

09:27   12   an example.    So not only is it just not clear and unmistakable

09:27   13   because there is no -- you can't draw this connection.             Intel's

09:27   14   actually wrong.    Its construction is just too narrow and it's

09:27   15   contradicted not only by the patent but by the re-examination

09:27   16   history.

09:27   17        So like we talked about before, there are many possible

09:27   18   converters.    So I've shown here the buck boost again, a flyback

09:27   19   converter and many others that the patentee never distinguished

09:28   20   during re-examination and actually explicitly says in the spec

09:28   21   may be used.

09:28   22        But the buck boost example actually may not satisfy

09:28   23   Intel's construction.     I think first of all Intel has said it

09:28   24   wouldn't satisfy Intel's construction because Intel has said

09:28   25   its construction is limited to boost configurations, but, also,
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 18 of 242
                                                                                  18



09:28    1   if we look at -- just look at the way the circuit's arranged,

09:28    2   especially the requirement that the inductor be between the

09:28    3   power source and the regulating circuitry, it's just not there.

09:28    4   If the current is flowing clockwise here, the inductor is not

09:28    5   between the power source and the regulating circuitry, but this

09:28    6   is clearly something that should fall within the scope of the

09:28    7   claims both before and after the re-examination.

09:28    8        And I mention Claim 23.      This is a claim that was added

09:28    9   during re-examination and it actually requires that the power

09:28   10   supply control signal provide the at least one supply

09:28   11   selectively at a voltage greater than or less than a voltage of

09:29   12   the power source.    So we have a dependant claim depending from

09:29   13   Claim 1 that says you have to be able to provide voltage that's

09:29   14   either higher or lower than that input power source voltage,

09:29   15   and Intel has said under its construction boost only.          So Intel

09:29   16   has said basically if you adopt its construction, this claim

09:29   17   that was added during re-examination.        So therefore clearly the

09:29   18   examiner and the patentee believed were fully consistent with

09:29   19   statements made during re-examination.        This claim would no

09:29   20   longer even be possible to satisfy -- Claim 1 would be narrower

09:29   21   than this dependent Claim 23.

09:29   22        Intel tries to kind of avoid this -- these issues with its

09:29   23   proposal saying, well, it's not fair.        It's not fair for the

09:29   24   patentee to have used this one definition when it was arguing

09:29   25   validity and now to try to argue it for a different definition,
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 19 of 242
                                                                                      19



09:30    1   but, first of all, Intel's never argued that the patentee

09:30    2   actually made inconsistent statements here on infringement and

09:30    3   validity.   And what would really be unfair, we think, is to

09:30    4   limit the claims based on Intel's after the fact

09:30    5   misinterpretation of ambiguous statements to exclude whole

09:30    6   dependent claims from even being possible to be met based on

09:30    7   assumptions and guesses about what the patentee meant.

09:30    8        And if Your Honor's concerned, oh, maybe these claims

09:30    9   never would have survived re-exam if we hadn't made this

09:30   10   argument, if the patentee hadn't said this, that, I don't

09:30   11   think, has support either because the patentee made multiple

09:30   12   arguments during re-examination.       Each of these circuits

09:30   13   appeared as part of an obviousness combination and the patentee

09:30   14   explained in each case why it would not have been obvious to

09:30   15   make that combination and why there was actually teaching a way

09:30   16   in what was identified as the primary reference from the

09:30   17   combination.    So there's also no real fairness concern there.

09:30   18        On Slide 63 I just have this one quick example of kind of

09:31   19   the dangers of rewriting claims after the fact without clear

09:31   20   guidance from the inventor and from the patentee.         Intel's

09:31   21   construction really doesn't make things more clear.          So this is

09:31   22   Intel's own picture on the left here from Intel's brief.            It

09:31   23   has labeled what it believes to be the regulating circuitry and

09:31   24   the inductance and the power source, and Intel's construction

09:31   25   requires that the inductance be between the power source and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 20 of 242
                                                                                    20



09:31    1   the regulating circuitry.      Well, how can you assess that when

09:31    2   Intel's kind of dropped the inductance here in the middle of

09:31    3   what it's called the regulating circuitry, right?         So I think

09:31    4   there's also just a practical problem of -- so we have kind of

09:31    5   two problems with going down this path of using the

09:31    6   re-examination to rewrite the claims.        There's the legal issue

09:31    7   of when it's not clear and unmistakable, it really should not

09:31    8   trump every other foundational claim construction principle,

09:31    9   but also there's a practical problem.        If you don't have enough

09:32   10   clarity from the patentee or from the inventor on how to write

09:32   11   the claims after the fact, then you end up just creating more

09:32   12   confusion instead of more clarity.

09:32   13        So, ultimately, plain and ordinary meaning really is the

09:32   14   only appropriate construction here.       The parties agree that

09:32   15   every word in the claim is understandable to a person of

09:32   16   ordinary skill in the art, and these re-examination statements

09:32   17   simply do not have the clarity necessary to be definitional.

09:32   18   And so it just isn't fair to the patentee.        It isn't right to

09:32   19   rewrite the claims based on assumptions and guesses about what

09:32   20   the patentee meant in the way that actually contradicts both

09:32   21   the patent and the rest of the re-examination history and even

09:32   22   amended -- I'm sorry -- added claims during re-exam.

09:32   23        THE COURT:     Thank you very much.

09:33   24        MR. MUELLER:    Good morning, Your Honor.       My name is Joe

09:33   25   Mueller.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 21 of 242
                                                                                       21



09:33    1        THE COURT:     Mr. Mueller, good morning.

09:33    2        MR. MUELLER:    May I pass out some hard copies for you?

09:33    3        THE COURT:     Of course.

09:33    4        MR. MUELLER:    So if I could, Your Honor, I'd like to start

09:33    5   with a brief review of some tutorial slides that we prepared.

09:33    6   I'll go through some of them rather quickly in the interest of

09:33    7   cutting to the core issues before Your Honor today.          May I

09:33    8   proceed?

09:33    9        THE COURT:     Absolutely.

09:33   10        MR. MUELLER:    So first there's some basic concepts on

09:33   11   current voltage and inductors, and these I'll just sort of

09:33   12   breeze through because I'm sure Your Honor's familiar with the

09:33   13   basics, but this patent involves consideration of the ways in

09:33   14   which voltage is converted or adjusted within certain types of

09:33   15   circuits.

09:33   16        And fundamentally we have current, the flow of electrons,

09:33   17   voltage, the pressure in the circuit.        And of particular

09:33   18   relevance to this patent is the circuit element of an inductor

09:34   19   or an inductor coil.     And those create magnetic fields.         When

09:34   20   current runs through them, those magnetic fields serve as

09:34   21   storage tanks for energy, converts electrical energy into

09:34   22   magnetic energy.    And there's several beneficial effects of

09:34   23   that physics concept, the concept of the magnetic field being

09:34   24   created.    It can serve to slow down current in certain

09:34   25   circumstances and it can serve to add current in others
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 22 of 242
                                                                                      22



09:34    1   depending on whether the storage vessel, this magnetic field,

09:34    2   is being created or collapsed.      Now, when it's created, it

09:34    3   takes the current flowing into it and converts that electrical

09:34    4   energy into magnetic energy, and when the magnetic field

09:34    5   collapses, it's converted back into electrical energy and

09:34    6   current flows out of the coil.      And so those are the basics for

09:34    7   inductor coils.    And you can see it here.      There's a five volt

09:34    8   input that generates the magnetic field converting some portion

09:35    9   of the electrical energy into magnetic energy, slowing down the

09:35   10   current.     When the voltage is shut off, the magnetic field

09:35   11   collapses and current is released from that storage vessel.

09:35   12           And that takes us to the next building block here from a

09:35   13   technical perspective switching regulators.         And these, as the

09:35   14   name suggests, are switches used to regulate certain circuitry.

09:35   15   And in this context, the context of power converters, these

09:35   16   switches are used to regulate voltage.        So here, and Ms.

09:35   17   Proctor showed you this earlier, is an example of two different

09:35   18   types of power converters, a buck converter and a boost

09:35   19   converter.    And I want to pause here, Your Honor, to make a

09:35   20   point that I'm going to come back to a few times, which is that

09:35   21   the labels "buck" and "boost" are really not what's critical

09:35   22   here.    They're useful labels.    They are used in the field to

09:36   23   refer to certain configuration of circuitry, and that's why we

09:36   24   use them in our tutorial and we use them in our brief.             But

09:36   25   what really matters at the end of the day is what's claimed in
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 23 of 242
                                                                                     23



09:36    1   the particular patent claim term at issue and how that

09:36    2   corresponds to certain circuit elements.        So I'll explain that

09:36    3   further when I come back to it in a bit, but I do want to make

09:36    4   that threshold point these are useful labels.         They're labels

09:36    5   that are used in the field, but at the end of the day, the

09:36    6   claim language governs.

09:36    7        And here we have a buck converter at the top and a boost

09:36    8   converter at the bottom.      And, Your Honor, may I approach the

09:36    9   screen?

09:36   10        THE COURT:     Oh, sure.   Y'all don't need to -- y'all are

09:36   11   free to move about in here.

09:36   12        MR. MUELLER:    Thank you, Your Honor.

09:36   13        So here we have an input source of voltage and we see the

09:36   14   regulating circuitry in blue.      There's a diode here which just

09:36   15   forces current in a single direction, the direction of the

09:36   16   arrow.    And then we have an inductor, that magnetic coil on the

09:36   17   right-hand side.    And of particular relevance to the dispute

09:36   18   before Your Honor, the regulating circuitry here is before the

09:37   19   inductor.   It's located physically prior to the inductor.         So

09:37   20   we have a power source, then regulating circuitry and then an

09:37   21   inductor.   And another way to put it is the regulator is

09:37   22   regulating from a power source here but not regulating from an

09:37   23   inductor.   There's no inductor before the regulating circuitry

09:37   24   takes operation.

09:37   25        If we switch down to the boost converter, it's a different
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 24 of 242
                                                                                       24



09:37    1   configuration.    And here we have the regulating circuitry in

09:37    2   the center of the diagram.      We have that diode in the top

09:37    3   right-hand corner.     We have the power source and we have the

09:37    4   inductor.    And here the power source is connected to the

09:37    5   inductor, and the regulating circuitry is downstream from the

09:37    6   inductor.    It's a critical distinction between the buck

09:37    7   converter and the boost converter.       It's downstream from the

09:37    8   inductor.    So here again we have regulating circuitry in both,

09:37    9   but in the bottom boost converter it's regulating from not only

09:38   10   the power source but also regulating from the inductor.            It's

09:38   11   regulating from both.

09:38   12        So if we talk about how these work in operation, and we'll

09:38   13   start with the boost converter, again, the inductor is

09:38   14   connected to the power source and positioned between the power

09:38   15   source and the regulating circuitry.       It's regulating from the

09:38   16   inductance and the power source.       The boost converter, the

09:38   17   inductance is located on the output of the regulating

09:38   18   circuitry.    The regulating circuitry is only regulating from

09:38   19   the power source alone.     And that distinction makes a

09:38   20   difference.    So here's the boost converter in operation.          And

09:38   21   when the switch is closed -- this is a regulating circuitry.

09:38   22   When the switch is closed, current flows through this circuit.

09:38   23   This storage vessel is charged up, that magnetic field is

09:39   24   created, and when the switch is opened -- so here you can just

09:39   25   see the magnetic field being created, electrical energy being
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 25 of 242
                                                                                     25



09:39    1   stored in the form of magnetic energy and that inductance coil.

09:39    2   When the switch is open, now the pathway for current changes

09:39    3   and it's going to flow through that diode.        And here we have

09:39    4   actually two sources of voltage that are being combined.           We

09:39    5   have the input voltage over here, but then remember we had this

09:39    6   storage vessel that had been charged up.        Now it's going to

09:39    7   discharge and so we have two sources of voltage, the input

09:39    8   voltage and the additional boost from this inductance coil,

09:39    9   this magnetic field releasing that energy.        And the combined

09:39   10   energy is higher voltage than the input voltage.         It's been

09:39   11   boosted by virtue of the magnetic field releasing that energy.

09:40   12        I'll try to skip ahead here to the buck converter.            Okay.

09:40   13   So we have the buck converter.      And as a threshold matter, if

09:40   14   you had a circuit that looks like this one, Your Honor, where

09:40   15   we have the input voltage, a regulating circuit and then some

09:40   16   load, it could be almost anything, a lightbulb or something

09:40   17   that will consume the energy on the other side.         In the

09:40   18   abstract without a buck converter, the input voltage will flow

09:40   19   through this circuit when the regulating circuit is closed and

09:40   20   so the voltage will jump from zero to the input voltage level.

09:40   21   If we shut off the regulating circuit or open it, I should say,

09:40   22   the voltage will shut off and we drop down to zero again.           And

09:40   23   each time we turn the circuit on or off, we will jump up or

09:40   24   jump down from the input voltage to zero or vice versa, and

09:40   25   what we see as a result is a square wave, a very choppy current
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 26 of 242
                                                                                     26



09:41    1   jumping from zero to the top voltage and back again.

09:41    2          THE COURT:     And that was on Slide 21?

09:41    3          MR. MUELLER:    That's right, Your Honor.     That's Slide 21.

09:41    4   That's Slide 21.

09:41    5          So the buck converter looks like this, and this is what we

09:41    6   looked at earlier.      We have here this regulating circuit.      We

09:41    7   have the regulating circuit right here.        There's a diode.

09:41    8   There's an inductor downstream, downstream from the regulating

09:41    9   circuitry.     And what happens is the input voltage comes in,

09:41   10   goes into the inductor coil which starts to build up that

09:41   11   magnetic field, and that tends to reduce the voltage because a

09:41   12   portion of the electrical energy that have flowed into the

09:41   13   inductor is converted into a magnetic field and so therefore

09:41   14   the current that flows out is lower.       It's the difference

09:42   15   between a storage vessel that has not yet been filled up in

09:42   16   this circumstance.      So it's going to be filling itself up with

09:42   17   the current from the input voltage as distinct from the boost

09:42   18   converter.     You recall it was fully filled up in that stage

09:42   19   one.   Then it was released.       Here it hasn't been filled up yet

09:42   20   so it's drawing energy from the current, and that serves to

09:42   21   lower the voltage as compared to what the input voltage was

09:42   22   over here.     It's reducing it.    So rather than boosting it, it's

09:42   23   reducing it.

09:42   24          THE COURT:     And that was Slide 22?

09:42   25          MR. MUELLER:    That's Slide 22 into 23, Your Honor, right
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 27 of 242
                                                                                27



09:42    1   here when we open it up.

09:42    2           Now, when the switch is open, recall that in the absence

09:42    3   of this inductor coil, we would go all the way down to zero,

09:42    4   but here when the switch is open, that storage vessel now will

09:42    5   release the current that it has stored in the form of magnetic

09:42    6   energy.    That magnetic field will collapse and some current

09:42    7   will be released.     Now, it won't be as much as the input

09:42    8   voltage.    It'll be somewhere in between, but basically what we

09:43    9   have is the presence of the inductor coil lowering the input

09:43   10   voltage when the circuit is closed and then raising the current

09:43   11   when the circuit is open because it's releasing the energy that

09:43   12   had been stored in the form of magnetic energy.

09:43   13           And so, Your Honor, rather than that square wave that we

09:43   14   had earlier, it's a bit of a smoother flow of current over

09:43   15   time.    It's not as high as it would have been in the absence of

09:43   16   the inductance coil because that magnetic field draws off some

09:43   17   of the current when the circuit is in operation, but then

09:43   18   rather than going to zero, it goes to a bit above zero because

09:43   19   the magnetic field will release energy once the switch is

09:43   20   opened up and the input voltage is no longer being applied.        So

09:43   21   it's a more smooth flow than the square wave that we had in the

09:43   22   absence of the inductor coil, and engineers find that useful

09:44   23   for certain types of circuitry.       So therefore these buck

09:44   24   converters can serve useful purposes for some applications.

09:44   25           THE COURT:   So we can find that on 29 and 30?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 28 of 242
                                                                                  28



09:44    1           MR. MUELLER:   Those are Slides 29 and 30, Your Honor.

09:44    2   That's right.

09:44    3           So Slide 31 here we have a summary of what we've just gone

09:44    4   through.    For a boost converter the output voltage is higher

09:44    5   voltage than input because in Stage 1 we have the magnetic

09:44    6   field charged up, and then in Stage 2 it's released along with

09:44    7   the input voltage to create that boost.        The inductor's

09:44    8   position is connected to the power source and between the power

09:44    9   source and regulating circuitry.       So in this instance the

09:44   10   regulation is from, regulating a supply from the power source

09:44   11   and the inductor coil and it adds extra energy.

09:44   12           The buck converter lower voltage than input, meaning when

09:44   13   you have the voltage applied, the inductor will draw off some

09:44   14   of it as that magnetic field is created, but then once the

09:45   15   voltage is no longer being applied, it will release that energy

09:45   16   to create that smoother flow over time.        It's located at the

09:45   17   output of the regulating circuitry.       So here the regulation is

09:45   18   from the power source alone.      It's not from the power source

09:45   19   and the inductor, and, again, the purpose of this circuit here

09:45   20   in perspective is to smooth out the current over time.

09:45   21           And, again, that's Slide 31, Your Honor.

09:45   22           So with that in mind, Your Honor, if we could turn to the

09:45   23   patent background, in Slide 33 here we just have the cover

09:45   24   page.    This is a method and apparatus for controlling power

09:45   25   consumption of integrated circuit, and as Ms. Proctor said, the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 29 of 242
                                                                                     29



09:45    1   valid purpose of the patent is to have a more efficient

09:45    2   approach to power consumption by circuits in view of the

09:45    3   purpose of the circuit and also the application that might be

09:45    4   running on it.    That's the goal of the patent.

09:46    5        Here's Figure 1 on Slide 34, Your Honor, and this shows a

09:46    6   boost converter.

09:46    7        We have a power source.      We have an inductance.      We have

09:46    8   regulating circuitry.     This is Slide 35.     There's no dispute

09:46    9   that these are in fact what I have labeled them as.          So we have

09:46   10   a power source here.     We have an inductance and we have

09:46   11   regulating circuitry, and in this particular embodiment the

09:46   12   regulation is from the inductance in the power source, and that

09:46   13   is the circuit shown in Figure 1.

09:46   14        Now, before I leave the tutorial and move to the Markman

09:46   15   slides, Mr. Lee, if you could just pull up the patent and if

09:46   16   you'd please go to Column 6, Lines 53 to 55.

09:46   17        Your Honor, you were told a few times that there's an

09:46   18   embodiment in the patent that involves a buck converter, and it

09:47   19   absolutely correct that a buck converter is mentioned, but I

09:47   20   did want to highlight exactly where it's mentioned.

09:47   21        If you could just zoom back out, Mr. Lee.

09:47   22        This is the last paragraph of the specification.

09:47   23        If we start with the preceding discussion, Mr. Lee.

09:47   24        The last paragraph before the claims and the very last

09:47   25   sentence of the last paragraph it says:        For example, a buck
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 30 of 242
                                                                                     30



09:47    1   converter may be instead of a boost converter or a combination

09:47    2   of a buck and boost converter may be used.        There's no

09:47    3   electrical diagram of any circuit that would meet that depicted

09:47    4   anywhere else in the specification.       It's this one sentence.

09:47    5   And so the question is, is this sentence, along with the claim

09:47    6   language and the statements and re-examination, sufficient to

09:47    7   define the claim in a way that would cover a circuit

09:47    8   configuration that involves a buck converter?         And the answer,

09:47    9   as I will explain, Your Honor, is no, but I did want to put in

09:47   10   context that sentence.     There's no actual circuit design

09:47   11   depicted in this patent that shows how the invention could be

09:48   12   used.    There is in fact a sentence, but it is that sentence

09:48   13   alone.

09:48   14           So if you could go over to the Markman deck, Mr. Lee.

09:48   15           Your Honor, this is the term at issue here, and this is

09:48   16   Slide 3.    Regulate at least one supply from a power source and

09:48   17   an inductance.    Regulate at least one supply from a power

09:48   18   source and an inductance.

09:48   19           Our position, Your Honor, is, from means the power source

09:48   20   and the inductance or before the regulating circuitry.             That's

09:48   21   as simple as that.     That is our position, and our position is

09:48   22   that any doubt on that issue was confirmed by not one, not two,

09:48   23   not three, but eight statements during examination with respect

09:48   24   to -- actually more than eight statements.        Eight prior art

09:48   25   references and the applicants' distinctions of those references
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 31 of 242
                                                                                   31



09:48    1   made abundantly clear that from a power source and an

09:49    2   inductance meant from a power source and inductance upstream of

09:49    3   a regulating circuitry.     So I mentioned at the outset, Your

09:49    4   Honor, that the label "buck and boost" at the end of the day is

09:49    5   not the key.    The key is what is claimed.      The buck and boost

09:49    6   concepts, again, are industry terms and they are useful terms.

09:49    7   What really matters here, though, is, what does this mean?

09:49    8   Regulate at least one supply from, the power source and an

09:49    9   inductance.    And our position, Your Honor, is that from means

09:49   10   before.   It comes before the regulating circuitry, and that was

09:49   11   confirmed over and over and over again during the

09:49   12   re-examination.

09:49   13        So our construction is regulate at least one power supply

09:49   14   from an inductance connected to a power source where the

09:49   15   inductance is positioned between the power source and the

09:49   16   regulating circuitry.

09:49   17        Now, there was arguments made to Your Honor by Ms. Proctor

09:49   18   that we're adding words, we're trying to rewrite things.           We're

09:49   19   not, Your Honor.    What we're trying to do is to hold the patent

09:50   20   owner to precisely what the patent owner at the time -- it was

09:50   21   actually a predecessor and interest -- represented to the

09:50   22   Patent Office during re-examination.       And to set the stage for

09:50   23   this, this was an interparty's re-examination under the pre

09:50   24   America Invents Act approach to re-examination.         It involved a

09:50   25   predecessor and interest Sigma Tel that was in litigation with
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 32 of 242
                                                                                 32



09:50    1   another company.    That other company sought and initiated an

09:50    2   interparty's re-examination.      During that re-examination the

09:50    3   claims were amended and amended in an important way.

09:50    4        And, Mr. Lee, if you go the re-examination certificate,

09:50    5   please.

09:50    6        So this is the certificate that ultimately issued after

09:50    7   the re-examination proceeding, Your Honor, and if we could go

09:50    8   to Column 1 of the re-examination certificate.

09:50    9        And, Your Honor, if you look at Claim 9, this is at Line

09:50   10   32 to 34.   So the original language in the original patent as

09:51   11   first issued stated:     Regulating at least one supply from, and

09:51   12   then this language is in the original claim, at least one of:

09:51   13   A linear regulator and a power source and an inductance based

09:51   14   on a power source control signal.       And this is what's known as

09:51   15   the Markush format for claim writing where you can pick from a

09:51   16   series of options to satisfy the claim limitation.

09:51   17        So regulating at least one power supply from at least one

09:51   18   of a linear regulator and a power source and an inductance

09:51   19   based on a power supply control signal.        To satisfy that claim

09:51   20   as originally written, you could have a regulating circuit that

09:51   21   was regulating at least one supply from any one of those

09:51   22   things.   So this would have been met by regulating circuitry

09:51   23   that was regulating a linear regulator or a power source or an

09:52   24   inductance based on power supply.       So as originally written,

09:52   25   this would indeed cover a buck converter as one example because
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 33 of 242
                                                                                 33



09:52    1   that would have a power source before the regulating circuitry.

09:52    2   But the claim was amended.      It was amended during

09:52    3   re-examination.    It was amended for good reason.       It had to be

09:52    4   amended to overcome the eight prior art references the examiner

09:52    5   used to reject it, and it was amended by deleting this phrase

09:52    6   at least one of a linear regulator and was excised from the

09:52    7   claim.     That converted it, Your Honor, from a Markush form

09:52    8   claim into a claim where there had to be regulation of at least

09:52    9   one supply from a power source and an inductance.         So it became

09:52   10   a required conjunction instead of a series of Markush options.

09:52   11        The required conjunction was a power source and an

09:52   12   inductance.     Both of those had to be part of what was being

09:52   13   regulated from.    So the regulation from went from being

09:53   14   something that could be met by a whole variety of

09:53   15   configurations to something that required in the claim language

09:53   16   itself regulation from a power source and an inductance, both

09:53   17   of them.

09:53   18        And with that amendment in mind, Your Honor, if you go

09:53   19   back to the Markman deck, Mr. Lee.

09:53   20        During this re-examination the examiner rejected the

09:53   21   original claim language based on eight prior art buck

09:53   22   converters.     And there's no dispute that those eight prior art

09:53   23   references in fact depict buck converters.        I will show you

09:53   24   each one of them, Your Honor.      Rejected based on eight prior

09:53   25   art buck converters.     And so the applicants needed to address
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 34 of 242
                                                                                    34



09:53    1   those buck converters including in light of the amended

09:53    2   language, and they did so again and again and again.

09:53    3        So let's go through some of them.        And the presentation

09:53    4   from VLSI -- I went through them extremely quickly.          I'm going

09:54    5   to take my time a bit here, Your Honor, to show you precisely

09:54    6   what the applicants said during this re-examination.          Here's

09:54    7   Slide 7, Your Honor.     This is Dancy, one of the regulators.

09:54    8   And the applicant said that Dancy's regulator does not regulate

09:54    9   at least one supply from a power source and an inductance.

09:54   10   That's the required conjunction under the amended claim.

09:54   11   Because the power supply control signal operates switches S1

09:54   12   and S2 from the power source alone.       From the power source

09:54   13   alone.   Crystal clear under any standard that you could

09:54   14   conceivably apply to that statement, Your Honor, that they were

09:54   15   distinguishing a circuit design where regulation occurred from

09:54   16   the power source alone.

09:54   17        And then they went on and explained exactly what that

09:54   18   meant.   This is not a mystery or a question mark or any

09:54   19   ambiguity at all.    It is crystal clear.      Not from the power

09:54   20   source and the inductance as recited in Claim 1.         What that

09:55   21   means unequivocally, unmistakably under any conceivable

09:55   22   standard you can apply here is that the regulating circuitry

09:55   23   needs to be after both the power source and the inductance.

09:55   24   That's what it means to regulate from the power source and the

09:55   25   inductance, and it's not met by a buck converter because the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 35 of 242
                                                                                    35



09:55    1   inductance is downstream.

09:55    2        And here you see, Your Honor, these are the circuit

09:55    3   components.   There's no doubt that each one of those are in

09:55    4   fact what I've depicted here.      There's no dispute between the

09:55    5   parties as to what they are.      There's a power source and a

09:55    6   regulating circuit and a magnetic inductance coil downstream

09:55    7   from the regulating circuitry.      What does that mean?      It means

09:55    8   the power source alone precedes the regulating circuitry.           The

09:55    9   regulation was from the power source alone.

09:55   10        And, again, there were more statements with respect to

09:55   11   Dancy distinguishing on this -- the basis of this precise claim

09:55   12   limitation before Your Honor.

09:55   13        The Wei reference.     Same issue.    Wei's inductance is not

09:56   14   connected to a power source and Wei does not disclose

09:56   15   regulating from a power source and an inductance.         The figure

09:56   16   in Wei was actually labeled buck converter.         Labeled "buck

09:56   17   converter."   So that one sentence I showed Your Honor at

09:56   18   Column 6, Lines 53 through 55 where there's a reference to buck

09:56   19   converters possibly meeting the claims under some alternative

09:56   20   embodiment, that's before they had to make these statements

09:56   21   during re-examination where they distinguished expressly and

09:56   22   repeatedly buck converter configurations.

09:56   23        Same thing we have regulating circuitry in a power source

09:56   24   and the inductance downstream.      The implication of that is that

09:56   25   the regulation is not from a power source and an inductor.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 36 of 242
                                                                                   36



09:56    1        Min.     Exact same issue.    The application distinguished on

09:56    2   the basis that it did not meet the from a power source in an

09:56    3   inductance language.

09:56    4        Here we see the power source and the regulating circuitry

09:57    5   and the inductance was downstream, and Figure 3, the subcaption

09:57    6   is simplified schematic for the buck regulator.         Prior art

09:57    7   reference on its face, Your Honor, said it was a buck

09:57    8   regulator, and the applicants distinguished it on that basis.

09:57    9   And, again, the label "buck regulator" at the end of the day is

09:57   10   not the crucial point.     The crucial point is what it is, and

09:57   11   what it is is something with an inductance coil downstream, and

09:57   12   the applicant made clear that would not meet the claim

09:57   13   limitations.    That's Slide 13.

09:57   14        Goodman.     Exactly the same issue, Your Honor.       Here we

09:57   15   have the power source, the regulating circuitry and the

09:57   16   inductance downstream.     Once again, the applicant italicized

09:57   17   the language from a power source and an inductance and said

09:57   18   that Goodman did not have it.      And also said that -- this is

09:57   19   part of the applicant's statement.       Goodman's DC/DC converter

09:57   20   in fact uses the external LC filter in a synchronous buck

09:58   21   configuration.    So part of their description of what they said

09:58   22   was different was that it was a buck configuration.

09:58   23        Burd I.     Power source regulating circuitry inductance

09:58   24   downstream.    They said it doesn't meet the from a power source

09:58   25   and an inductance language.       And then they further said that
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 37 of 242
                                                                                  37



09:58    1   the DC to DC converter in fact uses the external LC filter in a

09:58    2   synchronous buck configuration.

09:58    3           Burd II, same thing.     Power source regulating circuitry

09:58    4   downstream inductance.     Once again, the applicant said that did

09:58    5   not meet the language from a power source and an inductance,

09:58    6   and they further stated that this converter was a buck

09:58    7   configuration.

09:58    8           Gutnik I, same thing.    Power source regulating circuitry

09:58    9   and inductance.     Gutnik I discloses a buck converter in the

09:58   10   words of the patent applicant, and that's different because of

09:59   11   the from a power source and inductance claim language.

09:59   12           Gutnik II, same thing.    Power source regulating circuitry

09:59   13   and inductance.     Applicant told the Patent Office this is a

09:59   14   buck configuration, distinguished it from their claims on the

09:59   15   basis of the italicized language from a power source and an

09:59   16   inductance.

09:59   17           Now, Your Honor, you were told that there's no real way to

09:59   18   know what the applicants meant.       It's a bit of a mystery.

09:59   19   There's multiple possible interpretations.        It's not a mystery

09:59   20   when you take your time and you look at what they actually

09:59   21   said.    If you look at what they actually said over and over and

09:59   22   over again, the italicized, the claim language that we're

09:59   23   focused on now, they distinguished it on the exact precise

09:59   24   basis that we are advocating that Your Honor hold them to now.

09:59   25   There's no doubt.    There's no mystery.      There's no confusion if
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 38 of 242
                                                                                38



09:59    1   you look at what they actually said over and over and over

09:59    2   again.

09:59    3        So those are the representations they made, Your Honor,

09:59    4   and those are in our slide deck through Slide 19.

09:59    5        What I would say, Your Honor, is that the reason why we

10:00    6   think this is important and why we think that the construction

10:00    7   that we've asked Your Honor for --

10:00    8        And, Mr. Lee, if you'd jump to the summary of the proposed

10:00    9   constructions.

10:00   10        The reason why it's significant, Your Honor, is because

10:00   11   the jury needs to know exactly what this means from an

10:00   12   inductance and a power source.      The claim language says

10:00   13   regulating at least one supply from a power source and

10:00   14   inductance.   That's the phrase they italicized when they were

10:00   15   discussing the prior art with the examiner over and over again,

10:00   16   and what the jury needs to know is that that means the

10:00   17   inductance needs to come before the regulating circuitry, and

10:00   18   we've tried to capture that in our proposed construction to

10:00   19   indicate that you have the power source, the inductance and the

10:00   20   regulating circuitry just as Figure 1 in the patent shows and

10:00   21   just as they represented to the examiner over and over again

10:01   22   that the claim should be treated as meaning and distinction of

10:01   23   the prior art, but we know that from their position during this

10:01   24   Markman proceeding they're going to argue the inductance coil

10:01   25   can be downstream.     It can't.   That's exactly what they told
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 39 of 242
                                                                                   39



10:01    1   the examiner eight different times is different from their

10:01    2   claimed invention.       And so at the end of the day, Your Honor,

10:01    3   we think the jury would be assisted by understanding what the

10:01    4   claim language from, from a power source and an inductance

10:01    5   means.     They had to rewrite the claim to obtain confirmation of

10:01    6   patentability during re-examination and they had to explain to

10:01    7   the examiner eight different times that that meant the

10:01    8   inductance coil could not be upstream.

10:01    9           Having said that, having made the amendment, we ask Your

10:01   10   Honor that they be held to it.

10:01   11           THE COURT:     Yes, ma'am.

10:01   12           MS. PROCTOR:    Your Honor, can I make a brief response?

10:01   13           THE COURT:     You have as much as time you want.

10:01   14           MS. PROCTOR:    Thank you, Your Honor.

10:02   15           So a few points.     Intel's counsel said at the beginning of

10:02   16   his presentation 9:36 a.m. what really matters is what is

10:02   17   claimed, and he actually said that a few times.         We completely

10:02   18   agree.     That is what should control here what is claimed.       And

10:02   19   it is Intel who's trying to deviate from what is claimed, not

10:02   20   VLSI.

10:02   21           He also said, at the end of the day, the claim language

10:02   22   governs.    Again, we could not agree more.      That is really the

10:02   23   answer here.    The claim language is clear.      The parties agree

10:02   24   on that and it is what governs.

10:02   25           Now, you heard a lot from Intel's counsel about boost
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 40 of 242
                                                                                      40



10:02    1   converters and how those configurations fall within the scope

10:02    2   of the claims.    We agree, but here's how I like to think about

10:02    3   it:   So the -- let's say the claim covers something like the

10:02    4   color purple, right?     So the parties agree that lavender is a

10:03    5   shade of purple.    That doesn't mean that lavender -- that all

10:03    6   shades of purple, that purple is now defined to mean lavender

10:03    7   for all purposes, and that's what Intel's trying to do.

10:03    8   They're trying to say, oh, well, everyone agrees boost can be

10:03    9   one way to implement this.      So let's limit everything to boost

10:03   10   configuration.    It's just not supported.      And the fact that the

10:03   11   patentee might have distinguished blue from purple doesn't

10:03   12   change that.    It doesn't then somehow support limiting the

10:03   13   entire family of shades of purple to something like lavender.

10:03   14         Now, Intel distinguished buck configurations a few times

10:03   15   based specifically on the inductor being downstream from the

10:03   16   regulating circuitry.     That's actually identical to the layout

10:03   17   in the buck boost configuration.

10:03   18         If you can go to Slide 21, please.

10:03   19         So here we go.    Power source on the left, battery, switch

10:03   20   in the middle, inductor downstream.       It is crystal clear from

10:04   21   the re-examination history and from things like Claim 23 this

10:04   22   configuration falls within the scope of Claim 1, period.           And

10:04   23   it is not a configuration where the inductor is -- it is a

10:04   24   configuration where the inductor is downstream of the power

10:04   25   source on the regulating circuitry, and that's precisely how
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 41 of 242
                                                                                     41



10:04    1   Intel tried to distinguish all buck converters.

10:04    2        You also heard a fair amount about how buck configurations

10:04    3   operate, and Intel tried to distinguish what the inductor does

10:04    4   in the buck circuit from what it does in a boost or a buck

10:04    5   boost configuration.     So Intel described for example the

10:04    6   inductor as being smoothing here in a buck configuration.          I

10:04    7   don't necessarily disagree with that characterization, but it

10:04    8   really is just that.     It's a characterization.      What's actually

10:04    9   happening here is that when the switch is closed, some of that

10:04   10   current is being stored in the inductor as magnetic field, and

10:05   11   then when the switch is open, some of that stored energy is

10:05   12   going to power the load.

10:05   13        If we look at buck boost, same thing.        Switch is closed,

10:05   14   power source is going to the inductor charging up the inductor.

10:05   15   Switch is open, inductor -- that stored energy is going to

10:05   16   power the load.    It is really the same basic operation.

10:05   17   Inductors are doing what inductors do, storing energy in a

10:05   18   magnetic field and then providing that energy to the load.             So

10:05   19   this idea of smoothing is really not meaningful.

10:05   20        What it is meaningful too, though, is Intel's arguments

10:05   21   about what from means.     And I heard kind of a change in tone in

10:05   22   Intel's argument today from -- in their brief they really are

10:05   23   very clear the only support for these two limitations is the

10:05   24   re-exam history.    Today counsel tried to argue a little bit

10:05   25   that somehow the plain and ordinary meaning of from supports
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 42 of 242
                                                                                    42



10:05    1   their construction.     Well, if that were true, they would be

10:06    2   relying on the patent itself to make those arguments, not the

10:06    3   re-exam history for the re-exam history to be redefining terms

10:06    4   were in the world of disclaimer, as they know and as they've

10:06    5   tried to argue separately.      So this really isn't a plain and --

10:06    6   what is the plain and ordinary meaning question.

10:06    7        Also even if it were, I don't agree.        I think they're

10:06    8   wrong on what from means here.      So what we're regulating is the

10:06    9   output voltage, right?     And that output voltage is absolutely

10:06   10   being regulated from an inductor and a power source and a buck

10:06   11   or boost configuration.     And you saw that actually in their own

10:06   12   diagram.   So they showed you how in the buck configuration if

10:06   13   you don't have the inductor and take it away, you get that

10:06   14   square wave, right, at the output at the load.         Now, when you

10:06   15   do have the inductor there, you get more of a smoothed out

10:06   16   version.   And so the output, the voltage that's going to the

10:06   17   load, is absolutely being regulated from the inductance and the

10:07   18   power source.    Both of those components are what combine to

10:07   19   provide that output voltage.      And so it's not fair to say that

10:07   20   somehow the plain and ordinary meaning of from limits us to

10:07   21   Intel's boost only world.

10:07   22        They also talked a little bit about Claim 9 kind of in an

10:07   23   attempt to make the same argument how Claim 9 was amended

10:07   24   during the re-examination, and instead of being able to choose

10:07   25   from a linear regulator, a power source and an inductance, it
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 43 of 242
                                                                                   43



10:07    1   had to be both the power source and an inductance.          Absolutely.

10:07    2   That's what Claim 1 has always said.       Claim 1 was not amended,

10:07    3   and all the arguments Intel relies on from the re-exam history

10:07    4   are about Claim 1.     So Claim 9 is really just an attempt to

10:07    5   make it seem like there was some amendment that was relevant

10:07    6   when really Claim 1 has always said from a power source and an

10:07    7   inductance, and that's what was being discussed and was

10:07    8   ultimately held to be valid.

10:08    9        So, Your Honor, at the end of the day here Intel says

10:08   10   there's no mystery.     But I also didn't hear Intel's counsel at

10:08   11   any point show you where in the re-exam history it says the

10:08   12   inductance has to be both connected to the power source and

10:08   13   positioned between the power source and the regulating

10:08   14   circuitry.   It's not there.     It never says it in the history.

10:08   15   It is Intel's burden to show you with clear and unmistakable

10:08   16   proof that the patentee limited the claim not just in some

10:08   17   abstract way but limited the claim in the way Intel's arguing.

10:08   18   So limited the claim to have -- the claims to have both those

10:08   19   additional limitations.     It's just not there.      They have not

10:08   20   met their burden, and plain and ordinary meaning should

10:08   21   control.

10:08   22        Thank you, Your Honor.

10:08   23        MR. MUELLER:     Briefly, Your Honor?

10:08   24        THE COURT:     Yes.

10:08   25        MR. MUELLER:     Just a few points, Your Honor.       The first is
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 44 of 242
                                                                                    44



10:08    1   Ms. Proctor did not contest nor did VLSI contest in its

10:09    2   briefing any of our explanations of how those circuits

10:09    3   functioned in the eight prior art references.         That is to say

10:09    4   there's no dispute, no fact dispute between the parties that

10:09    5   when we label something as having a power source and an

10:09    6   inductance and a regulating circuit in particular positions,

10:09    7   those are in fact where they're located.        So this is not a

10:09    8   situation where the parties have different views as to the

10:09    9   underlying facts that were present before the Patent Office.

10:09   10   Those eight prior art circuits, there's no dispute, function

10:09   11   precisely the way that we've explained in our briefing to Your

10:09   12   Honor.   And in each and every one of those circuits there's a

10:09   13   power source, a regulating circuit and then an inductance coil

10:09   14   downstream, and in each and every one of those eight instances

10:09   15   the applicants told the Patent Office that was different from

10:09   16   what they were claiming.      So, again, the issue here, Your

10:09   17   Honor, is what does from a power source and an inductance mean?

10:10   18   And they explain precisely what it means to the Patent Office

10:10   19   over and over and over again.

10:10   20        If we could just go to one example, Your Honor, of the

10:10   21   Dancy reference.    This is Slide 8 of our Markman slides, Your

10:10   22   Honor.   And I showed you the slide earlier, but just to return

10:10   23   to it briefly.    Dancy's regulator down converter, however, does

10:10   24   not regulate at least one supply from a power source at an

10:10   25   inductance because the power supply control signal operates
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 45 of 242
                                                                                       45



10:10    1   switches S1 and S2 from the power source alone, not from the

10:10    2   power source and the inductance as recited in Claim 1.             They

10:10    3   could not have been any clearer about what that means, Your

10:10    4   Honor.

10:10    5          THE COURT:     Is my understanding about the Dancy figure

10:10    6   that it's just conceptual?

10:10    7          MR. MUELLER:    I'm sorry, Your Honor?

10:10    8          THE COURT:     Is my understanding that the Dancy figure is

10:10    9   just conceptual and not an actual?

10:11   10          MR. MUELLER:    It is, Your Honor, although it does show

10:11   11   real world circuit components that could be configured in this

10:11   12   way.

10:11   13          THE COURT:     And is the Dancy example being used for

10:11   14   voltage regulation?

10:11   15          MR. MUELLER:    Yes.   It is being used for conversion --

10:11   16   power conversion and the circuits that are claimed in this

10:11   17   power conversion as well.      So it's exactly the same field, and

10:11   18   this is the -- exactly the same type of circuit we see in, for

10:11   19   example, Figure 1 of the patent.

10:11   20          THE COURT:     And what would one skilled in the art

10:11   21   understand the word "positioned" to mean?

10:11   22          MR. MUELLER:    Positioned?

10:11   23          THE COURT:     Yes.

10:11   24          MR. MUELLER:    Just located in the series where the current

10:11   25   flows.   You need to know in what sequence they occur and so
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 46 of 242
                                                                                 46



10:11    1   where it needs to be positioned in that sequence once the

10:11    2   circuit is closed and current begins to flow.         That will

10:11    3   dictate the order of operations of the various circuit

10:11    4   elements.

10:11    5           And so here, Your Honor, where the regulating circuitry is

10:11    6   positioned in the Dancy reference and each of the other seven

10:11    7   is connected to the power source but before the inductor.

10:11    8   Again, no fact dispute on that.       And this is exactly what they

10:12    9   said, does not regulate from a power source and an inductance

10:12   10   because -- because they use the word "because" -- it regulates

10:12   11   from the power source alone, not from the power source in the

10:12   12   inductance.

10:12   13           Now, Ms. Proctor just told you a few moments ago the

10:12   14   inductance could be somewhere downstream and there still could

10:12   15   be regulation from.     That's not what they told the Patent

10:12   16   Office.    What they told the Patent Office is -- because they

10:12   17   had that here.    They had an inductor coil downstream, but they

10:12   18   told the Patent Office that's different, that when we say

10:12   19   regulate from a power source an inductance, what we mean is

10:12   20   regulate from both of them and that that's different than a

10:12   21   regulation from a power source alone, and they said it right

10:12   22   here.    That's not from the power source in the inductance.       So,

10:12   23   again, it's crystal clear on its face, Your Honor, under any

10:12   24   standard of review of the prosecution history.         That is a

10:12   25   disclaimer.    That is also a definition.      That is whatever word
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 47 of 242
                                                                                      47



10:13    1   you want to attach to it.      It is a statement about what the

10:13    2   claim means and a position to which they need to be held.

10:13    3        And we thank you, Your Honor.       Unless you have you any

10:13    4   further questions.

10:13    5        THE COURT:     I don't.

10:13    6        Do you have anything else you wanted to add?

10:13    7        MS. PROCTOR:     Just very briefly, Your Honor.

10:13    8        I want to point out two things I did not hear Intel's

10:13    9   counsel address.     Number one is the buck boost converter that

10:13   10   we spent a lot of time on and that the re-examination history

10:13   11   makes extremely clear does fall within the scope of Claim 1,

10:13   12   and that's demonstrated by, for example, Claim 23.

10:13   13        I also still have not seen an affirmative statement

10:13   14   defining what it means to regulate from a power source and an

10:13   15   inductance.   I didn't hear it that time either.        So at the end

10:13   16   of the day Intel really is just guessing.        They're make

10:13   17   assumptions about what the patentee meant.        They're

10:13   18   interpreting figures, adding their own colors and boxes and

10:13   19   then trying to guess, but that is just not good enough.            You

10:13   20   can't rewrite claims based on guesses.

10:14   21        Thank you, Your Honor.

10:14   22        MR. MUELLER:     Your Honor, just one more brief thing.

10:14   23        THE COURT:     You guys have as much time as you need.

10:14   24        MR. MUELLER:     Okay.    I appreciate it, Your Honor.

10:14   25        And Ms. Proctor did mention that I meant to mention, but I
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 48 of 242
                                                                                    48



10:14    1   forgot.   The buck boost idea.     So there are various ways that

10:14    2   you can take circuit elements and add different things to them.

10:14    3   So you could have in fact a boost with a buck conversion stage

10:14    4   after it.   And when I said at the very beginning of the day,

10:14    5   Your Honor, that the label at the end of the day is not the

10:14    6   most significant thing.     What matters is the circuit elements

10:14    7   as claimed, this is one example of that as well.         If you had a

10:14    8   circuit in which the regulating circuitry regulated from an

10:14    9   inductance and a power source as claimed in the patent, you

10:14   10   could have all sorts of things downstream.        You could have a

10:14   11   buck converter after that.      You can add things to a claim -- to

10:14   12   a claimed invention without escaping the scope of the claim.

10:14   13   So we're not here to say that there's some negative limitation

10:14   14   that precludes the addition of other circuit elements in

10:14   15   addition to the ones that are claimed, and I couldn't even give

10:15   16   you a full litany of all the different -- all types of circuit

10:15   17   configurations that might meet this claim.        What I can tell

10:15   18   you, though, Your Honor, and what our position is is that they

10:15   19   have to have this.     They have to have regulating circuitry from

10:15   20   a power source and an inductance.       This buck boost converter

10:15   21   that Ms. Proctor referred to was never once cited to the Patent

10:15   22   Office in reference to those eight prior art references that we

10:15   23   talked about earlier.     What they said when they were discussing

10:15   24   the prior art was what I showed you earlier.         They need to be

10:15   25   held to that, and that means that any circuit that would meet
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 49 of 242
                                                                                      49



10:15    1   this claim would have to have the regulating circuitry and the

10:15    2   inductance in the power source upstream from that so that it

10:15    3   can regulate from those two things.       Beyond that, there's an

10:15    4   infinite variation that could come downstream, additional

10:15    5   components that could be added to it, but they have to have

10:15    6   what they claimed.     They have to have the claim requirements

10:15    7   they relied on to distinguish the prior art.         So the buck boost

10:15    8   at the end of the day is a red herring, unless Ms. Proctor

10:15    9   means to suggest that a buck boost circuit could meet the claim

10:16   10   without an inductance before the regulating circuitry.             It

10:16   11   absolutely could not.     There needs to be an inductance and a

10:16   12   power source before the regulating circuitry so that it can

10:16   13   meet the requirement from regulation from a power source and

10:16   14   inductance.    The requirement they relied on eight different

10:16   15   times to obtain the re-exam claims, Your Honor.

10:16   16        Thank you.

10:16   17        MS. PROCTOR:    And, Your Honor, I'm -- I just want to be

10:16   18   crystal clear here because I think Intel's counsel attempted to

10:16   19   address the buck boost circuit but actually talked about maybe

10:16   20   a buck plus boost circuit.      Very different.     So going back to

10:16   21   the buck boost converter we've talked about here, I just want

10:16   22   to be clear.    In this circuit the inductance is downstream of

10:16   23   both the power source and the regulating circuitry, and this

10:16   24   circuit in this way absolutely is within the scope of the Claim

10:16   25   1 and within the scope of Claim 23 even after the re-exam.              So
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 50 of 242
                                                                                     50



10:16    1   they still haven't actually addressed the circuit that I've

10:17    2   been talking about and focusing on.

10:17    3           Ultimately what he said at the outset is right.       At the

10:17    4   end of the day the claim language governs, and we agree.           So

10:17    5   Intel still has not shown any reason to rewrite the claims in a

10:17    6   way that excludes Claim 23, excludes a buck boost converter and

10:17    7   dramatically changes their scope.

10:17    8           Thank you, Your Honor.

10:17    9           MR. MUELLER:    I'll just say we're not excluding Claim 23,

10:17   10   and beyond that I've already made my arguments, Your Honor.

10:17   11   Thank you.

10:17   12           MS. PROCTOR:    Thank you, Your Honor.

10:17   13           THE COURT:     I listen to a lot of Supreme Court arguments,

10:17   14   and one of my have favorite things that Justice Pryor ever said

10:17   15   was he told one counsel that I listen to what you say and I

10:17   16   think you're absolutely right and then I listen to the other

10:17   17   counsel and I think you're absolutely right.         What am I to do?

10:17   18   And I -- those were two very good arguments, and to those

10:18   19   people who are taking their time to come and watch really great

10:18   20   lawyers who are in the audience, you picked a great day to be

10:18   21   here.    All that being said -- and I mean it.       Those arguments

10:18   22   were exceptional.       The Court is going to find that there was no

10:18   23   clear and unequivocal disavowal.       We rely in great part on what

10:18   24   counsel has said with the allowance of Claim 23 and we find

10:18   25   that it would allow both a boost and a buck converter;
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 51 of 242
                                                                                    51



10:18    1   therefore, the claim construction for the first term is going

10:18    2   to be plain and ordinary meaning.

10:18    3        Next claim up?       I'm sorry.   The next claim term up?

10:18    4        MS. WEN:     Good morning, Your Honor.     Charlotte Wen for the

10:19    5   plaintiff.

10:19    6        THE COURT:     Good morning.

10:19    7        MS. WEN:     So here to talk to you today about the '485

10:19    8   patent which is the patent that generally relates to the --

10:19    9   woops.     Sorry -- concept of charge sharing.      So as the patent

10:19   10   discloses --

10:19   11        THE COURT:     Let me just go and make sure I'm on the same

10:19   12   claim term that you are.       I think I am, but...

10:19   13        MS. WEN:     Yeah.     So there are a few claim terms for this

10:19   14   patent.

10:19   15        THE COURT:     Okay.    If you'll -- I've got a lot of papers

10:19   16   up here.     If you'll let me know which claim term you're on and

10:19   17   I'll make sure that I'm on the right one in my stack.

10:19   18        MS. WEN:     Sure.     Capacitance structure is the first one.

10:19   19        THE COURT:     Okay.    I'm with you.   Thank you, ma'am.

10:20   20        MS. WEN:     Okay.     So this patent generally relates to

10:20   21   memory cells.     Memory cells, as you know, store memory, and a

10:20   22   memory cell that has high voltage is considered stable and can

10:20   23   hold the memory that it's supposed to be holding.         Now,

10:20   24   however, if you wanted to rewrite the memory to that cell,

10:20   25   it -- a memory cell that is stable enough to hold voltage is
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 52 of 242
                                                                                      52



10:20    1   not capable of being written to very well.        And so the '485

10:20    2   patent describes a charge sharing scheme that allows for charge

10:20    3   to be shared between the memory cells and the capacitance

10:20    4   structure during a write operation in order to make it easier

10:20    5   for the memory cells to be written to.

10:20    6        So during this exemplary operation, the memory is

10:20    7   decoupled from the power supply which allows it to be stable

10:20    8   enough to hold memory and it couples to the capacitance

10:20    9   structure to share a charge.      And by doing this, the voltage in

10:21   10   the memory cell is lowered which improves the writability, and

10:21   11   so this a temporary lowering of voltage using a capacitance

10:21   12   structure.    And so capacitance is a physical characteristic.

10:21   13   It describes a structure's ability to hold the charge.             And

10:21   14   types of structures that have capacitance include capacitors.

10:21   15   They include transistors and they include, as disclosed by the

10:21   16   '485 patent, dummy memory cells.

10:21   17        THE COURT:    You'll make my court reporter very happy if

10:21   18   you'll say -- when you're showing the slides which slide you're

10:21   19   showing me.

10:21   20        MS. WEN:     Sure.   So we're on Slide 69 right now.      And

10:21   21   we're discussing the types of structures with capacitance.

10:21   22        And I just want to talk to you a little bit about the

10:22   23   tutorial that Intel submitted.      Intel's tutorial focuses a lot

10:22   24   on two of the embodiments that are disclosed in the '485

10:22   25   patent, specifically in Figures 2 and 3.        And we just want to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 53 of 242
                                                                                  53



10:22    1   be clear that it is the claims and not the specification that

10:22    2   define the invention.     Intel's tutorial confuses the

10:22    3   embodiments of the claims.      It attempts to limit the claims to

10:22    4   Figures 2 and 3 and mischaracterizes the specification.

10:22    5        So as an example, Intel told you that this figure, Figure

10:22    6   2, is the invention of the patent.       This is only an example

10:22    7   of -- this is only an example -- like an exemplary embodiment

10:22    8   of the patent.    So, for example, the patent says that various

10:22    9   changes and modifications to the embodiments herein chosen for

10:22   10   purposes of illustration will readily occur to those skilled in

10:22   11   the art.

10:22   12        As another example, Intel's slide specifically says that

10:23   13   there is a plurality of dummy cells in the invention, but not

10:23   14   every single claim requires dummy cells.        And, in fact, when

10:23   15   the patent introduces dummy cells, it says dummy SRAM cells are

10:23   16   coupled to the dummy bit lines and are conventional SRAM cells

10:23   17   in the illustrated embodiment only.

10:23   18        And so when you look at the claims, you can see that in

10:23   19   Claim 1 the patent claims a first capacitance structure which

10:23   20   includes a plurality of dummy cells.       And in Claim 17, which is

10:23   21   a claim that we're going to be talking about today, the patent

10:23   22   does not claim a plurality of -- does not require the

10:23   23   capacitance structure to include a plurality of dummy cells.

10:23   24        Similarly, Slide 20 of Intel's tutorial pointed out that

10:23   25   there's a single dummy cell that is not coupled.         And in
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 54 of 242
                                                                                  54



10:24    1   addition to what I was saying earlier that not every single

10:24    2   embodiment requires dummy cells, not every single embodiment of

10:24    3   a patent requires a single dummy cell that is not coupled.          And

10:24    4   so this is Slide 74 discussing Intel's tutorial at Slide 20.

10:24    5        And so I'm going to move into a discussion of the claim

10:24    6   term which is a capacitance structure.        And essentially the

10:24    7   parties' dispute centers around the question of whether

10:24    8   capacitance structure is a means plus function term or whether

10:24    9   it should have its plain and ordinary meaning.         As you know --

10:24   10   this is Slide 77 -- when a claim term does not use the word

10:24   11   "means," there's a presumption that Section 112, Paragraph 6

10:24   12   does not apply.    And the standard to determine whether the

10:24   13   words of a claim are understood by persons of ordinary skill in

10:25   14   the art have a -- is whether they have a sufficiently definite

10:25   15   meaning as a name for structure.       Now, Intel claims that the

10:25   16   patent doesn't explain what a capacitance structure is, that it

10:25   17   doesn't attribute any real -- it only discloses the location of

10:25   18   the capacitance structure within the claimed memory circuit,

10:25   19   but that's not quite right.      A person of ordinary skill in the

10:25   20   art would understand that the capacitance structure refers to a

10:25   21   specific class of structures.      So, for example, as Slide 79

10:25   22   shows, the '485 patent provides multiple structural examples,

10:25   23   and I'll go through several of them of what can comprise a

10:25   24   capacitance structure.

10:25   25        THE COURT:    Is it -- is it your position that the term
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 55 of 242
                                                                                     55



10:25    1   "capacitance structure" is well-known in the art as a

10:25    2   structure?

10:25    3        MS. WEN:     I think it's our position that a person of

10:25    4   ordinary skill in the art would understand the term

10:25    5   "capacitance structure" particularly within --

10:26    6        THE COURT:    To be a structure?

10:26    7        MS. WEN:     To refer to a class of structures.

10:26    8        THE COURT:    Okay.   So -- and I did what I do which is my

10:26    9   skill set as a technology person which is I Googled it and --

10:26   10   which is -- obviously I'm not one skilled in the art, but we

10:26   11   came up with about 4,000 hits when you Google capacitance

10:26   12   structure, and that's why I'm forecasting for Intel what I'm

10:26   13   going to be curious to hear from them as to why it's not

10:26   14   thought of regardless of what's in the patent or, rather, in

10:26   15   addition to what's in the patent that it wasn't already a

10:26   16   well-known term and a set of structures.

10:26   17        And also, and I've said this before, but I think it's

10:26   18   worthy of repeating because it's -- my philosophy is, you know,

10:27   19   I never had to -- or would be allowed to write a patent, but I

10:27   20   am sympathetic with those who do, and when someone is writing a

10:27   21   patent like this and they use a term like "capacitance

10:27   22   structure" and they are, my guess is, presuming that people

10:27   23   will know what it means, I think it's fair to not upset that

10:27   24   process and make the people drafting patents feel like they

10:27   25   have to explain everything as well or be its own risk.             So
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 56 of 242
                                                                                     56



10:27    1   that's just my -- I may be right or I may be wrong, but that is

10:27    2   my general philosophy on how I interpret when a -- when a term

10:27    3   like "capacitance structure" is challenged, it is a relatively

10:27    4   heavy burden on the people who are challenging it to persuade

10:27    5   me that I should disturb what the scribner did if he was in

10:28    6   good faith in thinking that it would be understood by a person

10:28    7   skilled in the art.

10:28    8        MS. WEN:    So yeah.   I agree with that completely, Your

10:28    9   Honor.   I think a person of ordinary skill in the art upon

10:28   10   reading the '485 patent would understand that the capacitance

10:28   11   structure term refers to a broad class of structures.          And so

10:28   12   I'll just go through these quickly.       It explains how a

10:28   13   capacitance structure interacts with other structures on the

10:28   14   claimed memory circuit, and to provide even more color to what

10:28   15   the capacitance structure means, it describes the role of the

10:28   16   capacitance structure plays in the charge sharing scheme

10:28   17   described in the '485 patent.

10:28   18        So this next slide, Slide 80, just provides a long list of

10:28   19   examples of the various structures disclosed in the '485 patent

10:28   20   that can correspond to the capacitance structure.         And so we

10:28   21   have memory cells.     The patent says, for example, that in

10:28   22   another embodiment the supply voltage is reduced during the

10:29   23   write operation by charge sharing with a dummy column of memory

10:29   24   cells.   The patent disclosed, as another example, dummy rows

10:29   25   and dummy columns.     I'm not going to read out the entire slide,
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 57 of 242
                                                                                   57



10:29    1   but as another example, the patent explains that the relative

10:29    2   capacitance between the dummy column and the memory array

10:29    3   columns remains substantially constant for any number of rows.

10:29    4   So this goes back to what I was talking about earlier where the

10:29    5   memory cells that are being written to share charge with a

10:29    6   capacitance structure.     And in this particular embodiment the

10:29    7   patent is talking about a dummy column.

10:29    8        Also disclosed by the patent are dummy cells and dummy

10:29    9   SRAM cells, and the patent is careful to explain that while it

10:29   10   is discussing conventional transistor SRAM cells and other

10:29   11   embodiments, the type of a cell may be different.

10:29   12        So as I was saying, Intel has cited a case that -- from

10:30   13   the Federal Circuit that found a claim term check standby unit

10:30   14   to not recite structure because it did not include any examples

10:30   15   of what structures or class of structures could fall within the

10:30   16   definition.   And here the written description does include a

10:30   17   whole litany of examples in Slide 80.

10:30   18        In addition to providing multiple examples of the

10:30   19   capacitance structure, the patent attributes specific

10:30   20   structures within the claims to the capacitance structure.           So

10:30   21   you can see in the next few slides, beginning with Slide 82,

10:30   22   that the patent contemplates several different types of

10:30   23   configurations of capacitance structures.        And, for example,

10:30   24   Claim 3 requires a dummy line and a plurality of dummy cells

10:30   25   coupled to the dummy line.      Similarly, Claim 19 requires the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 58 of 242
                                                                                     58



10:30    1   dummy line and also a first dummy cell adjacent to but not

10:30    2   coupled to the dummy line.

10:30    3        And of course, if I go here, there are multiple claims in

10:31    4   the patent that include additional structural limitations.

10:31    5        Similarly, during prosecution, the prosecution history's

10:31    6   not very long, but the examiner noted that one of the claims of

10:31    7   the '485 patent should include a plurality of dummy cells as a

10:31    8   descriptor for a capacitance structure.        So that indicates to

10:31    9   me that the examiner also understood the capacitance structure

10:31   10   recites structure.

10:31   11        It goes back to this slide -- Slide 86 goes back to

10:31   12   Intel's argument.    The Federal Circuit has noted that when

10:31   13   dependent claims add limitations that describe particular

10:31   14   structural features, that indicates that the patent has

10:31   15   structure or the claim term recites structure, rather.

10:31   16        Third point, the patent also explains how the capacitance

10:32   17   structure interacts with other structures in the circuit.          It

10:32   18   is coupled to various structures, including the power supply

10:32   19   line in Slide 87 and in Claim 1.       In Claim 6 there's a

10:32   20   switching transistor coupled between the capacitance structure

10:32   21   and a voltage reference terminal.       And these are just further

10:32   22   examples of the idea that the inventors clearly contemplated

10:32   23   that the capacitance structure is a structure.

10:32   24        So the Federal Circuit when deciding whether a term is or

10:32   25   is not a means plus function considers whether a person of
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 59 of 242
                                                                                    59



10:32    1   ordinary skill in the art would ascribe function to a

10:32    2   particular claim term.     And it is clear that capacitance

10:32    3   structure does not recite a function.

10:32    4        As VLSI has explained -- as our expert Dr. Conte has

10:32    5   explained, capacitance is a physical characteristic that

10:32    6   describes a structure's ability to hold charge, and this is

10:32    7   supported both by Dr. Conte by the patent and as well as one of

10:33    8   the dictionary definitions that Intel provided.

10:33    9        So could we have DX28?      That's Intel's Exhibit 28.        I also

10:33   10   have the paper version.

10:34   11        Okay.   So if you see the definition of -- the definition

10:34   12   of capacitance is what Intel cites in its briefing, and we

10:34   13   think it also supports our construction, but if you look at the

10:34   14   definition of capacitor, this definition here which says a

10:34   15   component which has capacitance makes clear that a person of

10:34   16   ordinary skill in the art would not understand capacitance to

10:34   17   be a function.    It is a physical property that components have.

10:34   18        Okay.   Sorry for that.     Could we go back to the slides?

10:34   19        So further supporting the fact that the capacitance

10:35   20   structure does not recite a function.        The phrase "providing

10:35   21   capacitance" does not appear anywhere in the intrinsic record.

10:35   22   Intel hasn't cited any particular part of the record that

10:35   23   states that phrase, and the claims never ascribe any function

10:35   24   to the capacitance structure.      Only structure.     As I showed you

10:35   25   in many previous slides, all of the claim terms that include
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 60 of 242
                                                                                60



10:35    1   capacitance structure only describe it in terms of structure.

10:35    2        And consistent with that definition that Intel provided,

10:35    3   the '485 patent repeatedly describes structures as having

10:35    4   capacitance.    For example, it states that the capacitance of

10:35    5   dummy Column 17 can be adjusted.       The capacitance of dummy

10:35    6   Column 17 is reduced and a relative capacitance between the

10:35    7   dummy column and the memory array columns remains substantially

10:35    8   constant.   So the patent repeatedly refers to capacitance as a

10:35    9   property that the structures have.

10:35   10        And so as VLSI has explained in its briefing, a person of

10:36   11   ordinary skill in the art would understand capacitance

10:36   12   structure by its plain and ordinary meaning as a class of

10:36   13   structures with capacitance that can be used in the charge

10:36   14   sharing scheme claimed in the '485 patent.

10:36   15        And just as a note, the Federal Circuit has held that it

10:36   16   is sufficient if the claim term is used in common parlance or

10:36   17   by persons of skill in the pertinent art to designate structure

10:36   18   even if the term covers a broad class of structures.

10:36   19        And that is all from me.

10:36   20        THE COURT:    Thank you.

10:36   21        Mr. Lee, good morning.

10:36   22        MR. LEE:     Good morning, Your Honor.

10:36   23        Your Honor, we're handing out copies of both the Markman

10:36   24   slides and the tutorial slides.       May I proceed, Your Honor?

10:37   25        THE COURT:    Absolutely.    Yes, sir.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 61 of 242
                                                                                   61



10:37    1          MR. LEE:     While I have the podium, let me say three

10:37    2   things.   First, Mr. Yi e-mailed earlier today about the

10:37    3   precharging means limitation, and I should report at least for

10:37    4   Intel we are fine with the proposed construction of the Court.

10:37    5          THE COURT:    Okay.

10:37    6          MR. LEE:     Let me do two things while I have the podium

10:37    7   now.   One is to provide a little bit of bait to our tutorial

10:37    8   which Your Honor has said and then to move to the capacitance

10:37    9   structure, and while I understand Your Honor has articulated

10:38   10   the hill we have to climb and hopefully we'll be able to

10:38   11   present you with an argument that will at least cause you, in

10:38   12   Justice Pryor's words, to pause on what the correct claim

10:38   13   construction is.

10:38   14          So if I turn to the tutorial first, the one thing I would

10:38   15   mention is the priority date is 2006, and I think that becomes

10:38   16   important when we come back to what happens when you, for

10:38   17   instance, would research or Google the term "capacitance

10:38   18   structure" as of the priority date.        If I turn --

10:38   19          THE COURT:    That's a good point.

10:38   20          MR. LEE:     Sure.

10:38   21          THE COURT:    I don't know that we were that -- I don't know

10:38   22   that we were that careful at looking and seeing what would --

10:38   23   which of those were from the appropriate date.

10:38   24          MR. LEE:     Yeah.    Your Honor, I think the key thing here

10:38   25   for this record, and I'm now mixing the Markman hearing with
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 62 of 242
                                                                                62



10:38    1   the tutorial, is this:      You have multiple declarations from Dr.

10:38    2   Conte.    In terms of providing you with a publication, a peer

10:39    3   reviewed journal, a dictionary as of the relevant time or close

10:39    4   to the relevant time before or after that said capacitance

10:39    5   structure as opposed to capacitor has an accepted meaning which

10:39    6   was Your Honor's question, there's nothing.

10:39    7        THE COURT:    Yes, sir.

10:39    8        MR. LEE:     I mean, they had that opportunity to present it

10:39    9   to you.   There was nothing.

10:39   10        Your Honor, I wouldn't disagree that the word "capacitor"

10:39   11   has an accepted meaning among engineers, but Your Honor will

10:39   12   read this patent forever and you'll not find the word

10:39   13   "capacitor."

10:39   14        THE COURT:    Right.

10:39   15        MR. LEE:     There's only capacitance structure, and I think

10:39   16   that becomes important because, as Your Honor said, you know,

10:39   17   it's hard to second guess the patent drafter, but the other

10:39   18   fact is the patent drafter has a pen in his or her hand.

10:39   19        THE COURT:    Well, no.    And you are, by the way, very --

10:39   20   not surprisingly, given your great reputation, you are

10:39   21   immediately hitting on a number of the things my law clerk and

10:39   22   I were specifically discussing issues that we talked about in

10:40   23   preparing for this -- the difference between capacitor and

10:40   24   capacitance structure, and those -- these are -- you're

10:40   25   touching on a number of things that I think are important and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 63 of 242
                                                                                    63



10:40    1   that we have been discussing trying to get this right.

10:40    2        MR. LEE:     And, you know, I will try, Your Honor, when I

10:40    3   get into the substance of capacitance structure to try to

10:40    4   address those specifically, and with Your Honor's indulgence I

10:40    5   may take two or three minutes just to go --

10:40    6        THE COURT:    You have all the time.

10:40    7        MR. LEE:     So just for tutorial purposes, and I don't think

10:40    8   there's any real disagreement about this, the patent is talking

10:40    9   about static random access memory or SRAM.        It is, if we go to

10:40   10   Slide 3, a conventional form of computer memory.         It is static,

10:40   11   Your Honor, because unlike other certain types of memory, the

10:40   12   data doesn't have to be periodically refreshed.         It is random

10:40   13   access, and this is important because any address, any of these

10:40   14   cells can be written to or read from randomly.

10:41   15        If I go to Slide 4, Your Honor, the SRAM memory is

10:41   16   typically structured as an array of memory cells, each holding

10:41   17   one bit of data.     They're typically in these lines rather than

10:41   18   rows or columns.     That becomes important for this patent

10:41   19   because Figure 2 has the cells in columns.        Figure 3 has them

10:41   20   in rows, but it is fundamentally the same type of structure.

10:41   21        If I move to Slide 5, in order to store data in an SRAM

10:41   22   cell, a voltage supply has to be applied to the cell, and

10:41   23   that's what's shown in Slide 5.       So each cell in the array has

10:41   24   to be connected to a power supply, and the way you connect it

10:41   25   is through a line.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 64 of 242
                                                                                       64



10:41    1          Now, if I go to Slide 6, Your Honor, there's a tension in

10:41    2   setting voltage for SRAM memory cells, and the tension is what

10:41    3   leads to the claimed problem that the patent addresses.            A

10:42    4   higher voltage provides better stability for the cell.             On the

10:42    5   other hand, the lower voltage makes it easier to write to the

10:42    6   cells.    So depending on what you're doing, you may want to have

10:42    7   a higher voltage or a lower voltage.

10:42    8          Well, before the filing date of this patent, if I move to

10:42    9   Slide No. 7, and I don't believe there's any disagreement about

10:42   10   this, this tension was resolved by having voltage high during

10:42   11   normal operations but lower during the write operation.            It's

10:42   12   very logically called write assist by those of skill in the

10:42   13   art.     There were other ways to do write assist which are

10:42   14   disclosed in the file history.      The specific type of write

10:42   15   assist that's described in this patent is shown at Slide 8 and

10:42   16   it involves charge sharing.      And specifically it describes a

10:42   17   circuit that uses charge sharing with dummy cells that during

10:43   18   the course of the write operation to a set to a row or a line

10:43   19   of cells.

10:43   20          Now, on Slide 9 we just briefly address the issue of

10:43   21   capacitance.    Again, I don't think there's any disagreement.

10:43   22   Capacitance is the ability to store electrical charge.             One

10:43   23   important point that wasn't mentioned by VLSI, but, again, I

10:43   24   don't think there's any real disagreement on, is this.             Almost

10:43   25   every component, including conductors, have some capacitance.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 65 of 242
                                                                                65



10:43    1   They may not be intended to be a capacitor, but they will have

10:43    2   some capacitance sometimes when it's unintentional and unwanted

10:43    3   it's called, Your Honor, parasitic capacitance, but every

10:43    4   component and conductor will have some capacitance, and that

10:43    5   becomes important as we move through some of these terms and

10:43    6   the means plus function arguments that we have to make to Your

10:43    7   Honor.

10:43    8        THE COURT:    Well, and what you might keep in mind as you

10:43    9   are making that argument too, which is another issue that my

10:43   10   clerk and I spent some time talking about, is this exact one is

10:44   11   if I determine that plain and ordinary meaning applies or that

10:44   12   it is not a means plus function, what would that do to the

10:44   13   validity -- what would that -- how much would that expand

10:44   14   Intel's ability to find prior art if every component could

10:44   15   actually be a capacitance structure?       You know, what impact

10:44   16   would that have on it or -- and I guess on the infringement

10:44   17   side as well, but I get that the plaintiff is saying, look.        We

10:44   18   gave you examples in a Jui Jitsu move, almost, which you are

10:44   19   doing, if every component is a capacitance structure, what does

10:44   20   that do to the validity of the patent?

10:44   21        MR. LEE:     Your Honor, it for sure would have consequences.

10:44   22   It would -- as Your Honor I think suggests, it would expand the

10:44   23   scope of the prior art that might fall within the scope of the

10:45   24   patent.   It also would create real definiteness problems

10:45   25   because how much is -- how much is enough and what is enough to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 66 of 242
                                                                                  66



10:45    1   be enough.   And if every component has an electrical capacity

10:45    2   of some degree, how much is enough?       Now, there are other

10:45    3   limitations in the claim to be sure, but there would be some

10:45    4   substantial validity implications.

10:45    5        THE COURT:    I just am throwing that out there because it's

10:45    6   something my clerk and I have already -- have already been

10:45    7   thinking about.    If we go with the plaintiff's construction,

10:45    8   the impact it would have on that claim as well.

10:45    9        MR. LEE:     And, Your Honor, that's in part -- when I get to

10:45   10   capacitance structure, that's in part the reason we can -- we

10:45   11   think we can make the Section 112, Paragraph 6 argument a

10:45   12   principal argument, Your Honor, because it is something that

10:45   13   would allow the patent to have some meaning, the term to have

10:45   14   some meaning.

10:45   15        THE COURT:    You would be doing it to help them out.

10:45   16        MR. LEE:     Yeah.    Not quite yet at least.

10:46   17        THE COURT:    Okay.

10:46   18        (Laughter.)

10:46   19        MR. LEE:     If I go to Slide No. 10, Your Honor, because

10:46   20   virtually all components in an integrated circuit can store a

10:46   21   charge, the voltage of one circuit can be lowered by connecting

10:46   22   that circuit to another circuit.

10:46   23        Now, in the animation that we have now and on Slide No.

10:46   24   10 -- if I move to Slide No. 11, I have two circuits.          And when

10:46   25   the circuits are isolated and there is a voltage coming --
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 67 of 242
                                                                                   67



10:46    1   charge coming from the left-hand side into Circuit 1 but

10:46    2   there's no connection to Circuit 2 because they're isolated,

10:46    3   there will be no charge sharing.       It's just sort of a logical

10:46    4   demonstration of what charge sharing would be.

10:46    5        But if I move to Slide 12, if the circuits are coupled to

10:46    6   each other, charge from Circuit 1 can be shared with Circuit 2,

10:47    7   and the consequence of that sharing is to -- if I move to

10:47    8   slide -- the last version of Slide 12 -- is to equalize the

10:47    9   voltage between the two.      It reduces the voltage in Circuit 1,

10:47   10   increases in Circuit 2.     And that's sort of the premise of the

10:47   11   charge sharing that's described in the patent.

10:47   12        The '485 patent describes this specifically.          And if I

10:47   13   move to Slide No. 13 which is Figure 2 -- and, Your Honor, the

10:47   14   figures are important for two reasons.        One is claim language

10:47   15   determines the scope of the claim, but they're to be read in

10:47   16   light of the specification, and this specification is very

10:47   17   specific.

10:47   18        The second is there's no dispute that the other four

10:47   19   limitations before Your Honor are Section 112, Paragraph 6

10:47   20   limitations.    They are by definition limited to the structures

10:47   21   disclosed.     So this patent is one where the structure -- the

10:48   22   specifications disclosure is critically important.          So the

10:48   23   Figure 2 shows charge sharing principle.        It does it with

10:48   24   columns.     If I click, there's a first line of memory cells in

10:48   25   green on Slide 13.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 68 of 242
                                                                                    68



10:48    1        THE COURT:     And that would be on the left?

10:48    2        MR. LEE:     Yes.

10:48    3        THE COURT:     Yes, sir.

10:48    4        MR. LEE:     A set in blue in the middle labeled Second Line

10:48    5   of Memory Cells.    And then on the right are the dummy cells.

10:48    6   They are also, Your Honor, conventional SRAM cells.          That's

10:48    7   what the patent discloses.

10:48    8        If I move to Slide 14, the patent discloses also a power

10:48    9   supply terminal, and that's the word that it uses.          I don't

10:48   10   think anybody disagrees that that has a meaning and it is a

10:48   11   thing.   And the power supply terminal is what provides the

10:48   12   voltage to the memory cell.

10:48   13        THE COURT:     Is there any disagreement between the parties

10:48   14   how big the purple square on Slide 14 should be -- how much

10:49   15   that -- the componentry, for example, that it does not include

10:49   16   52 and 50?

10:49   17        MR. LEE:     I don't think that there's any dispute that

10:49   18   the -- what's in purple is a power supply terminal.          I think

10:49   19   there are disputes as you move to the components between the

10:49   20   purple box and --

10:49   21        THE COURT:     That was my question.

10:49   22        MR. LEE:     And that comes to some of the other terms that

10:49   23   are before Your Honor.

10:49   24        THE COURT:     Okay.

10:49   25        MR. LEE:     And what happens, Your Honor, if we have in mind
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 69 of 242
                                                                                     69



10:49    1   that the idea here is that you're trying to write to one set of

10:49    2   cells but not to another so what you want to do is keep the

10:49    3   voltage highest to the one you're not writing to, allow them to

10:49    4   go lower to the set of cells that you are writing to, and the

10:49    5   way you do that is for that set of cells, you share the charge

10:49    6   with the dummy cells and you just pull some of it off.             As

10:49    7   Slide No. 15 shows, each line of the memory cells has its own

10:50    8   power supply.    It carries charge to the memory cells.

10:50    9        And as Slide 16 shows, I've now just focused on the second

10:50   10   line of memory cells which is the set of memory cells in this

10:50   11   example that we're writing to.      So it's the one that if you're

10:50   12   writing to this set of memory cells, Your Honor, this is the

10:50   13   one where you're going to bring the charging to.         If you

10:50   14   flipped it and you're writing to this one and you wanted not to

10:50   15   write to this one, you would just flip the exercise, but it

10:50   16   would be the same analytically.       So if Column -- if the blue is

10:50   17   the second set of cells, here's what happens in Figure 2.

10:50   18        If you go to Slide 17, for the first set of cells that

10:50   19   you're not writing to that you want to maintain the voltage of,

10:50   20   they're connected by this first power line.         That first power

10:50   21   line as shown in Figure 2 is not connected to the second line

10:51   22   of memory cells.    It never is connected to the second line of

10:51   23   memory cells.

10:51   24        Instead, if we go to Slide No. 18 where we've now put in

10:51   25   red the dummy cells on the right, the second line of memory
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 70 of 242
                                                                                       70



10:51    1   cells in blue in the middle, the second line of memory cells

10:51    2   will have its own power line.

10:51    3           THE COURT:    Right.

10:51    4           MR. LEE:     Now, what happens when you want to write is

10:51    5   this:    You decouple that second line to the power supply

10:51    6   voltage, and at that point in time the transistor will couple

10:51    7   the second line of memory cells to put out plurality of dummy

10:51    8   cells and that will then pull the charge off, and the

10:51    9   consequence of that, if I move to Slide No. 19, is to reduce

10:52   10   the voltage in the second line of memory cells, increase it in

10:52   11   the line of -- in the dummy cells and allow you to write

10:52   12   assist.

10:52   13           And as the patent says, if I move to the last slide of the

10:52   14   tutorial, you can affect the amount of charge sharing by

10:52   15   selecting the number of dummy cells that you want to count.           So

10:52   16   an example that I'll use now on the very last slide is if I

10:52   17   were to decide not to use 30 and just use 32 and 34 on the

10:52   18   right-hand side, you would reduce the charge sharing.

10:52   19           So, Your Honor, let me move to capacitance structure if I

10:52   20   could.

10:52   21           THE COURT:    Yes, sir.

10:52   22           MR. LEE:     And I will try to address the issues Your Honor

10:52   23   raised during VLSI 's argument but also make our affirmative

10:52   24   argument.

10:52   25           In the Markman slide -- so let's start at Slide 4.         And,
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 71 of 242
                                                                                    71



10:53    1   Your Honor, I know you're very familiar with the Section 112,

10:53    2   Paragraph 6 claim limitations.        I do this in part because

10:53    3   whenever I come to one of them, it's useful to remind ourself

10:53    4   where they came from and what the problem was they were trying

10:53    5   to address.    And I think that will become important in

10:53    6   answering Your Honor's question about capacitance structure

10:53    7   even though it doesn't have the word "means" in it.

10:53    8           And Section 112, Paragraph 6 comes from a case decided

10:53    9   almost 150 years ago, and it was the Morse case where he

10:53   10   invented the telegram.

10:53   11           THE COURT:    Sure.

10:53   12           MR. LEE:     And he had eight claims.   Seven were apparatus

10:53   13   claims, but the last claim was, I'm claiming anything, right?

10:53   14   Anything that will perform the function of electronically

10:53   15   transmitting information.

10:53   16           THE COURT:    I'm claiming electricity.

10:53   17           MR. LEE:     Basically it.   And, you know, if the patent had

10:54   18   had a 100 year term, it would have covered the internet,

10:54   19   covered anything, and the Supreme Court said, no.         You can't do

10:54   20   that.    We're not going to have functional claiming because it

10:54   21   would -- you know, if you allow people to claim functionally,

10:54   22   it would just basically carve out huge portions and preclude

10:54   23   innovation in the area.

10:54   24           So if I go to Slide 5, Section 112, Paragraph 6 is the

10:54   25   answer.    And I'm actually going to -- on this slide go from the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 72 of 242
                                                                                     72



10:54    1   bottom -- start at the bottom.      And this is the point that I

10:54    2   think is important as we look at capacitance structure and

10:54    3   actually as we look at the disclosed structure for the other

10:54    4   limitations in dispute.

10:54    5        The point of Section 112, Paragraph 6 is to, and I quote,

10:54    6   "avoid pure functional claiming."       That's the purpose.        So what

10:54    7   you have to do, you can have a functional claim, but then

10:55    8   you're limited to the disclosed structure and structure

10:55    9   equivalence, which I know Your Honor knows.         I think it's

10:55   10   important that we all just keep in mind that the purpose of

10:55   11   that is to avoid functional claiming.        And if the end result of

10:55   12   interpreting a limitation would be to allow functional

10:55   13   claiming, then that's what Section 112, Paragraph 6 is intended

10:55   14   not so much to preclude, Your Honor, but to limit, and limit

10:55   15   you to the structure you've disclosed.

10:55   16        So if I move to Slide No. 6, the result of that is the two

10:55   17   requirements identifying the claim function and then

10:55   18   determining what the structure is in the spec that is clearly

10:55   19   linked to the function of the claim.

10:55   20        So with that in mind -- and I'll come back to the law only

10:55   21   briefly to discuss the Williamson case when we get -- as part

10:55   22   of the argument on capacitance structure, but let me turn to

10:55   23   capacitance structure.     Well, and if I move to Slide No. 8, we

10:56   24   have the competing claim constructions.

10:56   25        Now, Your Honor, I think literally if it were a means plus
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 73 of 242
                                                                                     73



10:56    1   function limitation, what we've described is a disclosed

10:56    2   structure.    I think if Your Honor concluded for any of these

10:56    3   that it is a means plus function, this is what the

10:56    4   specification disclosed, you might tell us to meet and confer

10:56    5   to see if we could save the structure on a simpler basis, and I

10:56    6   think that we could, but we haven't done that yet but we could.

10:56    7   VLSI is plain and ordinary meaning.       And, again, having had

10:56    8   multiple chances now to say the capacitance structure is a well

10:56    9   recognized term in the field, there's nothing that the expert

10:56   10   relies upon to say -- in fact, Dr. Apsel, our expert, says it's

10:56   11   not.     There are terms that are well recognized and I'll come to

10:57   12   those.

10:57   13          So the real question, if I move to Slide 9, is, is it a

10:57   14   Section 112, Paragraph 6 limitation?

10:57   15          And let me take Your Honor to Slide 10, because I think

10:57   16   this is -- the Williamson case is important.         Whatever

10:57   17   presumption there might have been before Williamson is

10:57   18   certainly different today, and the key part of Williamson is it

10:57   19   said, look.    If you don't use words like "means," but you use

10:57   20   words like "mechanism," "element," "device" or other nonce

10:57   21   words, they're not disclosing sufficient structure.          Stated

10:57   22   differently, Your Honor, you're functionally claiming.             Why is

10:57   23   this important now?     Because if we look at the way that it was

10:57   24   articulated by Williamson -- and this is the second bullet

10:58   25   point on Slide No. 10 -- what they say is these words like
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 74 of 242
                                                                                        74



10:58    1   "mechanism," "element," "device" reflect nothing more than

10:58    2   verbal constructs.     It is tantamount to using the word "means"

10:58    3   because they typically do not connote sufficiently definite

10:58    4   structure.

10:58    5         So what they're saying is these words "mechanism,"

10:58    6   "element," "device" or other words like it are insufficient

10:58    7   because they're not defining structure.        These are all words

10:58    8   that are just under the umbrella.       They're subsets of a word

10:58    9   structure.     If they aren't disclosing sufficient structure,

10:58   10   then the broader term "structure" is not.        And at Pages 11 and

10:58   11   12 of our briefs, Your Honor, there are cases that have dealt

10:58   12   with claim terms like "attachment structure" and said, no.            No.

10:58   13   No.   That's a nonce term.      It's Section 112, Paragraph 6.

10:59   14         Now, if I turn you to Slide 11, capacitance does refer to

10:59   15   a function.     A capacitor, as we said earlier, would refer to a

10:59   16   thing, and there is no dispute between -- there's certainly no

10:59   17   dispute from us that capacitor has a recognized meaning to one

10:59   18   of ordinary skill in the art, but as I said earlier, you won't

10:59   19   find that word in the patent.

10:59   20         And, Your Honor, if I took you to VLSI's reply brief at

10:59   21   Page 4, they actually list specifically what was disclosed in

10:59   22   the patent to perform this charge sharing function, this

10:59   23   capacitance structure.       The word "capacitor" is not there in

10:59   24   any respect.    In fact --

10:59   25         I don't know.    Can you bring up their slide?       No?     Okay.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 75 of 242
                                                                                   75



10:59    1   Can we flip to the ELMO?

11:00    2        All right.    So, Your Honor, I'm going to put on the screen

11:00    3   their Slide 30.    And, Your Honor, this is a slide they just

11:00    4   presented to you now on what is disclosed.

11:00    5        THE COURT:    Yes, sir.

11:00    6        MR. LEE:     And there -- this is actually largely correct.

11:00    7   It does disclose memory cells, but, as I said, these dummy

11:00    8   cells are just memory cells.      They are cells but not used for

11:00    9   memory purposes.

11:00   10        Then look at the categories, Your Honor.         Dummy rows,

11:00   11   dummy columns, dummy cells, dummy SRAM cells.         That's it.    Not

11:00   12   transistors, not capacitor, not any other well recognized term

11:01   13   and no suggestion that there is a well accepted meaning, and

11:01   14   that's because if we go back to Slide No. 11, capacitance

11:01   15   refers to a function, and actually both experts agree, and

11:01   16   we've quoted from both declarations.       It refers to the ability

11:01   17   to hold an electrical charge.      It refers to the ability to

11:01   18   store a charge.    It refers to a function.

11:01   19        As a consequence, if we go to Slide No. 12, our expert Dr.

11:01   20   Apsel opined the capacitance structure, that term itself,

11:01   21   doesn't have any plain and ordinary meaning to when a --

11:01   22   recognized meaning to one of ordinary skill in the art because,

11:01   23   and this goes to Your Honor's question, virtually every

11:01   24   component has some capacitance.

11:01   25        Now, probably the best answer to Your Honor's question
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 76 of 242
                                                                                   76



11:02    1   about capacitance structure and whether it has a well

11:02    2   recognized meaning is actually Dr. Conte's declarations offered

11:02    3   by VLSI and I have them on Slide No. 13.        He says that

11:02    4   capacitance structures are a well-known class of structures

11:02    5   such as those on a memory circuit that have capacitance.           Well,

11:02    6   that is just describing it by the function.

11:02    7        And then he says, such structures can include, for

11:02    8   example, transistors, capacitors, dummy cells and arrangements

11:02    9   of the same which have capacitance.

11:02   10        He then doesn't cite for Your Honor any journal, any

11:02   11   dictionary, any publication, contemporaneously or not, that

11:02   12   would demonstrate this.

11:02   13        And, in fact, by the time he gets to his second

11:02   14   declaration, his definition gets a little bit more precise.

11:03   15   It's actually 100 percent consistent with this being a Section

11:03   16   112, Paragraph 6 claim.     A class of structures with

11:03   17   capacitance.    So it's just a structure, right, with the ability

11:03   18   to store described in the '485 patent.        So he's saying, here's

11:03   19   what it is.    It is something that can perform the function of

11:03   20   storing charge as described in the '485 patent, that is, the

11:03   21   dummy cells, and that actually is what we have asked the Court

11:03   22   to identify as the structure.      If there is -- if this were a

11:03   23   Section 112, Paragraph 6 claim as a matter of law, there's no

11:03   24   dispute about what the structure is.       It is these dummy cells.

11:03   25        So, Your Honor, it's -- if I go to Slide 14, there's no
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 77 of 242
                                                                                      77



11:03    1   dispute that the disclosed capacitance structure in the

11:03    2   embodiments in Figure 2 and 3 are the dummy cells.          This is

11:04    3   shown in Figure 14 on the right in the red block and Figure

11:04    4   15 -- I'm sorry.     Slide 15 in Figure 3 in the red block.

11:04    5           So let me come to Slide 16, and an argument that was made

11:04    6   to you this morning, which I think is legally not quite right,

11:04    7   and that is because of other claims, it has to be that the

11:04    8   capacitance structure must be broader than dummy cells.            The

11:04    9   first argument is that claims that say a first capacitance

11:04   10   structure includes the plurality of dummy cells, if you took

11:04   11   our reading, you would be limiting the claim to that.          That's

11:04   12   not true.    And, in fact, Your Honor, the IMS case from the

11:04   13   Federal Circuit says that's not right.

11:04   14           This on the left, Claims 1 and 12, would not include

11:04   15   structural equivalence, dummy cells.       So you would -- it could

11:05   16   be dummy cells, but without the plurality of dummy cells, it

11:05   17   would be dummy cells for structural equivalence.         This is

11:05   18   narrower.

11:05   19           And Claims 3 and 19 both have additional limitations as

11:05   20   shown on Slide No. 16 and those additional limitations all add

11:05   21   more.

11:05   22           If I go to Slide 17, let me answer a couple of the

11:05   23   questions Your Honor posed to suggest the hill that we had to

11:05   24   climb.     And I think that there are a number of different

11:05   25   answers.    The first is, as I said earlier, what's relevant is
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 78 of 242
                                                                                   78



11:05    1   what was known to one of ordinary skill in the art at the time

11:05    2   of the filing and, two, what was publicly available in terms of

11:05    3   dictionaries, publications, and the answer on that is there's

11:05    4   nothing in the record that VLSI has suggested provides that

11:06    5   definition.

11:06    6        The slide that VLSI offered you has the disclosed

11:06    7   structure.    They're all dummy cells.     And when Dr. Conte went

11:06    8   to -- when Dr. Conte went to describe what this class of

11:06    9   structure was, he defined it by function or what's in the '485

11:06   10   patent.   That's all that we're asking.

11:06   11        Slide 17 I think has the answer to the question Your Honor

11:06   12   asked in anticipation, which is, if it's just plain meaning and

11:06   13   anything with any structure, anything with capacitance would

11:06   14   satisfy that limitation, it's indefinite, and we would be back

11:06   15   to you not quite apart from the prior art question and how big

11:06   16   a door you open up.     We would be back to you.      So, Your Honor,

11:06   17   we recognize that, as I said to our folks, we sat down, as you

11:06   18   sat down to look at the claim, the claim term capacitance

11:07   19   structure doesn't use the word "means" like the next four

11:07   20   paragraphs do.    What do you take from that?       Well, one thing

11:07   21   you could take from that is they didn't intend for it to be

11:07   22   Section 112, Paragraph 6 which I think may be implicit in Your

11:07   23   Honor's question.

11:07   24        The other thing you could take from it is this:          They had

11:07   25   a very specific method of write assist, and what they were
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 79 of 242
                                                                                    79



11:07    1   doing in their specific method was taking something that was

11:07    2   basically functional in its articulation description and

11:07    3   claiming it in a specific way that allowed them to get a

11:07    4   patent.

11:07    5        The capacitance structure limitation has any disclosed

11:07    6   structure.     It is only the dummy cells that they gave you on

11:07    7   their own sheet of paper.       It had -- on this record it had no

11:07    8   plain and ordinary meaning.       Dr. Conte doesn't suggest

11:07    9   otherwise.     It had no support in dictionaries, publications or

11:08   10   peer reviewed journals.       It had only the disclosure of the

11:08   11   dummy cells.    So the question is, is an interpretation that

11:08   12   would walk right into an indefiniteness problem because

11:08   13   everything has some capacitance the correct interpretation, or

11:08   14   is the correct interpretation one that says, no.         There's not

11:08   15   enough structure here to disclose.       No.   It doesn't have a

11:08   16   recognized meaning.       The correct interpretation is something

11:08   17   that provides capacitance.      What's disclosed in the patent?

11:08   18   Both in Figures 2 and Figure 3, which are a part of the patent,

11:08   19   it's the dummy cells.

11:08   20        THE COURT:     Yes.

11:08   21        MR. LEE:     Thank you, Your Honor.

11:08   22        THE COURT:     No.    Thank you.

11:09   23        Let me tell you my discussion with Mr. Lee was confusing.

11:09   24   I mean -- I don't mean that in a bad way.        I mean, it makes it

11:09   25   tougher for me to decide what to do.       I am concerned -- I am
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 80 of 242
                                                                                  80



11:09    1   probably of the opinion -- I'm reluctant to find that this is a

11:09    2   112.     I'm reluctant to go with what Intel has proposed;

11:09    3   however, I'm reluctant to say plain and ordinary meaning for

11:09    4   the reasons that we stated, and I am very sympathetic with

11:09    5   Mr. Lee's position that it ought to be dummy -- that even plain

11:10    6   and ordinary meaning ought to restrict the claim to dummy cells

11:10    7   in some manner.      So help me out on what I should do.

11:10    8          MS. WEN:     Sure.   I think that the disclosure is broader

11:10    9   than just dummy cells.       I think dummy cells like we showed you

11:10   10   in the slide previously are examples of capacitance structures

11:10   11   provided by the claims.

11:10   12          THE COURT:    I'm -- I certainly get the argument that you

11:10   13   aren't going to be restricted by what was -- you know, I get

11:10   14   that argument.      I'm trying to be more helpful to you and to

11:10   15   Intel.    I'm trying to be more helpful saying that if we

11:10   16   don't -- in a situation where every component might be

11:10   17   considered to be a capacitance structure not tethering it to

11:10   18   any group of any particular cells seems to me to be very

11:11   19   problematic for VLSI.       And so I'm trying to -- lifeline is

11:11   20   probably the wrong way of phrasing it, but I do need you to

11:11   21   help me figure out what to do in lieu if I were not to go

11:11   22   with -- generally speaking with what Mr. Lee has suggested for

11:11   23   Intel and then allowing you all to say what the appropriate

11:11   24   structure ought to be through some meet and confer.          At a

11:11   25   minimum I need you to help me with what would be meant by plain
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 81 of 242
                                                                                81



11:11    1   and ordinary meaning with respect to what a capacitance

11:11    2   structure is.    If you can't do that, then I think I'm just

11:11    3   setting everyone up for me to have to face an indefinite

11:11    4   argument.

11:11    5        MS. WEN:     So I think we would be okay with a construction

11:11    6   that is, for example, a structure that is used to provide

11:12    7   capacitance, and we think that the -- so Intel was saying that

11:12    8   the disclosure of the capacitance structure could include

11:12    9   virtually any component on an electrical circuit, but I don't

11:12   10   think that's true.     As we explained -- let me see if I can go

11:12   11   back to the right --

11:12   12        THE COURT:     And I get the other -- that the other claim

11:12   13   elements help you out.

11:12   14        MS. WEN:     Yeah.

11:12   15        THE COURT:     Because to take away from Mr. Lee's concern in

11:12   16   line that any component could be a capacitance structure,

11:12   17   they -- there will be no argument that they might meet the

11:12   18   terms of the patent because they wouldn't have the -- they

11:12   19   wouldn't have the other elements, but I'm still -- but I do

11:12   20   want to get this right.     Even if I give a plain and ordinary

11:12   21   meaning, I want to make sure that you all don't leave here

11:12   22   having different opinions of what the plain and ordinary

11:12   23   meaning is.     And then if I do that and Intel thinks that the

11:13   24   appropriate thing to do is to then file some kind of motion

11:13   25   with regard to indefiniteness, I'll take it up at that point.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 82 of 242
                                                                                       82



11:13    1        MS. WEN:     Okay.

11:13    2        THE COURT:     But if we -- but I'm looking for your help in

11:13    3   terms of what I should say plain and ordinary meaning is with

11:13    4   regard to what a capacitance structure is to make sure at least

11:13    5   you all know what -- at least so it's clear what plain and

11:13    6   ordinary meaning is.

11:13    7        MS. WEN:     Okay.   So, like I said, we would be fine with a

11:13    8   structure that is used to provide capacitance, and we think

11:13    9   that it is far more limited than what Intel was saying.            As I

11:13   10   explained earlier today, the '485 patent discloses a scheme for

11:13   11   charge sharing, and as part of the scheme, there are lines of

11:13   12   memory cells that are selected for writing.         And the charge

11:13   13   sharing essentially enables that writing.        So when you select a

11:14   14   line of memory cells for writing, you couple it to the

11:14   15   capacitance structure so that it can share a charge with that

11:14   16   structure.     And so the capacitance structure is necessarily

11:14   17   limited to a class of structures that is actually capable -- it

11:14   18   has enough capacitance to enable this charge sharing.          It's not

11:14   19   completely arbitrary.     It wouldn't just include a conductor,

11:14   20   for example.    It would include a specific class of structures

11:14   21   like Dr. Conte explained like we've been explaining, and --

11:14   22        THE COURT:     So, and I may be wrong, but there's a

11:14   23   difference in my mind between the language a structure that is

11:14   24   used to provide capacitance versus me saying plain and ordinary

11:14   25   meaning would be a structure that is capable because it may or
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 83 of 242
                                                                                  83



11:14    1   may not be being used to provide capacitance.         I've worked hard

11:15    2   on trying to say this right.      I'm not doing well.

11:15    3   "Capacitance."    Is your -- would your proposal be that it is a

11:15    4   structure that is capable of providing capacitance or a

11:15    5   structure that is used to provide capacitance?

11:15    6        MS. WEN:     I think we would want a structure that is used

11:15    7   to provide capacitance.

11:15    8        THE COURT:    Okay.    And you think that would limit the

11:15    9   universe of what components -- sufficiently limit the

11:15   10   components in the products in a manner that would make a

11:15   11   capacitance structure not indefinite?

11:15   12        MS. WEN:     Yes.   We think so, especially in the context of

11:15   13   the '485 patent because it's important to note that these claim

11:15   14   terms don't exist in the abstract.       They exist in the context

11:15   15   of the claims and the specification.

11:15   16        THE COURT:    I get that.    Did you have anything else you

11:16   17   wanted to add?

11:16   18        MS. WEN:     No.

11:16   19        THE COURT:    Okay.    Thank you, ma'am.

11:16   20        Mr. Lee?

11:16   21        MS. WEN:     Is that all you wanted?

11:16   22        THE COURT:    Unless you -- if you had more, I didn't mean

11:16   23   to cut you off at all.

11:16   24        MS. WEN:     Oh, I just -- I wanted to go back to --

11:16   25        THE COURT:    I want you to do whatever you -- that's all I
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 84 of 242
                                                                                    84



11:16    1   had on that point, but you're welcome to finish any argument

11:16    2   you had.

11:16    3        MS. WEN:     I'll step down for now.

11:16    4        THE COURT:    Okay.   Mr. Lee?

11:16    5        The bid on the table is either what you would like, which

11:16    6   I understand why you want.      You don't need to repeat that.     I

11:16    7   get why you think it should be that.       Versus plain and ordinary

11:16    8   meaning which the Court would understand that the structure had

11:16    9   to be used to provide capacitance.

11:16   10        MR. LEE:     Your Honor, I think it would still have the same

11:16   11   problem that you're not -- I want to set aside the heart of the

11:17   12   argument --

11:17   13        THE COURT:    Yes, sir.

11:17   14        MR. LEE:     -- I tried to climb up hill on.      So I set aside

11:17   15   the 112, Paragraph 6 arguments and focus on a different

11:17   16   interpretation that would be plain and ordinary meaning and an

11:17   17   articulation of that.

11:17   18        The problem that we would have, respectfully, with that

11:17   19   articulation is a structure that is used to provide capacitance

11:17   20   is just defining it by function.       I actually think it's almost

11:17   21   even more problematic because it is taking the function to

11:17   22   provide capacitance and then somehow there's a question of what

11:17   23   you intend it to be.     You know, if you intend it to be --

11:17   24        THE COURT:    I get that.

11:17   25        MR. LEE:     And I understand that that might deal with the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 85 of 242
                                                                                       85



11:17    1   fact that there are these unwanted capacitance that's out

11:17    2   there, but I don't think that would solve --

11:17    3        THE COURT:     And it does sort of a little bit back to the

11:17    4   Supreme Court case where he was saying if I use it to do that,

11:17    5   then I'm -- then it's covered.

11:17    6        MR. LEE:     Right.   Right.   Yeah.   That's -- that would

11:17    7   actually be functional claiming.       That's actually --

11:18    8        THE COURT:     That would actually be a function -- yes.         I

11:18    9   get that.

11:18   10        MR. LEE:     It would be the eighth claim of Morse's effort

11:18   11   to claim everything.

11:18   12        I think that if there was going to be -- if you took a

11:18   13   person of ordinary skill in the art reading the patent, knowing

11:18   14   what a capacitor was, knowing what a transistor was, knowing

11:18   15   what an inductor was, and they read this patent and saw there

11:18   16   were a capacitance structure, what they would understand the

11:18   17   capacitance structure to be is dummy cells because that's what

11:18   18   it said in words.    And if you recall the slide I put on the

11:18   19   screen from their presentation to you today, it's only dummy

11:18   20   cells.

11:18   21        THE COURT:     Yes.

11:18   22        MR. LEE:     So I think, Your Honor, if we sort of took a

11:18   23   Phillips look at it, which is, how would one of ordinary skill

11:18   24   in the art look at this patent and specification?         How would

11:18   25   they look at Figure 2 and 3 when capacitance structure on this
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 86 of 242
                                                                                   86



11:18    1   record has no demonstrated accepted meaning.         There's no

11:19    2   definition in the patent itself.       They don't ever call the

11:19    3   capacitance structure suggested in Figure 2 or 3.         It's

11:19    4   transistors or capacitors.      And instead what they do is

11:19    5   specifically say dummy cells, and the dummy cells are specific

11:19    6   to the claim because that is what is different from the prior

11:19    7   art, and so I think if it was going to be a plain and ordinary

11:19    8   meaning, it would be plain and ordinary meaning which is dummy

11:19    9   cells.

11:19   10        THE COURT:    Got it.

11:19   11        Counsel, anything else for VLSI?

11:19   12        Actually, let me tell you what I'm going to do just to

11:19   13   save us time.    I think I've -- and I hate doing this because I

11:19   14   like having you all leave with these things resolved in a way I

11:19   15   set things up, but what I'm going to do is have you guys get me

11:20   16   a formal proposal of what you want plain and ordinary meaning

11:20   17   to be.   Meet and confer first.      If you can't work it out, you

11:20   18   can't work it out.     I get that.    I certainly understand and am

11:20   19   probably -- at the moment leaning towards something that

11:20   20   identifies it as dummy cells unless I can be persuaded why it

11:20   21   ought to be broader, and -- but I'm going to have -- I'm going

11:20   22   to give you guys an opportunity to meet and confer, and let me

11:20   23   know by Monday or Tuesday what your proposal is.         And unless

11:20   24   you have something you want to add right now, I'll rule --

11:20   25   we'll either pick between what is proposed or do something and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 87 of 242
                                                                                 87



11:20    1   you'll have it very quickly next week, but I want to give you

11:20    2   all a chance to make this more formal than just winging it here

11:21    3   and trying to get it right.      So does that -- is that agreeable

11:21    4   to everyone?

11:21    5        MR. LEE:     It is for Intel.    Could we have till Tuesday,

11:21    6   Your Honor, just because people travel?

11:21    7        THE COURT:    How about till Thursday?      I want to get it to

11:21    8   you -- I'm not trying to -- I'm trying to get it done as

11:21    9   quickly as possible for you all.       So if you'll have it to us by

11:21   10   Thursday of next week.     It's not going to take us a long time

11:21   11   to make our minds up.     You'll have the decision next week.

11:21   12        MR. LEE:     Thank you, Your Honor.

11:21   13        THE COURT:    If you all will meet and confer between now

11:21   14   and Monday or Tuesday if you can and then get me something by

11:21   15   Thursday and y'all will have it by Friday.

11:21   16        MS. WEN:     Okay.   Thank you, Your Honor.

11:21   17        THE COURT:    You bet.

11:21   18        Give me one second.

11:21   19        (Conference between Ms. Miles and the Court.)

11:22   20        THE COURT:    Ladies and gentlemen, I'm trying to figure out

11:22   21   what works best for you all and for us.        We have the courthouse

11:22   22   Christmas lunch today, which, believe it or not, they actually

11:22   23   invited me to this year.      So I think it would be -- for me to

11:22   24   play my part in that, it'd probably be best for me to be there

11:22   25   at 11:30.   If you all will be back by 12:30 or 12:45, whichever
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 88 of 242
                                                                                88



11:22    1   is -- 12:45 would probably be easier on you all at this time to

11:23    2   get stuff done.    We'll start back up at 12:45 with the next

11:23    3   claim term if that works.      Unless you all would like to keep

11:23    4   going now and do something different, but that --

11:23    5        MR. LEE:     That's fine with us, Your Honor.

11:23    6        THE COURT:     Okay.   We'll see you back at 12:45.

11:23    7        (A break was taken from 11:23 to 12:50.)

12:50    8        THE BAILIFF:    All rise.

12:50    9        THE COURT:     Thank you.      You may be seated.

12:50   10        What's up next?

12:50   11        MS. WEN:     I just wanted to actually return to the

12:50   12   capacitance structure very quickly if I could.

12:50   13        THE COURT:     Sure.

12:50   14        MS. WEN:     We did some Googling of our own over the lunch

12:50   15   break.

12:50   16        (Laughter.)

12:50   17        MS. WEN:     And wanted to just provide some evidence that

12:50   18   Mr. Lee said didn't exist, specifically that 397 of about 1,090

12:51   19   hits on Google Scholar for a capacitance structure are from

12:51   20   before 2006 and we would be happy to provide more color in any

12:51   21   supplemental submission that we provide to the Court, for

12:51   22   example, the Thursday submission that you were talking about

12:51   23   before we broke for lunch.

12:51   24        THE COURT:     Okay.   Okay.    Let's move on then to the claim

12:51   25   term precharging means for precharging the capacitance
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 89 of 242
                                                                                     89



12:51    1   structure to a predetermined voltage prior to a write operation

12:51    2   for the second line of memory cells.

12:51    3           MS. WEN:     Yes.   And I believe, Your Honor, Josh sent an

12:51    4   e-mail just before the hearing and we are prepared to agree to

12:51    5   that construction as well.        I think Mr. Lee mentioned that

12:51    6   Intel was --

12:51    7           MR. LEE:     That's correct, Your Honor.

12:51    8           THE COURT:    Then Josh did a great job drafting it.       Great.

12:51    9   Thank you.

12:51   10           Okay.   So the construction that we are going to put in --

12:52   11   that we're going to enter in our order is the one that Josh

12:52   12   sent to you with the agreement of the parties.

12:52   13           So the next claim term we have up is first coupling means

12:52   14   for coupling the power supply terminal to the first power

12:52   15   supply line during the write operation for the second line of

12:52   16   memory cells.

12:52   17           MS. WEN:     Yes.

12:52   18           Can we jump to Slide 115?      Or I can just click through.

12:52   19           All right.    So there are two coupling functions at issue

12:52   20   here.    The first is the first coupling means for coupling the

12:52   21   power supply terminal to the first power supply line during the

12:52   22   write operation for the second line of memory cells.          And I'd

12:52   23   like to discuss this kind of at the same time as the second

12:52   24   coupling means for coupling the second supply line to the first

12:52   25   capacitance structure during the write operation for the second
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 90 of 242
                                                                                 90



12:52    1   line of memory cells.     I think the parties sort of briefed them

12:52    2   in concert as well.     And I especially want to do this because

12:53    3   VLSI has proposed the same structure for both coupling

12:53    4   functions, because, as we will show, the specification

12:53    5   explicitly states that the switching circuit or a switching

12:53    6   circuit or equivalence of that switching circuit performs both

12:53    7   of these two coupling functions exactly as recited in the

12:53    8   claim.

12:53    9        So as it says on Slide 117, Intel's proposals for

12:53   10   structure for both of these terms ignore the switching circuit

12:53   11   entirely, and they attempt to justify this by saying that

12:53   12   switching circuit is not properly structured because it is a

12:53   13   means plus function term.      And that is not borne out by the

12:53   14   evidence which I'll talk about shortly, and also want to talk

12:53   15   about why Intel's proposed structures are also specifically

12:53   16   flawed outside of the fact that they ignore the switching

12:53   17   circuit.

12:53   18        So to take a little bit of a step back, the Federal

12:53   19   Circuit requires that when you're construing a means plus

12:54   20   function term, the specification must be read as a whole to

12:54   21   determine the structure.      And in construing terms used in the

12:54   22   patent claims, it is necessary to read all portions of the

12:54   23   written description and not just some portions of it.

12:54   24   Specifically identifying corresponding structure requires the

12:54   25   Court to examine both the drawings in the abstract and the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 91 of 242
                                                                                   91



12:54    1   patent's written description.      And this is relevant because --

12:54    2   jumping ahead to Slide 121, this is relevant because the

12:54    3   abstract discloses that the switching circuit performs the

12:54    4   claimed coupling functions.      It also performs a decoupling

12:54    5   function, but we'll get to that a little bit later.          So as you

12:54    6   can see, the -- in Slide 122 the first coupling function reads:

12:54    7   Coupling the power supply terminal to the first power supply

12:54    8   line during the write operation for the second line of memory

12:54    9   cells.   And the abstract specifically discloses that for the

12:55   10   case where the second line of memory cells is selected for

12:55   11   writing, a switching circuit couples the power supply terminal

12:55   12   to the first power supply line.

12:55   13        The same is true for the second coupling means.          The claim

12:55   14   language for the second coupling means is highlighted in

12:55   15   green -- or I'm sorry -- underlined in green, and it reads:

12:55   16   Coupling the second supply line to the first capacitance

12:55   17   structure.   In the abstract it says, where the second line of

12:55   18   memory cells is selected for writing, a switching circuit...

12:55   19        If you jump to the green underlined text, it says, couples

12:55   20   the second power supply line to the first capacitance

12:55   21   structure.

12:55   22        So, as you can see, the abstract specifically states that

12:55   23   the switching circuit performs this function.         It's not just

12:55   24   the abstract though.     Later in the specification it also says

12:55   25   that a switching circuit that has transistors that -- and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 92 of 242
                                                                                92



12:55    1   there's an extra "that" in there -- couple the first power

12:55    2   supply terminal to the first supply line and couple the second

12:56    3   power supply line to the first capacitance structure.

12:56    4        And on Slide 124 you'll see that we once again underline

12:56    5   the text of the first coupling function in blue and the text of

12:56    6   the second coupling function in green.

12:56    7        In addition to these disclosures, the figures of the

12:56    8   patent also disclose that a switching circuit performs the

12:56    9   coupling functions.       As our expert Dr. Conte declared,

12:56   10   transistors of the type depicted here, for example,

12:56   11   Transistor -- number's not very clear -- but Transistor 54, I

12:56   12   believe -- transistors of the type depicted here can be used to

12:56   13   couple and decouple components on demand and are examples of a

12:56   14   switching circuit.

12:56   15        THE COURT:    Don't -- I have a couple of questions for you.

12:56   16        MS. WEN:     Sure.

12:56   17        THE COURT:    Don't leave that slide which is a slide that

12:57   18   shows Figures 2 and Figures 3.

12:57   19        MS. WEN:     Yeah.

12:57   20        THE COURT:    Why should I not be concerned that switching

12:57   21   circuit is functional and not structure?

12:57   22        MS. WEN:     Sure.    So we provided -- well, first, when

12:57   23   determining, as -- we just went through this, but when

12:57   24   determining whether a term is a means plus function term, you

12:57   25   apply the test of whether first it includes the words "means,"
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 93 of 242
                                                                                     93



12:57    1   which it does not.

12:57    2        THE COURT:    I got that.

12:57    3        MS. WEN:     Yeah.    And then, second, you consider whether a

12:57    4   person of ordinary skill in the art would understand that the

12:57    5   term is structure.

12:57    6        THE COURT:    Okay.        Well, why don't you tell me, though,

12:57    7   why it's not functional?

12:57    8        MS. WEN:     Do you mean --

12:57    9        THE COURT:    Why you -- why it's -- why don't you explain

12:57   10   to me here why I should not be concerned that it is functional?

12:57   11        MS. WEN:     So I don't think -- so we provided an expert

12:58   12   declaration that explains that a person of ordinary skill in

12:58   13   the art would understand the meaning of a switching circuit

12:58   14   upon reading the disclosure of the '485 patent.          Specifically

12:58   15   that example's switching circuits can include switch circuits,

12:58   16   switching circuits, switches and transistors configured to act

12:58   17   as switches.    And the Federal Circuit has held that if a claim

12:58   18   term is used in common parlance or by persons of skill in the

12:58   19   pertinent art to designate structure, it is not necessarily a

12:58   20   means plus function term even if the term identifies the

12:58   21   structures by their function.

12:58   22        THE COURT:    Yeah.        I got that.   Here -- I don't mean to be

12:58   23   impolite.

12:58   24        MS. WEN:     No.     No.    No.

12:58   25        THE COURT:    But other than your expert who says what he
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 94 of 242
                                                                                94



12:58    1   says -- and I have my reservations about the value of experts

12:58    2   making those statements because Intel is capable of getting

12:59    3   someone who will say exactly the opposite and they obviously

12:59    4   are both skilled in the art.      I'd like to hear your best

12:59    5   argument about why I shouldn't be concerned that a switching --

12:59    6   and if Mr. Lee thinks I'm barking up the wrong tree and they're

12:59    7   not taking this position, I won't pester you with it, but I'm

12:59    8   guessing Mr. Lee is -- agrees with my concern.

12:59    9        MR. LEE:     We do, Your Honor.

12:59   10        THE COURT:    Okay.   And so I want to -- I would like to

12:59   11   hear your best argument as to why a switching circuit is -- I

12:59   12   shouldn't be concerned that it's functional.

12:59   13        MS. WEN:     Okay.

12:59   14        THE COURT:    And I got that you have an expert that says

12:59   15   what one skilled in the art would say, but I'd like to hear

12:59   16   your best argument.

12:59   17        MS. WEN:     Right.   So in addition to our expert, we also

12:59   18   wanted to point out that in Intel's invalidity contentions they

12:59   19   state that switching circuit -- well, the use of switching

12:59   20   circuits in memory devices, including to decouple a column of

12:59   21   memory cells from a first power supply --

12:59   22        THE COURT:    You need to slow down, please.

12:59   23        MS. WEN:     Sorry.

12:59   24        Including to decouple a column of memory cells from a

01:00   25   first power supply terminal and couple that column of memory
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 95 of 242
                                                                                      95



01:00    1   cells to a second circuit node was well-known in the art prior

01:00    2   to the alleged invention of the '485 patent.

01:00    3           THE COURT:    Well, again, I think Mr. Lee will do a great

01:00    4   job speaking for himself or whoever's going to argue this, but

01:00    5   I don't think -- I don't think the quote that you just gave me

01:00    6   does anything to make me not think it's not functional.            The

01:00    7   switching circuit -- the use of switching circuits in memory

01:00    8   devices is performing that function.

01:00    9           MS. WEN:     So is your concern that it says switching in the

01:00   10   term?

01:00   11           THE COURT:    Yes.

01:00   12           MS. WEN:     Okay.   I think that a term can be functional

01:00   13   without being a means -- are you -- without being a means plus

01:00   14   function term.

01:00   15           THE COURT:    That is -- I will confess I don't know that

01:01   16   I've thought that through, but I do -- I am concerned that --

01:01   17   and the Intel folks can add to that, but I am concerned that

01:01   18   you all are proposing switching circuit as the structure, and

01:01   19   I'm -- and what I'm saying is I don't believe it is a

01:01   20   structure.    I believe it might be function.       And so you are

01:01   21   kind of going at it from the position of, is this a -- you

01:01   22   know, a means plus function term?        I think we are in agreement

01:01   23   that it is what we are fighting over because you guys have

01:01   24   agreed to the function.        What we're having a hard time here --

01:01   25   I'm having a hard time.        You're probably doing great and I'm
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 96 of 242
                                                                                 96



01:01    1   not following you -- is that your advocacy of a switching

01:02    2   circuit as the structure strikes me as maybe -- regardless of

01:02    3   whether Intel is right or not in what they've suggested, I'm

01:02    4   concerned that your suggestion of switching circuit is not

01:02    5   correct because it is -- because it is functional rather than

01:02    6   structural, and that's what I'm trying to get you to help me

01:02    7   with here.

01:02    8        MS. WEN:     I see.    Okay.   Well, I would start by saying

01:02    9   that a circuit is a structure.       I think we're on the same page

01:02   10   about that.   It says switching circuit and we're in agreement

01:02   11   at least that circuit is structure.

01:02   12        THE COURT:    Yes.

01:02   13        MS. WEN:     Okay.    I would say that the patent discloses

01:02   14   examples of a switching circuit specifically in these figures.

01:02   15        THE COURT:    Well, yeah.      In Figures 2 and -- Figure 2 for

01:02   16   sure and --

01:03   17        MS. WEN:     Yeah.

01:03   18        THE COURT:    You know, because we've got Transistors 52

01:03   19   and -- and 44, but, you know, you all have taken the position,

01:03   20   I believe, that Intel is wrong with what they're suggesting,

01:03   21   but isn't it true that here Transistors 52 and 44 are off,

01:03   22   meaning the power supply terminal is not connected to the first

01:03   23   power supply line?     I think I have that right, don't I?

01:03   24        MS. WEN:     Are you referring to the write operation?

01:03   25   What's occurring during the write operation?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 97 of 242
                                                                                  97



01:03    1        THE COURT:    Yes.

01:03    2        MS. WEN:     So --

01:03    3        THE COURT:    During writing to the memory cells in Column

01:03    4   13, 52 and 44 are off.       They're not connected.

01:03    5        MS. WEN:     So okay.     So we agree with Intel that during the

01:04    6   write operation for the second line of memory cells.

01:04    7        THE COURT:    And they're on then when writing the memory

01:04    8   cells in Column 15, right?

01:04    9        MS. WEN:     Column 15, yeah.    So we agree with Intel that

01:04   10   when writing to the line of memory cells in Column 15

01:04   11   Transistor 44 is decoupled.

01:04   12        THE COURT:    So doesn't -- isn't Intel's proposal -- I

01:04   13   mean, the way they have it, doesn't that support Intel's

01:04   14   position that their structure -- their proposed structure is

01:04   15   correct?

01:04   16        MS. WEN:     I see.     I don't think we disagree with Intel in

01:04   17   terms of the specific transistors that are disclosed in Figures

01:04   18   2 and Figure 3.

01:04   19        THE COURT:    Okay.

01:04   20        MS. WEN:     I'm sorry.    Figures 2 and 3 as performing this

01:04   21   function.   We -- where we disagree is I think we're taking the

01:04   22   position that those specific transistors are not the only

01:05   23   structure that the patent discloses as capable of performing

01:05   24   the function.

01:05   25        THE COURT:    What else is there?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 98 of 242
                                                                                  98



01:05    1        MS. WEN:     The switching circuit and of course the

01:05    2   equivalence of Transistors 52 and 44.

01:05    3        THE COURT:    Okay.     And I'm sorry I interrupted you, but --

01:05    4   so if you wanted to pick back up where you were.

01:05    5        MS. WEN:     Sure.    So just going back to the means plus

01:05    6   function point, Intel never proposed switching circuit for a

01:05    7   construction.    The term "switching circuit" appears in Claim 1

01:05    8   and Claim 12, and Claim 12 has been asserted since we filed our

01:05    9   complaint in April.       Claim 1 has been asserted since our

01:05   10   preliminary infringement contentions were served on Intel on

01:06   11   July 22nd.   When the parties exchanged claim terms for

01:06   12   construction, Intel never suggested that a switching circuit

01:06   13   was a means plus function term.       And after we proposed a

01:06   14   switching circuit as structure for these decoupling and

01:06   15   coupling terms, Intel again did not raise that switching

01:06   16   circuit should be construed for Claims 1 and 12.

01:06   17        THE COURT:    Okay.

01:06   18        MS. WEN:     And another example of the positions that Intel

01:06   19   has taken include another page in their invalidity contentions

01:06   20   in which they state that a person of ordinary skill in the art

01:06   21   would have understood how to successfully use the switching

01:06   22   circuit to switch between voltages.

01:06   23        THE COURT:    Okay.     Anything else?

01:06   24        MS. WEN:     Yes.    So I want to talk about briefly why

01:07   25   Intel's specific proposals are flawed.        Like I mentioned, it
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 99 of 242
                                                                                  99



01:07    1   excludes the embodiments -- it excludes embodiments, including

01:07    2   specifically the switching circuit, and we disagree that

01:07    3   structure should include the additional function of coupling

01:07    4   power supply voltage VDD and Conductor 35 as well as the

01:07    5   function of coupling power supply voltage VDD and Conductor 67

01:07    6   because the claimed function here is as stated in the claim,

01:07    7   which is coupling the power supply terminal in the first

01:07    8   power -- coupling the power supply terminal to the first power

01:07    9   supply line during the write operation for the second line of

01:07   10   memory cells.

01:07   11        Another reason why we disagree with Intel's proposed

01:07   12   structure for the first coupling term is because it includes a

01:07   13   clamping circuit which does not perform the first coupling

01:07   14   function.

01:07   15        THE COURT:    What does?    A reference volt?     What does

01:08   16   perform the coupling function?

01:08   17        MS. WEN:     The switching circuit is our proposal.

01:08   18        THE COURT:    Okay.   And I may have misunderstood.       I think

01:08   19   when I was -- I think VLSI was taking the position that a

01:08   20   clamping circuit is not needed, right?

01:08   21        MS. WEN:     Yes.

01:08   22        THE COURT:    Because a reference voltage could be used?

01:08   23        MS. WEN:     Yes.

01:08   24        THE COURT:    Okay.   If that were true, if you are correct,

01:08   25   what evidence do you have that a person of skill in the art
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 100 of 242
                                                                                  100



01:08    1   would understand how to implement the referenced voltage in the

01:08    2   same way as the clamping circuit that is -- that Intel proposes

01:08    3   and that's disclosed?

01:08    4         MS. WEN:     Sure.   So let's get to -- so our expert has

01:08    5   explained that the patent's disclosure of -- in another

01:09    6   embodiment, a reference voltage can be used essentially means

01:09    7   that a person of ordinary skill in the art would understand

01:09    8   that instead of coupling --

01:09    9         Can I have Figure 2 of the patent?       '485 patent.     Or maybe

01:09   10   I'll find it here first so I can point it out.

01:09   11         Okay.   So this is the clamping circuit here that Intel

01:09   12   contends is performing the first coupling function, and this

01:09   13   right here is coupled to something that is labeled VDD which,

01:09   14   as you've seen in Intel's other slides, is just a big purple

01:09   15   block that encompasses all the VDD nodes or VDD structures --

01:09   16   well, VDD references on this figure.

01:09   17         And so if -- so the patent discloses that instead of being

01:10   18   coupled to the power supply terminal, the big -- the purple

01:10   19   block with VDD, this would be coupled to another voltage source

01:10   20   like a reference voltage source.       So it was providing a

01:10   21   reference voltage.

01:10   22         THE COURT:    And where is that disclosed in the patent?

01:10   23         MS. WEN:     It is disclosed in that sentence where it

01:10   24   provides that a clamping -- that a reference voltage can be

01:10   25   used instead.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 101 of 242
                                                                                 101



01:10    1         THE COURT:    Is that in the patent or is that in your

01:10    2   expert's declaration?

01:10    3         MS. WEN:     I think it's in the patent.      The patent

01:10    4   specifically says --

01:10    5         THE COURT:    I know that there is a reference to a

01:10    6   reference voltage.     And so where's it at?

01:10    7         MS. WEN:     In other embodiments the clamping circuit can be

01:10    8   different.    For example, in another embodiment -- and we can

01:10    9   skip this part -- a reference voltage can be used.

01:10   10         THE COURT:    And which slide are you on?

01:10   11         MS. WEN:     I'm on Slide 138.   I'm sorry.

01:10   12         And this is referring to Column 3, Rows 55 to 58 of the

01:11   13   '485 patent which is Exhibit 2.

01:11   14         And I just want to make an additional note which is that

01:11   15   Intel has not at any point contended that the clamping circuit

01:11   16   is purely functional but it follows the same nomenclature as

01:11   17   the switching circuit.

01:11   18         And if it would be helpful to the Court, I think we could

01:11   19   go back and provide you with examples of switching circuits

01:11   20   being used in the art.

01:11   21         THE COURT:    And are the parties in agreement as to what

01:11   22   the first coupling means is?       Which portion of --

01:11   23         MS. WEN:     The function?

01:11   24         THE COURT:    I'm saying -- I mean -- that was a bad

01:11   25   question.    Are you in agreement with regard, for example, as to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 102 of 242
                                                                                 102



01:11    1   which transistors are -- make up the first coupling means?

01:12    2         MS. WEN:     Well, not the clamping circuit but the specific

01:12    3   transistors in the figures.       Yes.

01:12    4         THE COURT:    Okay.   Okay.    Did you have anything else you

01:12    5   wanted to add?

01:12    6         MS. WEN:     I wanted to move to the second coupling function

01:12    7   which should be quick.

01:12    8         THE COURT:    I'm sorry.      I just couldn't hear you.

01:12    9         MS. WEN:     I'm sorry.    I wanted to move to the second

01:12   10   coupling function because we were just dealing with them

01:12   11   together.

01:12   12         THE COURT:    Yes, ma'am.

01:12   13         MS. WEN:     Similar points.     We think that Intel's proposed

01:12   14   structure excludes the switching circuit.         It attempts to add

01:12   15   additional functions this time coupling Conductor 39 to

01:12   16   Conductor 37 and, secondly, coupling Conductor 69 to Conductor

01:12   17   71.

01:12   18         And the Federal Circuit has held that when multiple

01:12   19   embodiments in the specification correspond to the claimed

01:13   20   function, proper application of Section 112, Paragraph 6

01:13   21   generally reads these claim elements to embrace each of the

01:13   22   embodiments.

01:13   23         THE COURT:    Okay.

01:13   24         MS. WEN:     So that's all.

01:13   25         THE COURT:    Mr. Lee, will you be speaking?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 103 of 242
                                                                                   103



01:13    1         MR. LEE:     I will, Your Honor.

01:13    2         THE COURT:    Very good.

01:13    3         MR. LEE:     So, Your Honor, if I could take you in our

01:13    4   Markman slides to Slide 24 which I'll also put on the screen.

01:13    5         THE COURT:    Okay.     Give me one second.

01:13    6         MR. LEE:     Sure.

01:13    7         THE COURT:    I'm knee deep in --

01:13    8         MR. LEE:     And it only gets worse.

01:13    9         (Laughter.)

01:13   10         THE COURT:    So let me -- I believe I'm with you.         And did

01:13   11   you say Page 24?

01:13   12         MR. LEE:     Page 24.

01:13   13         THE COURT:    Okay.     Give me one second.    I'm with you.

01:13   14         MR. LEE:     Okay.    So this is just Claim 17, and I agree

01:13   15   with Ms. Wen that we can take these two together and I think I

01:13   16   can take them together and make it a little bit more efficient.

01:13   17         There are two problems with the argument that VLSI has

01:14   18   offered, and these are the problems.        There's no disagreement

01:14   19   these are Section 112, Paragraph 6 claims.          There's no

01:14   20   disagreement as to the function.       So the only disagreement we

01:14   21   have before you is, what's the structure?         And this is a case

01:14   22   where the structure that performs this function is very

01:14   23   specifically described in Figures 2 and 3.          And harkening back,

01:14   24   without being redundant to our discussion of why you have

01:14   25   Section 112, Paragraph 6 and to your question to VLSI, you
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 104 of 242
                                                                                 104



01:14    1   know, can you just claim this functionally?         The answer is no,

01:14    2   not yes.

01:14    3         So the two problems are this:       The structure that is

01:14    4   disclosed is quite specific, and switching circuit is not part

01:14    5   of the disclosure in sufficiently specific terms to satisfy

01:14    6   Section 112, Paragraph 6.

01:14    7         THE COURT:    And correct me if I'm wrong, but the

01:14    8   structure -- as best I could tell, the structure that Intel has

01:15    9   provided is essentially just taking a section, as it were, of

01:15   10   Figure 2 and typing it out as to what is contained in that

01:15   11   particular section of Figure 2 as to what you believe that

01:15   12   coupling means is, correct?

01:15   13         MR. LEE:     Correct.   So both for the first coupling means

01:15   14   we've identified the transistor and the clamping --

01:15   15         THE COURT:    Yes, sir.

01:15   16         MR. LEE:     For the second just the transistor and --

01:15   17         THE COURT:    Basically you've taken what was in the figure

01:15   18   of the patent and just, for lack of a better word, grammar --

01:15   19   you've turned it into words.       You haven't added any -- if I

01:15   20   were to look at that figure -- if a person skilled in the art

01:15   21   were looking at the figure, they would understand where this

01:15   22   structure you proposed came from by looking at that figure,

01:15   23   correct?

01:15   24         MR. LEE:     Exactly and precisely, and as I said -- well, we

01:15   25   dealt with capacitance structure although that may have been
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 105 of 242
                                                                                     105



01:15    1   irrelevant.    You know, if Your Honor directed us to, we

01:16    2   probably could take what the specification says specifically

01:16    3   and simplify it before for the jury is charged, but we felt --

01:16    4   if I go to Slide 25.

01:16    5         THE COURT:    Okay.

01:16    6         MR. LEE:     What we'd have on the structure is just what

01:16    7   Your Honor said.     So it's -- Part 1 is Figure 2.       Part 2 is for

01:16    8   Figure 3.

01:16    9         THE COURT:    Right.

01:16   10         MR. LEE:     And we just tried to take it verbatim.       And I

01:16   11   don't think that there's any disagreement that for the first

01:16   12   coupling means there is the transistor and the clamping

01:16   13   circuit.    There's a disagreement about whether the clamping

01:16   14   circuit should be part of it, and I'll come to that.          For the

01:16   15   second -- if I go to Slide No. 26, this is the second coupling

01:16   16   means and there are a lot of words on the slide, Your Honor,

01:16   17   but most of them we agree to.       Most of them are just the claim,

01:16   18   the function, and here's the disagreement, and as Your Honor

01:16   19   suggested, we've just taken what is in Figure 2 or,

01:17   20   alternatively, Figure 3, and VLSI has just offered the

01:17   21   switching circuit.

01:17   22         THE COURT:    And is there any reason why, if I were to use

01:17   23   the structure that you proposed for each, I couldn't make it

01:17   24   clear that, for example, the transistors could be NMOS or PMOS,

01:17   25   or do you take the position that the patent only covers a
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 106 of 242
                                                                                 106



01:17    1   specific type of transistor?

01:17    2           MR. LEE:     I think the disclosure here is just a

01:17    3   transistor.     So if Your Honor said a transistor, that would be

01:17    4   fair.

01:17    5           THE COURT:    Okay.

01:17    6           MR. LEE:     Okay.    And I think that literally are -- is the

01:17    7   words, and if I move to -- let me skip 27 and go to 28.

01:17    8           So this is, as we said, if the patent is specific as what

01:17    9   the first coupling means is and what the second coupling means

01:17   10   are -- is one's a transistor alone.         The second coupling means

01:18   11   the other is the first coupling means in the clamping circuit.

01:18   12           Now, we do have a disagreement about whether the clamping

01:18   13   circuit should be included, and if I go to Slide 29, you'll see

01:18   14   that we've tried to do, Your Honor -- again, as I said, the key

01:18   15   here is, what did they say, right, when they claimed this

01:18   16   functionally?      And what they say is what is providing this

01:18   17   coupling is this Transistor 52 and the Clamping Circuit 48 and

01:18   18   50.     The mere fact that the clamping circuit can perform other

01:18   19   functions doesn't mean it's not helping perform this function.

01:18   20   And the specification itself says that that's precisely what is

01:18   21   occurring.    There is an argument that -- by VLSI about

01:18   22   Transistor 52 and a suggestion that it decouples the first

01:19   23   power line.     So we're up here.      If Your Honor looks at the

01:19   24   portion of their argument, they're talking about a situation

01:19   25   where you're writing to Column 13 and you want the voltage to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 107 of 242
                                                                                      107



01:19    1   go down.    Our example in Claim 17 is when you're writing to the

01:19    2   second column and you're not writing to Column 13.          So if

01:19    3   that -- that structure, we suggest, is very specific, and if I

01:19    4   go to Figure 3, Slide 30, in the interest of time, it's the

01:19    5   same.    The coupling is performed by the transistor and the

01:19    6   clamping circuit that's in 100 and 102, Transistors 100, 102,

01:19    7   and the decoupling is performed by the transistor shown with

01:19    8   the X.

01:19    9           Both Figures 2 and Figure 3 are consistent and they're

01:20   10   very specific and they say, here's the function.          Here's in the

01:20   11   one case the transistor and the clamping circuit that performs

01:20   12   that function.       In the second here's the transistor that

01:20   13   performs that function.       The only response is, no.     No.     It

01:20   14   could also be a switching circuit.        And what they rely upon, if

01:20   15   I go to Slide 33, is the statement from the specification.               And

01:20   16   there are a couple of different important things about this.

01:20   17   The first thing is the switching circuit doesn't provide you

01:20   18   with any structure.       Whether you call it a means plus function

01:20   19   limitation is not particularly relevant to this discussion.

01:20   20   The question is, does it disclose specific structure that makes

01:20   21   it something other than functional?        And it doesn't.

01:20   22           THE COURT:    You said that -- I'll need to ask Ms. Wen when

01:21   23   she gets back -- you said it better than I could ask her the

01:21   24   question.    So when --

01:21   25           Ms. Wen, when you get back up here, what Mr. Lee said was
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 108 of 242
                                                                                  108



01:21    1   what I was trying inartfully to ask you about and ask you --

01:21    2   I'm going to ask you to rebut the argument he's making right

01:21    3   now because he's saying it better than I could, but I -- I

01:21    4   mean, Mr. Lee, you're making the point I was concerned about.

01:21    5         MR. LEE:   And, Your Honor, there are only two places where

01:21    6   the patent refers to the switching circuit.         One is the

01:21    7   specification which is on Slide 33.        And if I flip to Slide 34,

01:21    8   the other is in the abstract.

01:21    9         Now, these actually paraphrase what ultimately ends up in

01:21   10   Claim 1, not the claim we're looking at now.         And I think there

01:21   11   are three important points to make.        If I go to Slide 35, the

01:21   12   idea of an abstract or some general portion of the

01:22   13   specification, paraphrasing Section 112, Paragraph 6 language,

01:22   14   is not a new one.     And the argument that's being made to Your

01:22   15   Honor on the switching circuit has been made analogously in

01:22   16   other cases, and the courts have said, no.         No.   No.   You can't

01:22   17   do that.    And the reason is they're trying to avoid -- the

01:22   18   courts are trying to avoid dysfunctional claiming.          That's

01:22   19   Problem No. 1.

01:22   20         Problem No. 2 is that the structure for decoupling in the

01:22   21   first sentence and the second sentence are here very

01:22   22   specifically disclosed and never called a switching circuit.

01:22   23   They're called the transistors clamping circuit or the

01:22   24   transistors and no one ever calls them a switching circuit.

01:22   25         And then No. 3, the switching circuit is part of a
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 109 of 242
                                                                                 109



01:22    1   separate claim with separate limitations, other limitations

01:22    2   that go along with it that don't amplify the discussion we're

01:23    3   having here at all.

01:23    4           But I think at the end, Your Honor, no one disagrees it's

01:23    5   Section 112, Paragraph 6.       No one disagrees that there's a

01:23    6   function.    No one disagrees that Figures 2 and 3 are the

01:23    7   disclosed embodiments of the invention, and that has special

01:23    8   meaning for means plus function limitations, and no one

01:23    9   disagrees as to what's disclosed.       The only disagreements are

01:23   10   should a clamping circuit be included?        That's what the patent

01:23   11   says.    Can the switching circuit in general articulation save

01:23   12   it?     And the answer is no.

01:23   13           THE COURT:    Thank you, sir.

01:23   14           MS. WEN:     Could you please jump to Slide 124?

01:23   15           Thank you.

01:23   16           So to respond to the question of whether a switching

01:24   17   circuit discloses structure, I would point out in the patent,

01:24   18   and Mr. Lee was just talking about this section of the

01:24   19   specification as well.       This is Slide 124, and underlined in

01:24   20   red it says, a switching circuit has transistors that couple

01:24   21   the first power supply terminal to the first power supply line.

01:24   22   So the patent does specifically disclose a switching circuit

01:24   23   with transistors which Mr. Lee just stated neither of the

01:24   24   parties dispute are a structure.        He also noted, I think, that

01:24   25   it doesn't matter whether Intel is relying on means plus
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 110 of 242
                                                                                   110



01:24    1   function claiming with respect to their switching circuit

01:24    2   argument.    I think it does matter.      It matters first because

01:24    3   the authority that they rely on to say that you can't point to

01:24    4   functional language in the specification specifically deals

01:24    5   with means plus function terms.       And I -- and we, as I stated,

01:25    6   disagree that switching circuit is purely functional.           The

01:25    7   patent clearly states that a switching circuit has transistors.

01:25    8   The figures disclose that there are transistors that operate as

01:25    9   switches during the write operation.        And so we would say that

01:25   10   a switching circuit, if the Court would like a general

01:25   11   definition, is a class of structures that has switches that

01:25   12   open and close.

01:25   13         And so I also want to respond to Mr. Lee's argument about

01:25   14   the clamping circuit.      The clamping circuit is not required to

01:25   15   perform the first coupling function.        As we -- as I stated

01:25   16   earlier, the patent specifically contemplates that in other

01:25   17   embodiments the clamping circuit is not coupled to the power

01:25   18   supply terminal but is, rather, coupled to a different

01:25   19   reference voltage.     And here if you look at the figures

01:25   20   themselves, you can see that Transistor 52, which is coupling

01:25   21   the first line of memory cells to the power supply terminal,

01:26   22   can do so with or without Clamping Circuit 48.         So Transistor

01:26   23   52 alone is sufficient to perform the coupling function, the

01:26   24   first coupling function in this figure.

01:26   25         THE COURT:    Would you say that again?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 111 of 242
                                                                                 111



01:26    1         MS. WEN:     Yeah.   So this figure clearly -- so Intel is

01:26    2   arguing that to perform the first coupling function you need

01:26    3   both this Transistor 52 --

01:26    4         THE COURT:    In Clamping Circuit 46?

01:26    5         MS. WEN:     Yes.

01:26    6         THE COURT:    Yes.

01:26    7         MS. WEN:     And this figure clearly shows that Transistor 52

01:26    8   alone would be sufficient to couple to the power supply

01:26    9   terminal, and this is buffered by the disclosure in the patent

01:26   10   of a clamping circuit that is not coupled to the power supply

01:26   11   terminal.

01:26   12         THE COURT:    Anything else?

01:27   13         MS. WEN:     That is it for me.

01:27   14         THE COURT:    Mr. Lee?

01:27   15         MR. LEE:     Two very quick points, Your Honor.

01:27   16         To end where -- to start where Ms. Wen ended, the question

01:27   17   is not what is sufficient to perform the function.          The

01:27   18   question is what's disclosed to perform the function because

01:27   19   that's how they define their invention and avoid the prior art.

01:27   20   And if you look at Column 3, Lines 48 to 58, you'll see that

01:27   21   the clamping circuit is part of what is performing this

01:27   22   function.

01:27   23         Second to last --

01:27   24         THE COURT:    Give me -- let me get there real quick.

01:27   25         MR. LEE:     Okay.   If I go to 48 of Column 3.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 112 of 242
                                                                                   112



01:27    1         THE COURT:    Okay.

01:27    2         MR. LEE:     Well, actually, let's go over to Column 3 --

01:27    3   Column 4 actually.     Let's go to Column 4 first.

01:27    4         THE COURT:    Okay.

01:27    5         MR. LEE:     And Line -- come down, Mr. Lee.

01:28    6         THE COURT:    I've actually got the patent here in front of

01:28    7   me too.

01:28    8         MR. LEE:     So, Your Honor, here is a portion describing

01:28    9   specifically what the clamping circuit's doing and how it is

01:28   10   affecting the -- what is coming out of the supply terminals.

01:28   11   This is part of what they're describing as the coupling means.

01:28   12   And that's why the clamping circuit should be included.

01:28   13         THE COURT:    And what lines in Column 4?

01:28   14         MR. LEE:     It's 48 to -- so it starts as illustrated in

01:28   15   Figure 2 and it goes on.

01:28   16         THE COURT:    Got it.   Let me read that real quickly.

01:28   17         MR. LEE:     It says the Clamping Circuits 38 and 46 function

01:28   18   to limit the voltage drop on Conductors 35 and 39 to a

01:28   19   predetermined minimum voltage.       The supply voltage is only

01:28   20   reduced on the columns being written to.         The reduced supply

01:28   21   voltage functions to improve the write margin of the selected

01:29   22   cells while maintaining the cell stability of the unselected

01:29   23   cells.    That's part of the coupling function, and the clamping

01:29   24   circuit helps to control that.

01:29   25         The last point -- could I have Slide 33, Mr. Lee?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 113 of 242
                                                                                 113



01:29    1         THE COURT:    Well, and you might want to address the

01:29    2   portion of the patent -- I've forgotten where Ms. Wen said it

01:29    3   was -- that talked about reference voltage being able to be

01:29    4   used in -- being disclosed as being able to be used as opposed

01:29    5   to a clamping circuit.

01:29    6         MR. LEE:     It may be that it can be used without a clamping

01:29    7   circuit.    The question here is what is disclosed as the

01:29    8   specific means, and this is what's disclosed with the clamping

01:29    9   circuit in every circumstance.

01:29   10         THE COURT:    And is it your position that given that it is

01:29   11   a means plus function claim I have to put in -- I have to stick

01:29   12   with what the function that's disclosed in this part of the

01:29   13   specification?

01:29   14         MR. LEE:     It is -- yes.   What the function is and then

01:30   15   what is disclosed to the spec to perform that.

01:30   16         THE COURT:    To perform that function.      Yes.

01:30   17         MR. LEE:     Slide 33.   Your Honor, here is the difference,

01:30   18   and I may have gone too quickly when I said that the switching

01:30   19   circuit was sort of paraphrase in Claim 1.         The reason you

01:30   20   don't have the same problem we had with the capacitance

01:30   21   structure or some other theory, there's a switching circuit

01:30   22   which in isolation has a problem that we talked about now.          But

01:30   23   the claim says it has transistors and then it specifically says

01:30   24   where they're located, what they're connected to and how

01:30   25   they -- how those connections work.        So there are a legion of
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 114 of 242
                                                                                 114



01:30    1   cases that say if you have a term but by defining, you know,

01:30    2   what it is, here a transistor, but where it's located, what

01:30    3   it's connected to, you're providing the structure in words.

01:30    4   That's the difference.      But that switching circuit, if you look

01:31    5   for the description of the coupling and decoupling means at

01:31    6   Figures 2 and 3, we can search forever and you won't see the

01:31    7   switching circuit suggested as the structure.

01:31    8         Thank you, Your Honor.

01:31    9         THE COURT:    Anything else from VLSI?

01:31   10         MS. WEN:     All right.   So very quickly.    Mr. Lee said that

01:31   11   the question is what is disclosed to perform the function, and,

01:31   12   like we said, the switching's the patent, the written

01:31   13   description, the abstract.      The preferred embodiments

01:31   14   repeatedly state that a switching circuit is what performs

01:31   15   these functions to the letter.       And this statement in the

01:31   16   specification it clearly discloses that there are transistors

01:31   17   within the switching circuit.       I wasn't really sure what

01:31   18   Mr. Lee was saying about the transistors being separate from

01:32   19   the switching circuit or not being within the switching

01:32   20   circuit.    This clearly contemplates a switching circuit which

01:32   21   couples the first power supply terminal to the first power

01:32   22   supply line and couples the second power supply line to the

01:32   23   first capacitance structure and the switching circuit has

01:32   24   transistors.     And --

01:32   25         THE COURT:    And that's Column 6, Lines somewhere around 50
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 115 of 242
                                                                                 115



01:32    1   through 54?

01:32    2         MS. WEN:     Yes.    That would be 47 through 58 I believe.

01:32    3         THE COURT:    Yeah.     That's the full paragraph.    Yes.

01:32    4         MS. WEN:     Yeah.

01:32    5         THE COURT:    Begins at 47.     Yes, ma'am.

01:32    6         MS. WEN:     Yes.

01:32    7         So this is -- it's very clear like both in the claims and

01:32    8   in the specification that it's the switching circuit that

01:32    9   performs the function.       And I don't have the claims on these

01:32   10   slides, but Mr. Lee pointed out to you the particular claims

01:32   11   that contain the switching circuit terminology which includes,

01:33   12   I believe, Claim 1 and Claim 12.       And I want to reiterate that

01:33   13   you can talk about circuits in terms of their functions without

01:33   14   having them be means plus function terms.         And a person of

01:33   15   ordinary skill in the art would understand switching circuit as

01:33   16   structure, and we are happy to submit examples of that if the

01:33   17   Court would like to see it.

01:33   18         THE COURT:    Anything else?

01:33   19         MS. WEN:     No.

01:33   20         THE COURT:    Mr. Lee?

01:33   21         MR. LEE:     Nothing, Your Honor.

01:36   22         (Conference between the Court and Mr. Yi.)

01:39   23         THE COURT:    The Court is going to find that the

01:39   24   construction for first coupling means for coupling the power

01:39   25   supply terminal to the first power supply line during the write
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 116 of 242
                                                                                 116



01:39    1   operation for the second line of memory cells will be the

01:39    2   agreed function is coupling the power supply terminal to the

01:40    3   first power supply line during the write operations for the

01:40    4   second line of memory cells.       The structure will be Transistor

01:40    5   52 and Transistor 96 and equivalence of either.

01:40    6         With respect to second coupling means for coupling the

01:40    7   second supply line to the first capacitance structure during

01:40    8   the write operations for the second line of memory cells, the

01:40    9   agreed function is coupling the second supply line to the first

01:40   10   capacitance structure during the write operation for the second

01:40   11   line of memory cells.      The structure will be Transistor 54 and

01:40   12   Transistor 94 and equivalence thereof.

01:40   13         We will turn now to claim term decoupling means for

01:40   14   decoupling the first power supply line from the second line of

01:40   15   memory cells during the write operation for the second line of

01:41   16   memory cells.

01:41   17         It is my inclination -- I will tell VLSI my inclination is

01:41   18   that this is indefinite.      I don't need to hear from Intel, I

01:41   19   don't think, unless I just need to hear from them after you --

01:41   20   whoever speaks for VLSI, but if you -- do what you can to

01:41   21   persuade me why I'm wrong whoever's going to speak for VLSI.

01:41   22         Give me one second.

01:41   23         (Conference between the Court and Mr. Yi.)

01:42   24         THE COURT:    On the last two claim constructions I gave, I

01:42   25   used the word "and" between the transistors.         It should be
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 117 of 242
                                                                                    117



01:42    1   "or."    It can -- it does not -- it's not required to have both.

01:42    2   And so if that wasn't clear, I want that to be clear on the

01:42    3   record.

01:42    4           So, yes, ma'am.      If you would take up the decoupling means

01:42    5   for decoupling the first power supply line.

01:42    6           MS. WEN:     Sure.   And I won't rehash too much of what we've

01:42    7   said, but I like to start that Intel has the burden to show by

01:42    8   clear and convincing evidence that the specification --

01:42    9           THE COURT:    I would -- I would skip over that.

01:42   10           MS. WEN:     All right.   Great.

01:42   11           THE COURT:    I'm pretty good with the --

01:43   12           MS. WEN:     All right.   So, again, the switching circuit is

01:43   13   structure.    Mr. Lee said that in Claim 1 -- I don't have it

01:43   14   here.

01:43   15           Can we have Claim 1?

01:43   16           THE COURT:    I'm with you on Claim 1.

01:43   17           MS. WEN:     Okay.   All right.    So it says a switching

01:43   18   circuit -- a switching circuit has transistors that connected

01:43   19   between the first power supply terminal, et cetera.          Mr. Lee

01:43   20   said that the reason that they didn't propose switching circuit

01:43   21   as a means plus function term was that the transistors make it

01:43   22   okay.    So the transistors are structure.        We agree that the

01:43   23   switching circuit discloses structure, and because the

01:43   24   switching circuit discloses structure and it also discloses

01:44   25   specifically that the switching circuit performs the decoupling
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 118 of 242
                                                                                  118



01:44    1   function --

01:44    2         Can we go back to the slides?

01:44    3         It is our position that the patent clearly discloses again

01:44    4   a switching circuit that has transistors that, when the second

01:44    5   line of memory cells is selected for writing, decouple the

01:44    6   first power terminal from the second line of memory cells.

01:44    7         In addition, it states that --

01:44    8         THE COURT:    Why don't you do this?     This will probably be

01:44    9   the most -- thing most helpful to you.        I think I'm correct,

01:44   10   and Josh can tell me if I'm -- if this is where we got to

01:44   11   yesterday, but I think it'd be most helpful for you to go to

01:44   12   the Figure 2 is what we looked at, right, and if you would go

01:44   13   to Figure 2 and explain to me, you know, basically how the

01:44   14   first power supply terminal could be coupled with the first

01:44   15   power supply line, and by coupled, that doesn't make sense to

01:45   16   me.   And so that would be -- that would be helpful to you.

01:45   17         MS. WEN:     Okay.   So I think how I would explain it is here

01:45   18   we have the first power supply line and here we have the second

01:45   19   power supply line.     I'm just using Intel's figure.       And here we

01:45   20   have the power supply terminal.       So the patent discloses that

01:45   21   the first power supply line is coupled to the power supply

01:45   22   terminal.    It also discloses that the second line of -- the

01:45   23   second power supply line is coupled to the power supply

01:45   24   terminal.    And so the patent additionally discloses that the

01:45   25   second line of -- the second power supply line becomes
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 119 of 242
                                                                                      119



01:45    1   decoupled from the power supply terminal.             And so when this

01:45    2   decoupling action occurs, it is effectively also coupled from

01:45    3   the first power supply line.

01:46    4         Maybe that wasn't clear.

01:46    5         THE COURT:    Well, what is the difference in your switching

01:46    6   circuit from the first power supply terminal?

01:46    7         MS. WEN:     Could you --

01:46    8         THE COURT:    I may not be getting this right, but my

01:46    9   thinking was that basically the switching circuit is the same

01:46   10   thing as the first power supply is what's -- aren't you arguing

01:46   11   that your switching circuit is what's in the purple box?

01:46   12         MS. WEN:     No.     No.    No.

01:46   13         THE COURT:    Okay.

01:46   14         MS. WEN:     So the switching circuit corresponds in this

01:46   15   figure to these transistors.

01:46   16         THE COURT:    Okay.        And that's -- and I think maybe this is

01:46   17   what we were talking about yesterday is are you all in

01:46   18   agreement that the purple box should not also include that?

01:46   19         MS. WEN:     Should not also include a switching circuit?

01:46   20         THE COURT:    Yeah.        Where -- as the --

01:46   21         MS. WEN:     Okay.    So the purple box is the power supply

01:46   22   terminal.

01:46   23         THE COURT:    And that would not include the circuit that's

01:47   24   below it?

01:47   25         MS. WEN:     No.     It would not.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 120 of 242
                                                                                   120



01:47    1           THE COURT:    Okay.

01:47    2           MS. WEN:     So we have this power supply terminal which

01:47    3   is --

01:47    4           THE COURT:    Okay.

01:47    5           MS. WEN:     -- coupled to both the first power supply

01:47    6   line --

01:47    7           THE COURT:    Okay.

01:47    8           MS. WEN:     -- and the second power supply line.

01:47    9           THE COURT:    Right.

01:47   10           MS. WEN:     And it's coupled through switching circuits.

01:47   11           THE COURT:    Okay.

01:47   12           MS. WEN:     For example, this transistor.

01:47   13           THE COURT:    So that wouldn't be -- as a non technical

01:47   14   person, you're getting to where my inartful question is.            So it

01:47   15   would not include -- let me get to Figure 2.         It would not

01:47   16   include -- I guess 42 -- it would not -- it stops at the bottom

01:47   17   line of where the purple is and doesn't include anything below

01:47   18   it to be the power supply?

01:48   19           MS. WEN:     Right.    So the power supply terminal basically

01:48   20   corresponds to these VDDs.

01:48   21           THE COURT:    Okay.

01:48   22           MS. WEN:     And just those.

01:48   23           THE COURT:    And does not include anything else?

01:48   24           MS. WEN:     No.

01:48   25           THE COURT:    Okay.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 121 of 242
                                                                                 121



01:48    1         MS. WEN:     Okay.    So with that understanding, you can see

01:48    2   that the first power of supply line is connected to the power

01:48    3   supply terminal through the switching circuit transistor.

01:48    4         THE COURT:    Okay.

01:48    5         MS. WEN:     And the second line of memory cells -- I'm

01:48    6   sorry.    The second power supply line, which is not labeled

01:48    7   here, is coupled to the same power supply terminal through a

01:48    8   different switching circuit transistor right here.          And so when

01:48    9   you decouple this second power supply line from the power

01:48   10   supply terminal, you are effectively decoupling it from the

01:49   11   first power supply line, if that makes sense.

01:49   12         THE COURT:    Yes, ma'am.     I mean, I hear what you're

01:49   13   saying.   I don't know that I agree with it, but it makes sense.

01:49   14         MS. WEN:     So that's why we're saying that it is not

01:49   15   indefinite that the patent clearly discloses that these

01:49   16   switching circuit structures decouple the first -- I'm sorry.

01:49   17   The -- yeah.     The first power supply line from the second power

01:49   18   supply line.

01:49   19         THE COURT:    And if I have Intel's -- if I understand what

01:49   20   Intel is arguing, it is that the specification does not

01:49   21   describe coupling the second line of memory cells to the first

01:49   22   power supply.     That's Intel's position, correct?

01:49   23         MS. WEN:     Yes.    They are arguing that the claim does not

01:49   24   disclose the first power supply line being directly coupled to

01:49   25   the second power supply line.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 122 of 242
                                                                                      122



01:50    1         THE COURT:    Their position is that the specification only

01:50    2   discloses coupling the first line of memory cells to the first

01:50    3   power supply and the second line of memory cells to the second

01:50    4   power supply, correct?

01:50    5         MS. WEN:     Yes.

01:50    6         THE COURT:    And you -- if you can explain to me why

01:50    7   they're incorrect.

01:50    8         MS. WEN:     So I -- they are -- what's a good word for this?

01:50    9   They are kind of ignoring the fact that the first power supply

01:50   10   line is coupled to the power supply terminal.         The second power

01:50   11   supply line is also coupled to the power supply terminal.               So

01:50   12   when you decouple one -- for example, when you decouple the

01:50   13   second power supply line from the power supply terminal, you

01:50   14   are decoupling the first power supply line from the second

01:50   15   power supply line.

01:50   16         THE COURT:    Unfortunately my problem here is with that --

01:50   17   is with our technology.      My screen is so bad that I can't see

01:50   18   far enough to see that, and I -- and the screen is bad.             I

01:51   19   can't see this.     So I'm trying to follow along with what you're

01:51   20   saying.

01:51   21         MS. WEN:     All right.   Let me --

01:51   22         THE COURT:    Maybe we have this.     If you can tell me where

01:51   23   this slide is that you're working off of and you can give me a

01:51   24   hard copy of that.

01:51   25         MS. WEN:     It is -- let me grab that slide number back
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 123 of 242
                                                                                 123



01:51    1   actually.    Slide 149.

01:51    2         THE COURT:    Okay.    Now, using that, if you can just

01:51    3   articulate for me exactly what the purple square is going

01:51    4   around by using the numbers.

01:51    5         MS. WEN:     Yes.   So there aren't any numbers associated

01:51    6   with the power supply -- with the purple box.         You see the VDD

01:52    7   and the little circle below it and then another VDD and a

01:52    8   circle below it.

01:52    9         THE COURT:    Yes, ma'am.

01:52   10         MS. WEN:     Yes.   Those four VDDs correspond to the power

01:52   11   supply terminal that we're talking about.

01:52   12         THE COURT:    So are the power supply terminals that -- is

01:52   13   the power the VDD that attaches to Line 1 and the VDD that

01:52   14   applies to Line 2, are those not separate power supplies?

01:52   15         MS. WEN:     No.    It's the single power supply terminal, and

01:52   16   this is the position that both parties have taken throughout

01:52   17   the course of the briefing.       Intel suggested in their reply

01:52   18   briefing that these VDD -- these separate VDD reference are

01:52   19   somehow separate nodes, but that's not consistent with what

01:52   20   they've been arguing before that or how they presented the

01:52   21   power supply terminal today.       And so our position is that the

01:52   22   first power supply line and the second power supply line are

01:52   23   both connected to the same power supply terminal such that when

01:53   24   you decouple one from the power supply terminal, you're

01:53   25   decoupling the other supply line as well from the initial --
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 124 of 242
                                                                                     124



01:53    1   from the first power supply line.

01:53    2           THE COURT:    Why don't we -- Mr. Lee, who's arguing on your

01:53    3   side?

01:53    4           MR. LEE:     I am, Your Honor.

01:53    5           THE COURT:    Why don't we hear from him on that specific

01:53    6   issue and then you're welcome -- I'll have you get back up on

01:53    7   anything else you want to say, but that's what I really care

01:53    8   about.

01:53    9           MR. LEE:     Your Honor, if I could go on our slide to Slide

01:53   10   37 --

01:53   11           THE COURT:    Okay.

01:53   12           MR. LEE:     -- directly.

01:53   13           And just to put it in context, so the function that's

01:53   14   described is decoupling the first power supply line from the

01:53   15   second line of memory cells, right?        That's what we're focused

01:53   16   on, that phrase.       So in order to decouple the first power

01:53   17   supply line from the second line of memory cells, they have to

01:53   18   have been coupled to each other in the first instance.

01:54   19           If I take you then to our Slide 40, Your Honor, which is

01:54   20   the diagram that you were looking at before, the power supply

01:54   21   is up here.    These are separate nodes from the power supply,

01:54   22   but the claim of the case is not referring to the power supply

01:54   23   or power terminal.       It's talking about the supply line.

01:54   24           THE COURT:    That was the way I was taking it too.         I know

01:54   25   I was not being very articulate when I was asking Ms. Wen, but
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 125 of 242
                                                                                   125



01:54    1   that is my concern here.

01:54    2           MR. LEE:     And there is a second supply line that's

01:54    3   supplying voltage to the second column of cells, but --

01:54    4           THE COURT:    But not from that first power supply?

01:54    5           MR. LEE:     Right.

01:54    6           THE COURT:    Yes.

01:54    7           MR. LEE:     That's why we have the transistor up here to

01:54    8   decouple.    So the first power supply line is never coupled to

01:54    9   the second line of memory cells.         Because it's never coupled,

01:54   10   it can't be decoupled.

01:54   11           THE COURT:    Decoupled.

01:54   12           MR. LEE:     Your Honor, the argument that they're now making

01:54   13   to you is that they -- because they go to this -- to a common

01:55   14   voltage source is the moral equivalent of this:          You have a

01:55   15   socket in the wall.       You plug in your laptop and you plug in a

01:55   16   lamp.    They're going into this same power supply but two

01:55   17   different nodes for two different purposes.         Only the plug

01:55   18   that's plugging the lamp in is coupling the lamp.          Only the

01:55   19   plug plugging the laptop is -- right?         When you pull the plug

01:55   20   out on the lamp, you're not decoupling it from the laptop.

01:55   21   You're just decoupling it.         And in this particular instance

01:55   22   they never identified any embodiment with that yellow first

01:55   23   line, the first power supply to line being coupled to the

01:55   24   second line of memory cells.         So you can't decouple it in and

01:55   25   it's therefore indefinite.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 126 of 242
                                                                                  126



01:55    1         THE COURT:    Got it.     Once again I've been rescued by

01:55    2   Mr. Lee who answered what I was trying to ask you.          If you

01:55    3   could respond to what he just said, that'd be great.

01:56    4         MS. WEN:     Okay.    The first thing I want to say is that

01:56    5   it's very common practice in the art that when circuit nodes

01:56    6   have the same name, that means they are the same power supply.

01:56    7   So VDD, this node, VDD, this node, they're all the same power

01:56    8   supply terminal.     And when you understand it that way, you then

01:56    9   understand that the first power supply line is coupled to the

01:56   10   second power supply line through the power supply terminal.

01:56   11   And Mr. Lee gave the example of the electrical outlet, but if

01:56   12   you have a single power source and you have two different

01:56   13   structures coupled to that power source, those structures are

01:56   14   coupled together, and that is how a person of ordinary skill in

01:56   15   the art would understand it.        For example, we submitted an

01:57   16   expert declaration.        It's I believe the responsive declaration

01:57   17   of Dr. Conte.    In Paragraph 42 he explains that again both in

01:57   18   Figures 2 and 3, and we've been looking at Figure 2, both

01:57   19   clearly show that the first power supply line is coupled to the

01:57   20   power supply terminal.        The second power supply line is also

01:57   21   coupled to the power supply terminal, and, therefore, those two

01:57   22   power supply lines are coupled together such that when you

01:57   23   decouple the second line -- the second power supply line from

01:57   24   the power supply terminal, you are decoupling the second power

01:57   25   supply line from the first power supply line.         I think Mr. Lee
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 127 of 242
                                                                                   127



01:57    1   also noted that this coupling should be disregarded because

01:57    2   they're being coupled to the power supply terminal for

01:57    3   different purposes, but this is a single memory circuit.            You

01:58    4   have the first line of memory cells and the second line of

01:58    5   memory cells both at some point coupled to the power supply

01:58    6   terminal through these power supply lines.         And in that way

01:58    7   they are coupled to each other.

01:58    8         THE COURT:    Anything else?

01:58    9         MS. WEN:     No.

01:58   10         MR. LEE:     Nothing further, Your Honor.

01:58   11         (Conference between the Court and Mr. Yi.)

02:00   12         MS. WEN:     Your Honor, could I just make one comment?

02:00   13         THE COURT:    Of course.

02:00   14         MS. WEN:     We Googled switching circuit as we've been

02:00   15   doing.   There are thousands of hits on Google, and I think --

02:00   16   it seems to us that the question of whether a switching circuit

02:00   17   does actually recite structure is a very important question for

02:00   18   you and so we would love the opportunity to submit additional

02:00   19   evidence showing that a switching circuit is a well-known

02:00   20   structure.    A person of ordinary skill in the art would

02:00   21   absolutely understand a switching circuit to disclose

02:00   22   structure.    We would love the opportunity to submit that

02:00   23   evidence if it would be helpful to you.

02:00   24         THE COURT:    It wouldn't.    I'm going to find that the claim

02:00   25   is indefinite.     If I thought submitting that would help cure my
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 128 of 242
                                                                                    128



02:01    1   concern, I would be happy to let you do that.         That's -- our

02:01    2   concern is more with the way we have interpreted the way the

02:01    3   patent works and the way -- the way we've interpreted the way

02:01    4   Figure 2 operates and we think that it's indefinite.          It's

02:01    5   really -- the problem is not with addressing whether or not

02:01    6   switching -- a switching circuit would cure that or not.

02:01    7         MS. WEN:     Do you have any specific questions about how

02:01    8   that circuit works?

02:01    9         THE COURT:    No.   Fortunately or unfortunately for you, I

02:01   10   have someone who can speak engineering really well.          And so I'm

02:01   11   pretty comfortable and he and I have discussed it a great deal.

02:01   12   And so let's move on to the '373 patent, means for providing

02:02   13   the operating voltage to the memory.

02:02   14         MR. SLUSARCZYK:     Good afternoon, Your Honor.      Dominik

02:02   15   Slusarczyk for VLSI.

02:02   16         THE COURT:    Pleasure to have you here.

02:02   17         MR. SLUSARCZYK:     Likewise.   Pleasure to be here.

02:02   18         I think we can hopefully breathe a sigh of relief.            We've

02:02   19   been talking about inductors and transistors all morning and

02:02   20   capacitors, I believe.      We can now move on to computer systems,

02:02   21   which are still complicated, but since we use them every day,

02:02   22   hopefully we have a slightly more intuitive understanding of

02:02   23   some of these concepts.

02:02   24         So '373 patent.     I'll give a very brief overview of the

02:02   25   technology and I'm happy to entertain questions as I do that.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 129 of 242
                                                                                 129



02:02    1   A couple of decades ago, for perspective, computer engineers

02:02    2   working on processors were typically focused on performance and

02:02    3   trying to make them faster.       The question really was about how

02:02    4   to get more stuff done in a given period of time.          As they got

02:02    5   faster and more sophisticated and other developments happened,

02:03    6   which is that they started more and more to operate off of

02:03    7   batteries, and while power wasn't a concern early on, it was

02:03    8   really about how fast you make it and it really didn't matter

02:03    9   because you were usually connected directly to a power plant.

02:03   10   But we're now operating on batteries and so we've started

02:03   11   seeing a trade-off.     You can either make the processor faster

02:03   12   or you can make it more power efficient.         You can make it

02:03   13   faster by increasing the frequency of its operation,

02:03   14   effectively how many operations per second or however you want

02:03   15   to measure it's performing.       And as that goes up, the processor

02:03   16   also requires more power, which for our purposes today means

02:03   17   providing it with more voltage.       That concept is known as

02:03   18   dynamic voltage and frequency scaling which means you can scale

02:03   19   the processor's frequency by giving it more voltage.          You can

02:03   20   decrease the frequency by taking away some of that voltage and

02:03   21   thereby also saving some power.

02:03   22         Typically, not always, but typically the processor is

02:04   23   making determinations about how fast it should operate and

02:04   24   therefore how much voltage it requires.        It does that in part

02:04   25   by looking at the workload and examining some of the system
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 130 of 242
                                                                                  130



02:04    1   parameters like, you know, is someone actually using the

02:04    2   computer?    Is the screen on?     And so on and so forth.      A lot of

02:04    3   these can be far more sophisticated than the examples that I

02:04    4   just gave.

02:04    5         So the processor is usually in charge of selecting that

02:04    6   frequency and the associated voltage that's required to run on

02:04    7   that frequency.     That frequency and voltage determination

02:04    8   typically carries over to the rest of the computer system for a

02:04    9   number of reasons.     One's that it's simpler.      Another is that

02:04   10   the rest of the system can't really go faster than the

02:04   11   processor, and so if it's slowing down, you want the other

02:04   12   components to slow down as well and save power.

02:04   13         But memory, which every computer system pretty much has to

02:04   14   have, is special.     There's certain ranges within which memory

02:05   15   in fact can scale and could get faster and get slower at the

02:05   16   same time use more or less power, but there is -- there are

02:05   17   certain minimum voltages that have to be provided to the

02:05   18   memory.   If you get below that minimum voltage, your processor

02:05   19   maybe can continue operating in theory, but the memory's going

02:05   20   to start losing the data that's inside of it.

02:05   21         And so you run into situations sometimes where you want to

02:05   22   save data in the memory because you don't want to reboot the

02:05   23   whole computer for instance, but you're also perhaps not using

02:05   24   the processors.     Maybe it's asleep.     You don't want to lose

02:05   25   your data but you want the processor to be able to scale down
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 131 of 242
                                                                                        131



02:05    1   as low as it can down and so a problem develops, which is you

02:05    2   need to be able to give the memory the minimum operating

02:05    3   voltage but you also want to be able to scale the processor

02:05    4   potentially below that minimum operating voltage for the

02:05    5   memory.

02:05    6         So this '373 patent is focused on solutions for how do I

02:05    7   achieve that in a way that's practical and functional?              I'll

02:06    8   take a couple of moments to rebut a couple of points made in

02:06    9   Intel's tutorial.     I don't want to spend --

02:06   10         THE COURT:    In what?

02:06   11         MR. SLUSARCZYK:    Intel's tutorial.

02:06   12         I don't want to spend too much time on it, but I know the

02:06   13   Court said the Court has reviewed the tutorials and there's a

02:06   14   couple of I think important distinctions.

02:06   15         Intel says that the first thing you do in practicing this

02:06   16   invention is to test the memory to determine its minimum

02:06   17   operating voltage.     You can test the memory, but if you look at

02:06   18   the actual slide on the actual patent, most of the claims don't

02:06   19   require testing.     So I want to make clear that's not

02:06   20   necessarily something that's integral or required by the

02:06   21   invention.    It's an embodiment.

02:06   22         Likewise, there's some discussion about switching the

02:06   23   voltages, but, again, not a single claim actually requires any

02:06   24   kind of switch to take place.

02:06   25         And, finally, I think there's an important point here
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 132 of 242
                                                                                     132



02:06    1   which is we talked about how the processor makes determinations

02:06    2   about how fast it goes and how slow it goes, and it's not

02:07    3   always the processor that makes that determination but it is a

02:07    4   determination that's made, whereas Intel's tutorial cites

02:07    5   that's the issue and says the voltage fluctuates, but this

02:07    6   isn't -- you know, it doesn't just fluctuate with the wind, for

02:07    7   instance.    There's the -- it's a deliberate decision that's

02:07    8   made by the system in order to hit a particular performance

02:07    9   target.

02:07   10         So means for providing.      The full term here is means for

02:07   11   providing the operating voltage to the memory at a value at

02:07   12   least as great as the minimum operating voltage in response to

02:07   13   the operating value selected by the processor being below the

02:07   14   minimum operating voltage.      Both parties analyzed this as a

02:07   15   Section 112, Paragraph 6 means plus function term, but Intel

02:07   16   has proposed that the term is indefinite.         Of course I'll cover

02:07   17   those arguments as I go along this afternoon, but I will take

02:07   18   you through the nuts and bolts of our analysis first which I

02:07   19   think will address many of the indefiniteness points that Intel

02:08   20   raises in the briefing.

02:08   21         There are actually three structures in the patent that

02:08   22   correspond to the recited function.        The power supply selector

02:08   23   is the first of them.      It's also the most complicated.          So I'll

02:08   24   start with that and get the hard stuff out of the way.

02:08   25         So I'll take it in three pieces.       First, the power supply
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 133 of 242
                                                                                 133



02:08    1   selector is very clearly disclosed as providing operating

02:08    2   voltage to the memory.      Here is an excerpt from Column 2

02:08    3   starting at Line 52 of the patent, Plaintiff's Exhibit 3 at

02:08    4   Slide 163.    And says, memory 18 also includes a power supply

02:08    5   selector 21 which receives VDDmem and VDDlogic.          These are both

02:08    6   voltage values.     And provides one of these to memory array 22

02:08    7   as the memory operating voltage.       So clearly the power supply

02:09    8   selector is providing operating voltage to the memory which is

02:09    9   part of the recited function.

02:09   10         It might be useful to look at the figure for just a split

02:09   11   second to put those words into -- as some kind of visual

02:09   12   representation, and here again we have a power supply selector

02:09   13   that is inside of the memory.       It's providing voltage to the

02:09   14   memory array and it's choosing between VDDmem and VDDlogic at

02:09   15   least in this embodiment.      I could easily choose between other

02:09   16   voltages and other embodiments.

02:09   17         So the next piece of the function is that that operating

02:09   18   voltage has to be at a value at least as great as the minimum

02:09   19   operating voltage.     And, again, that is very clearly explained

02:09   20   in the patent.    I'm going to read from Column 3, Line --

02:09   21   starting at Line 30 in one embodiment.        While VDDlogic remains

02:09   22   above a minimum operating voltage required for successful reads

02:10   23   of memory array 22, power supply selector 21 selects VDDlogic

02:10   24   as the memory operating voltage provided to the memory array

02:10   25   such that the memory operating voltage is substantially equal
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 134 of 242
                                                                                   134



02:10    1   to VDDlogic.    So, in other words, as long as VDDlogic is high

02:10    2   enough, that is what we're providing to the memory in this

02:10    3   embodiment.     But when VDDlogic is scaled to a voltage that is

02:10    4   below the minimum memory operating voltage required for reads,

02:10    5   power supply selector 21 selects the higher voltage VVDmem

02:10    6   during reads cycles to ensure that reads can still be

02:10    7   successfully performed.      So reads can still be successfully

02:10    8   performed means that we are at least as high as the minimum

02:10    9   operating voltage required for reads.

02:10   10         And the final piece here is that all this is done in

02:10   11   response to the operating values selected by the processor

02:10   12   being below the minimum operating voltage.         Now, this is one

02:10   13   reason why I dwelt on that fluctuates point from the tutorial.

02:11   14   It's not just a matter of fluctuating.        It's typically the

02:11   15   processor that is selecting these frequency and voltage states,

02:11   16   and that's clearly disclosed in the patent.         In fact, the

02:11   17   patent uses this first phrase DVFS here which I introduced

02:11   18   earlier as dynamic voltage and frequency scaling.

02:11   19         So a corresponding encoded frequency, and this, by the

02:11   20   way, is starting at Column 8, Line 18, quoted on Slide 166.           A

02:11   21   corresponding encoded frequency and voltage is provided for

02:11   22   each of state 0 through state N.       And a little bit further down

02:11   23   it tells you that those states are provided -- or selected by a

02:11   24   processor 16.    And a little further down in that column at Line

02:11   25   31 it tells us that the selected voltage state corresponds to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 135 of 242
                                                                                       135



02:11    1   the desired voltage value for VDDlogic.        And, again, VDDlogic

02:11    2   is what's being provided to the memory at least as long as it's

02:11    3   high enough.

02:11    4         Now, this is a good time to tackle this within argument

02:12    5   that Intel has made in the briefing.        And I'll make a number of

02:12    6   points about this.     First, Intel argues that Claim 14 expressly

02:12    7   provides that the means for providing, the term we're

02:12    8   discussing, must be located within the claimed memory.              So as

02:12    9   an initial matter, the word "within" is not in the claim.             I

02:12   10   think we made that point in the briefing and for a good reason.

02:12   11   We're really talking here about microscopic structures formed

02:12   12   in a die and transistors that are part of the same logical

02:12   13   block, for example, Figure 1 I believe we were looking at is --

02:12   14   that's a block diagram, right?       So transistors that are part of

02:12   15   a single block might actually be scattered throughout the die

02:12   16   depending on the electrical and other needs of the system.                So

02:12   17   it doesn't necessarily make a whole great deal of sense to use

02:12   18   the word "then."     So we'd be then in a situation of discussing

02:12   19   where where's within, where's without?

02:12   20         What the claim does say is that the means providing the

02:12   21   operating voltage is part of the memory and the exact language

02:13   22   is Claim 14 the memory of Claim 9 further comprising.           So it's

02:13   23   no dispute that the memory comprises the means.          I'm not sure

02:13   24   it's fair to say that the means must be located within the

02:13   25   memory.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 136 of 242
                                                                                      136



02:13    1         Secondly, even if that requirement were in place, it's --

02:13    2   I would disagree that it doesn't make sense for something to be

02:13    3   within something and still be providing voltage to that

02:13    4   structure.    Car batteries and flashlight batteries are just a

02:13    5   couple of examples.     Space shuttles, nuclear submarines.

02:13    6   There's a whole slew of examples you'd give here.          It'll be

02:13    7   easier maybe to tackle this argument if we got some further

02:13    8   reasoning about why Intel makes this claim, but certainly as a

02:13    9   conclusory matter that it doesn't make sense.         I don't think

02:13   10   that argument really does anything here for Intel.          Of course

02:13   11   Intel also has patents that claim exactly these structures

02:13   12   which I think further undercuts that point.

02:13   13         I'll talk next about the scalable voltage regulator which

02:14   14   is the second of three structures that correspond to this

02:14   15   recited function and we'll take it a little bit easier.             We

02:14   16   discussed earlier that we're providing a minimum operating

02:14   17   voltage and we're doing so in response to a state selected by

02:14   18   the processor.    So the scale of a voltage regulator is provided

02:14   19   as an alternate means to make sure that that voltage is high

02:14   20   enough, but the thrust of the entire disclosure is that -- the

02:14   21   reason we're trying to provide a higher voltage is because the

02:14   22   processor is trying to scale the system down below the minimum

02:14   23   operating voltage.

02:14   24         And so, again, DVFS states -- we already looked at this

02:14   25   passage at Column 8, Line 18, but the whole purpose of doing
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 137 of 242
                                                                                    137



02:14    1   all this is that we are selecting a dynamic voltage and

02:14    2   frequency state that may make the memory inoperable.          And so

02:14    3   the claim -- the patent discloses that if you don't want to use

02:14    4   a power supply selector, you can use a scalable voltage

02:14    5   regulator.    That scalable voltage regulator is going to be

02:15    6   supplying a high enough voltage if the processor wants it to go

02:15    7   below that, there is circuitry that can prevent that.           And so

02:15    8   the scalable voltage regulator is the structure that is clearly

02:15    9   linked with that recited function, and that's covered on Slide

02:15   10   172.

02:15   11          The third structure is the charge pump.       And, again, it's

02:15   12   provided as an alternative way to boost the voltage.          It's the

02:15   13   same mechanism for the processor selecting the states and the

02:15   14   entire system determining that the state may be below the

02:15   15   minimum operating voltage, and it says at Column 5 starting at

02:15   16   Line 54, so in an alternate embodiment VDDlogic may be boosted

02:15   17   during reads through the use of a charge pump.         And, again,

02:15   18   that's in the context of, quote, unquote, when VDDlogic is to

02:15   19   fall below the first minimum operating voltage.

02:15   20          Intel's other indefiniteness argument here is that the

02:15   21   recited function is supposedly nonsensical.         And I think that's

02:16   22   a fairly bold claim.     Certainly there's nothing nonsensical

02:16   23   about the function itself.      We can read it and comprehend the

02:16   24   grammar.     The argument really that Intel has is that the

02:16   25   recited function doesn't, in Intel's view, fit with the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 138 of 242
                                                                                 138



02:16    1   structure of the claim.      But as an initial matter, Intel hasn't

02:16    2   cited any authority that says that the patent has to disclose

02:16    3   an embodiment that not only links the recited function with a

02:16    4   structure but that also arranges that structure along with all

02:16    5   of the other claim elements in exactly the same way as they are

02:16    6   arranged in the claim.      I'm not aware of any such authority.

02:16    7   Intel hasn't cited it.      It's sufficient as we've covered that

02:16    8   the structure is clearly linked with the recited function, and

02:16    9   I think I covered three structures just now that do so.

02:16   10         Moreover, even if it were true that the power supply

02:16   11   selector of Claim 9 and then the means that we're covering

02:16   12   today in Claim 14 had to be -- are two different things, they

02:17   13   can be mapped onto the same single structure that is black

02:17   14   letter law from the Federal Circuit.

02:17   15         And unless the Court has any questions, I am finished with

02:17   16   the term.

02:17   17         THE COURT:    Mr. Lee?

02:17   18         Oh.

02:17   19         MS SOOTER:    Good afternoon, Your Honor.      If you're ready,

02:17   20   I will dive into a brief tutorial.

02:17   21         THE COURT:    I can't get any more ready than I am.

02:17   22         (Laughter.)

02:17   23         MS SOOTER:    So I'll go through the first few slides fairly

02:18   24   quickly because they overlap a little bit with what

02:18   25   Mr. Slusarczyk described as well, but I do want to depart a
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 139 of 242
                                                                                   139



02:18    1   little bit on some of the details that I think will be useful

02:18    2   to understanding the context of the claims.

02:18    3         So as Mr. Slusarczyk said, this is a patent that's about

02:18    4   frequency and voltage scaling.       So we'll start with that.      And

02:18    5   he did mention that --

02:18    6         THE COURT:    Let me just make sure.

02:18    7         Can you hear her, Kristie?

02:18    8         THE REPORTER:    Can you please move back to the microphone?

02:18    9         MS SOOTER:    Sure.   I'm happy to.

02:18   10         So as we already heard, integrated circuits can contain

02:18   11   multiple components.     So among those components include

02:18   12   processor or memory, and there is typically a voltage supply

02:18   13   associated with the integrated circuit that powers those

02:18   14   components.

02:18   15         And in addition there is a speed component.         One component

02:18   16   of an integrated circuit is how quickly it can execute, and

02:19   17   that speed component is determined by the frequency, and I do

02:19   18   agree that a higher frequency typically requires a higher

02:19   19   voltage.    And so the faster your chip is running, the more

02:19   20   power it's going to consume.       So there is a performance versus

02:19   21   power trade-off in general with integrated circuits.

02:19   22         And so this patent is directed to some of the concepts

02:19   23   surrounding voltage scaling on integrated circuits.          And in

02:19   24   particular, when an integrated circuit has voltage that is

02:19   25   fluctuating, that fluctuating voltage must stay within the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 140 of 242
                                                                                 140



02:19    1   operating limits of the components on the integrated circuit.

02:19    2   And in this case you see that there's a minimum operating

02:19    3   voltage and a maximum operating voltage, and the voltage

02:19    4   supplied to the circuit can fluctuate within that range.

02:19    5         Now, sometimes, and as Mr. Slusarczyk alluded to this, the

02:20    6   different components on an integrated circuit can have

02:20    7   different operating ranges.       So in this example, and this is

02:20    8   the example that the patent relies on as well, the minimum

02:20    9   operating voltage of the memory is higher than the minimum

02:20   10   operating voltage of the processors, and the voltage that's

02:20   11   being provided to both must stay within the narrowest operating

02:20   12   range of those components.      So it's -- the fluctuation then is

02:20   13   constrained.

02:20   14         Now, that leads us to the '373 patent, the minimum memory

02:20   15   operating voltage technique patent.        The patent describes just

02:20   16   what we were saying.     The memory sometimes has a higher minimum

02:20   17   operating voltage than the processor.        And so in order to

02:20   18   account for that minimum memory operating voltage, you need to

02:21   19   know what it is.     So the patent does describe that you need to

02:21   20   test and see on a chip by chip basis what is that chip's

02:21   21   minimum memory operating voltage so that you never drop below

02:21   22   that because you don't want to render the memory nonfunctional

02:21   23   by dropping too low.

02:21   24         And the patent proposes a particular solution.         The patent

02:21   25   proposes providing, and we're on Slide 13, the same voltage to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 141 of 242
                                                                                   141



02:21    1   the processor always.      The patent describes a first voltage

02:21    2   regulator and a second voltage regulator, and in the quote it

02:21    3   actually calls the second voltage regulator an alternate supply

02:21    4   voltage.    The patent describes always providing the first

02:21    5   voltage to the processor.      And sometimes providing that same

02:21    6   first voltage to the memory and in other times providing the

02:21    7   second regulated voltage to the memory.        In other words, you

02:22    8   may have a switch, if you want to call it that, technically the

02:22    9   patent calls it a power supply selector that sometimes can

02:22   10   provide -- select the first regulated voltage to provide to the

02:22   11   memory and under other conditions provide the second regulated

02:22   12   voltage to the memory.      But the first regulated voltage always

02:22   13   goes to the processor.

02:22   14         So what does that do for you?       Well, according to the

02:22   15   patent, what it allows you to do is provide the same regulated

02:22   16   voltage to both the processor and the logic when that first

02:22   17   regulated voltage is fluctuating within the range that's

02:22   18   acceptable to both components.       In other words, the patent

02:22   19   provides for when the first regulated voltage is greater than

02:22   20   the memory's minimum operating voltage, then you provide that

02:22   21   first regulated voltage to both.

02:22   22         And then if that regulated voltage is being provided to

02:22   23   the processor falls below what the memory can handle, then you

02:23   24   switch over.    You flip the power supply selector over from the

02:23   25   first regulated voltage to the second regulated voltage.            And
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 142 of 242
                                                                                       142



02:23    1   so then at that point you'd be providing different voltage

02:23    2   supplies to each component, and that keeps them both within

02:23    3   their minimum operating range while simultaneously, according

02:23    4   to the patent, allowing the processor voltage to drop below

02:23    5   what's being provided to the memory.

02:23    6         So all that looks like is you've got slightly different

02:23    7   fluctuations.    You may have the processor voltage fluctuating

02:23    8   as the yellow line shows.      It's fluctuating within its wider

02:23    9   operating range, whereas the memory is fluctuating when it --

02:23   10   within its narrower operating range by sometimes sharing the

02:23   11   processor's voltage and sometimes getting its own voltage to

02:23   12   keep it above its own minimum.       And that's really the gist of

02:23   13   the '373 patent.

02:23   14         So we can move on to the Markman slides.        So picking up

02:23   15   where we left off, the question here is what is the definition

02:24   16   of this means plus function term in dependent Claim 14?             And

02:24   17   both parties agree that it is a means plus function term and it

02:24   18   should be construed according to 35 USC 112, Paragraph 6, and,

02:24   19   therefore, you need to define a function and a structure, and

02:24   20   as we've already heard, Intel does contend that's indefinite

02:24   21   and VLSI identifies a function and a structure which I will

02:24   22   address as we go along here.

02:24   23         And I think it's important as we dive into the meaning of

02:24   24   those to talk about where Claim 14 fits into the patent.             So

02:24   25   Claim 9 is an independent claim.       Claim 14 is a dependent claim
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 143 of 242
                                                                                  143



02:24    1   that depends from Claim 9.      And given the problems of Claim 14

02:24    2   that we're about to discuss, we were somewhat surprised that

02:25    3   Claim 14 was added to the case and is now being asserted, but

02:25    4   the heart of this dispute and the only disputed claims for this

02:25    5   entire patent is this dependent Claim 14.         Claim 9 is an

02:25    6   apparatus claim for an integrated circuit and it requires a

02:25    7   memory and it also requires some of these other things we've

02:25    8   been talking about, first voltage regulator, a second voltage

02:25    9   regulator and a power supply selector that selects between the

02:25   10   first and the second voltage regulators to provide one or the

02:25   11   other to the memory, and then 14 adds additional limitations to

02:25   12   the memory.    It says the memory of Claim 9 has to have these

02:25   13   additional requirements.

02:25   14          Now, the parties do agree, as I said, that this is a means

02:25   15   plus function term, and if it is a means plus function term, we

02:25   16   also agree that they have identified the function that is

02:25   17   recited in the claim.      So we don't quibble with the wording of

02:25   18   the function, but we do say that in context when you look at

02:26   19   Claims 9 and 14 together, Claim 14 no longer makes sense, and

02:26   20   that's what we're going to talk about.

02:26   21          So I think before we dive into why it doesn't make sense,

02:26   22   it might make -- looking at the claim, it might make sense to

02:26   23   talk about how it got that way because it explains a lot.           The

02:26   24   inventors didn't purposely draft Claim 14 to look the way it

02:26   25   did.   What happened was during prosecution the original claim
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 144 of 242
                                                                                    144



02:26    1   that then became Claim 9 looked a lot different than it does

02:26    2   today.   And when Claim -- the original Claim 11 which is now

02:26    3   Claim 9 was first drafted, it had very little in it.          All it

02:26    4   had was memory that uses an operating voltage wherein the

02:26    5   memory is characterized as having a minimum operating voltage.

02:26    6   So there's memory with minimum operating voltage and a memory

02:26    7   location that stores that minimum operating voltage, and then

02:26    8   it was a dependent claim, Claim 18 then, which is Claim 14 now,

02:27    9   that added this means for providing the operating voltage to

02:27   10   the memory.    And then as drafted, it had far fewer problems

02:27   11   than it does today, but what happened was the original patent

02:27   12   owner had to change that original claim to get it through the

02:27   13   Patent Office and they had to narrow it dramatically.           They had

02:27   14   to add four significant limitations to it in order to get that

02:27   15   claim.

02:27   16         So one of the things that the original patent owner had to

02:27   17   add was this very last limitation, the power supply selector

02:27   18   that was not in the original claim.        That power supply selector

02:27   19   does what we were talking about a moment ago.         That power

02:27   20   supply selector sometimes supplies the first regulated voltage

02:27   21   as the operating voltage when the first operating voltage is at

02:27   22   least the minimum operating voltage.        So if the first voltage

02:27   23   is high enough for the memory, then the first voltage that's

02:28   24   already being provided to the processor is going to go both

02:28   25   just like we talked about, but if that voltage falls too low,
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 145 of 242
                                                                                 145



02:28    1   then a second voltage is going to be provided to the memory.

02:28    2   So that's where it says, and supplies the second regulated

02:28    3   voltage as the operating voltage when the first voltage is

02:28    4   below the minimum operating voltage.        So they're two mutually

02:28    5   exclusive conditions.      The power supply selector is either

02:28    6   providing the first or the second regulated voltage to the

02:28    7   memory under different conditions that are kind of those two

02:28    8   halves makes the whole.      It's either providing one or the other

02:28    9   depending on the condition.

02:28   10         THE COURT:    It wasn't lost on us as we were looking at

02:28   11   this that maybe some things happened as the drafting was going

02:28   12   on and in these claims that in hindsight wasn't perfect.

02:28   13         MS SOOTER:    I think that's right, Your Honor, and,

02:28   14   unfortunately, and this is just a dependent claim and one of

02:28   15   many asserted claims in this patent and it is one that did get

02:29   16   rendered, we think, indefinite as part of that claim drafting

02:29   17   process, and, frankly, it's not the first time that we've seen

02:29   18   a dependent claim get a little lost in the shuffle or, frankly,

02:29   19   messed up in view of some amendments to an independent claim

02:29   20   throughout the prosecution of the patent and it's probably not

02:29   21   the last time we're going to see it either.         But what's

02:29   22   happened here is that the original owner of this patent went to

02:29   23   add that power supply selector to get this claim through the

02:29   24   Patent Office, but what it did was it didn't -- it neglected to

02:29   25   amend the dependent claim Claim 14 and so now what you have is
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 146 of 242
                                                                                    146



02:29    1   Claim 9 that already has a power supply selector and then Claim

02:29    2   14 that adds a means for providing the same operating voltage

02:29    3   to the same memory, and that's problematic.

02:29    4         And as you saw, we did cite to our expert's opinion

02:30    5   Dr. Dennis Sylvester from the University of Michigan who agreed

02:30    6   that the fact that the claim is requiring two separate sources

02:30    7   of voltage to provide the operating voltage to the memory is

02:30    8   nonsensical, especially in the context of this patent and Claim

02:30    9   9 and its existing requirements, and here we show a chart which

02:30   10   we also have in our briefing which really shows the two

02:30   11   requirements side by side.      You have Claim 9 that's already

02:30   12   providing the operating voltage to the memory, and the thing

02:30   13   that's doing that is a power supply selector and it's doing

02:30   14   that when the first regulated voltage is below the minimum

02:30   15   operating voltage.     And extremely similarly, Claim 14 also

02:30   16   requires that the operating voltage be provided to the memory,

02:30   17   but this time it calls the thing that's providing that a means

02:30   18   for providing the operating voltage to the memory, and it's

02:30   19   doing it in response to the operating value selected by the

02:31   20   processor being below the minimum operating voltage.          And we

02:31   21   can talk about the differences between those two conditional

02:31   22   statements, the when and the in response to, but they're very

02:31   23   similar because they're both conditioning the provision of the

02:31   24   second operating voltage as the operating voltage of the memory

02:31   25   when another voltage falls below the memory's minimum operating
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 147 of 242
                                                                                 147



02:31    1   voltage as the claim specifies.

02:31    2         And so that's one problem, and that's frankly enough, we

02:31    3   think, to say that this claim is indefinite because it now

02:31    4   requires these two somewhat conflicting but overlapping

02:31    5   structures to provide the same voltage to the same memory, but

02:31    6   also the claim requires in another nonsensical fashion that the

02:31    7   thing that's providing the voltage to the memory be in the

02:31    8   memory, and while I appreciate the analogies that VLSI is

02:31    9   making and they are superficially certainly easy to understand,

02:32   10   they're not technically accurate.       Obviously your car battery's

02:32   11   not providing a voltage to the car or you would shock yourself

02:32   12   when you got in.     It's providing the voltage to the engine just

02:32   13   like when you provide batteries in a flashlight, you're

02:32   14   actually providing voltage to the lightbulb, not the

02:32   15   flashlight.    Otherwise, you would shock yourself when you used

02:32   16   it, and that's the same problem -- that analogy is the same

02:32   17   problem that we have here with the voltage being in the memory

02:32   18   and being provided to the memory at the same time.

02:32   19         So, again, the fact that the function does not make sense

02:32   20   within the context of Claim 9 in view of the amendments to

02:32   21   Claim 9, that's enough to hold this claim indefinite, but,

02:32   22   further, because those aren't logical functions, there's no

02:32   23   structure disclosed in this patent that performs those

02:33   24   functions.    So neither one of the two things that we've just

02:33   25   described are actually -- neither two functions we described
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 148 of 242
                                                                                       148



02:33    1   are disclosed in the patent first of all.         There's no

02:33    2   embodiment that has both of those structures providing voltage

02:33    3   to the memory.    And, second of all, there's no embodiment where

02:33    4   there's a component within a memory providing voltage to the

02:33    5   memory.    And, finally, we don't believe that the structures

02:33    6   that VLSI has identified actually even perform the function

02:33    7   because no structure is clearly linked to this actual function

02:33    8   where the value, operating value is selected by the processor.

02:33    9         So I'll talk about each of those briefly.         We already

02:33   10   talked a little bit about the fact that you need -- that

02:33   11   there's no embodiment that provides two structures.            Instead --

02:33   12   that both provide the operating voltage to the memory.

02:33   13   Instead, the patent discusses a power supply selector.              It

02:33   14   never says that there's both a power supply selector as Claim 9

02:34   15   requires and another structure that also provides the voltage

02:34   16   to the memory when the first operating voltage falls below a

02:34   17   threshold.    There simply aren't two structures disclosed in the

02:34   18   specification in any configuration that both do that.

02:34   19         Second of all, we have this problem with the memory.               Now,

02:34   20   I guess the other thing I do want to point out with the problem

02:34   21   that there -- with the voltage being inside the memory and

02:34   22   being provided to the memory simultaneously, and this is

02:34   23   telling.     Dr. Sylvester offered an opinion in support of our

02:34   24   brief where he -- we talked to him about it of course and

02:34   25   vetted this with him and he said that it doesn't make sense
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 149 of 242
                                                                                    149



02:34    1   that you would provide a memory -- voltage to the memory and

02:34    2   also from the memory, but what I think is very telling is that

02:34    3   even though VLSI submitted three expert declarations from Dr.

02:34    4   Conte, Dr. Conte never contradicted that.         So this is something

02:34    5   that is attorney argument about the batteries and the

02:35    6   flashlights and the cars, but Dr. Conte never said otherwise,

02:35    7   and you would certainly expect that he would have in one of

02:35    8   those three declarations.

02:35    9         THE COURT:    Why don't you -- I'm going to interrupt you

02:35   10   just because I've -- that's an important point.          Let me hear

02:35   11   from opposing counsel on that specific point and then I'll let

02:35   12   you get back up just so I can stay focused on that one because

02:35   13   I think that's -- may be to me the key of what I want to do.

02:35   14         MR. SLUSARCZYK:       Can I just get some clarity specifically

02:35   15   on which point, Your Honor?

02:35   16         THE COURT:    The very last point she made with respect to

02:35   17   the fact that it was from and generated by both.          I'm sorry.

02:35   18   It was the power going to and also generated by.

02:35   19         MR. SLUSARCZYK:       So the claim talks about -- let's look at

02:35   20   the claim language to make sure we're on the same page.

02:35   21         THE COURT:    Okay.

02:35   22         MR. SLUSARCZYK:       So Claim 14, means for providing the

02:36   23   operating voltage to the memory.       So we're providing voltage to

02:36   24   the memory.    I think the analogy's about providing a voltage

02:36   25   that had to do with generation like a battery for instance.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 150 of 242
                                                                                  150



02:36    1   The idea here is the battery's providing the voltage to the

02:36    2   structure that contains it.       It's -- you can argue about

02:36    3   whether a battery's actually generating anything or whether

02:36    4   it's simply providing energy that was generated at another

02:36    5   time, but the point we're trying to make here is that you can

02:36    6   provide a voltage to a structure from within the structure, and

02:36    7   the claim doesn't have anything to say about where that voltage

02:36    8   is coming from.      And I think if we read this in light of the

02:36    9   specification, it's very clear all of the structures of the

02:36   10   integrated circuit are getting their power from off of the

02:36   11   integrated circuit.     That's simply the way they work.        There's

02:36   12   no disclosure of any sort of power generation taking place on

02:36   13   the integrated circuit, and that would probably be a completely

02:37   14   different field of endeavor for this patent.

02:37   15           The providing a voltage can be done by many structures.

02:37   16   What the power supply selector and the other structures that we

02:37   17   have identified do is they may receive a voltage.          That's sort

02:37   18   of an antecedent outside the scope of this analysis kind of

02:37   19   thing.    They are providing the voltage by making the

02:37   20   determinations about which voltage is to be provided at what

02:37   21   time.

02:37   22           Does that address the point that the Court would like to

02:37   23   hear about?

02:37   24           THE COURT:   It does.   And does the charge pump -- what

02:37   25   does the charge pump do with respect to providing higher
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 151 of 242
                                                                                 151



02:37    1   voltages to memory?

02:37    2         MR. SLUSARCZYK:    I believe that's in Column 5.       The charge

02:37    3   pump is disclosed in connection with boosting the voltage of

02:37    4   VDDlogic when --

02:37    5         THE COURT:    So -- I'm sorry.     So it only increases it?

02:37    6         MR. SLUSARCZYK:    It will -- if VDDlogic falls below the

02:37    7   level of the minimum operating voltage, the charge pump, as I

02:37    8   understand it, will cause an increase in the voltage to make

02:38    9   sure that the memory is still receiving the minimum operating

02:38   10   voltage as recited in the function.

02:38   11         THE COURT:    And that's the function is to increase --

02:38   12   that's its function in this case?

02:38   13         MR. SLUSARCZYK:    Well, it's -- it's providing the voltage.

02:38   14   It's not merely increasing it.

02:38   15         THE COURT:    I get that, but I'm saying, it's not -- it

02:38   16   doesn't operate to decrease it?

02:38   17         MR. SLUSARCZYK:    No.   No.    The charge pump will not

02:38   18   decrease the function.

02:38   19         THE COURT:    That was my point.     Okay.   And I'm -- you

02:38   20   addressed the point I wanted and I'll let counsel for Intel

02:38   21   resume if she had other points.       And I appreciate her letting

02:38   22   me interrupt her.

02:38   23         MR. SLUSARCZYK:    Thank you.

02:38   24         MS SOOTER:    So I will say --

02:38   25         THE COURT:    And you can certainly respond to what was just
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 152 of 242
                                                                                   152



02:38    1   said.    That was sort of my reason for interrupting you so you

02:38    2   could -- we could focus on this one point.

02:38    3           MS SOOTER:   Sure.   Well, what I will say is this, just to

02:38    4   pick back up on that, you know, from the memory to the memory

02:39    5   point is that the patent actually is precise when it talks

02:39    6   about providing the voltage to what it's providing it to and

02:39    7   it's actually providing it to the memory array.          So it's kind

02:39    8   of like when I talk about the flashlight having a voltage

02:39    9   providing it actually to the lightbulb, not the flashlight

02:39   10   itself, when the power supply selector is inside the memory,

02:39   11   and I'll just point to it on Slide 16, the memory is 18.            When

02:39   12   the power supply selector is inside of it, it's providing a

02:39   13   voltage to the memory array.       So not to the memory.

02:39   14           There is an embodiment, and it says that over and over

02:39   15   again in the patent.     The citations are on Slide 16.       The

02:39   16   patent does disclose an embodiment where the power supply

02:39   17   selector is outside of the memory and in that -- this is a

02:39   18   modified version of Figure 1.       It's not actually a figure in

02:39   19   the patent, but we depicted it.       So we moved what the patent

02:39   20   says that it may be outside of the memory.         So we moved the

02:39   21   power supply selector outside.       We can see it's outside of this

02:40   22   memory box which was labeled 18, but then it's not in the

02:40   23   memory as the claim requires.       And so that's Slide 17.

02:40   24           And then to address the charge pump briefly, let me find

02:40   25   that slide that I have.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 153 of 242
                                                                                   153



02:40    1         So as Mr. Slusarczyk mentioned, they do say that the

02:40    2   charge pump is one of the structures that can be a structure to

02:40    3   provide the function.      We disagree with that.     So there are a

02:40    4   couple of reasons for that.       First of all, there's only one

02:40    5   place in the entire patent where the charge pump is mentioned,

02:40    6   and that is on Column 5 at Lines 58 to 61.         So three total

02:41    7   lines.   And it says, in an alternate embodiment, VDDlogic may

02:41    8   be boosted during reads through the use of a charge pump where

02:41    9   this boosted VDDlogic is provided to a memory array 22 for

02:41   10   reads.   So it's just saying this is -- and a charge pump is

02:41   11   nothing more than a series of capacitors and switches that

02:41   12   store energy and then let it go when you want to boost a

02:41   13   charge, boost voltage, and you can let it go.         And what it's

02:41   14   saying -- to boost the voltage.       And what it's saying here is

02:41   15   that if you wanted to use a charge pump, you can use it to

02:41   16   boost the voltage during reads, but that's not the function

02:41   17   that we need to find the structure for.        So it's not a

02:41   18   structure that's clearly linked to the claimed function that we

02:41   19   both agree on.    The function is above.      The function that we

02:41   20   agree on is providing the operating voltage to the memory at a

02:41   21   value at least as great as the minimum operating voltage in

02:41   22   response to the operating voltage selected by the processor

02:42   23   being below the minimum operating voltage.         So in order to be a

02:42   24   structure here, it needs to be tied to that conditional check.

02:42   25   Did the voltage that was requested by the processor fall below
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 154 of 242
                                                                                        154



02:42    1   my threshold?    If it did, I'm going to switch over or boost the

02:42    2   voltage or whatever, but that's not what the charge pump in the

02:42    3   patent is doing.

02:42    4         There is one other structure that's on Column 8, and it is

02:42    5   the scalable voltage regulator.       And this one's a little bit

02:42    6   complicated, but what they're doing is they're pointing to No.

02:42    7   24 as a scalable voltage regulator and saying that that's a

02:42    8   structure that can provide the function in the claim.

02:42    9         And, Mr. Lee, if we could go to Claim 9 and if you could

02:42   10   bring up Claim 1 side by side.

02:43   11         So remember what we're talking about here is VLSI says

02:43   12   that the means plus function element within Claim 14 can be No.

02:43   13   24 -- according to the patent can be No. 24, Item 24.           So we're

02:43   14   going to look at --

02:43   15         Actually Figure 1.     Sorry.

02:43   16         We're going to look at what 24 in Figure 1 is.         So 24 is

02:43   17   actually this voltage regulator, the one that's always provided

02:43   18   to the processor.     That's the first regulated voltage.           It's

02:43   19   already being provided so that --

02:43   20         If you can scale back out again.

02:43   21         It's always being provided to the processor, but

02:43   22   sometimes -- and that's what Claim 9 says, a first voltage

02:43   23   regulator for supplying a first regulated voltage, and that's

02:43   24   what's being provided to the functional circuit.          And the

02:43   25   second voltage regulator is 26, and that's sometimes provided
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 155 of 242
                                                                                 155



02:44    1   to the power supply selector and other times the voltage -- the

02:44    2   first voltage from the first voltage regulator as being

02:44    3   provided.

02:44    4         So even though Claim 1 is pointing to these two as the

02:44    5   first and the second, now VLSI is trying to argue that the

02:44    6   second voltage -- the first voltage regulator can also be the

02:44    7   first voltage regulator and it just doesn't make sense when you

02:44    8   look at the fact that what they're pointing to is actually the

02:44    9   opposite of what the claim would require.         So we believe I

02:44   10   guess for all of those reasons that, first of all, given the

02:44   11   amendments to the claim during prosecution, the function no

02:44   12   longer makes sense, and because the function doesn't make

02:44   13   sense, there are no structures that perform that function

02:44   14   disclose, and for each of those separate reasons, the claim is

02:44   15   indefinite, but even if there were the -- of the three

02:45   16   structures that VLSI has identified, the first is essentially

02:45   17   just pointing to what Claim 9 already requires.          So that's by

02:45   18   default presumptively the wrong interpretation, because --

02:45   19         If you could go to Slide 24.

02:45   20         The law tells us that the separate naming of two

02:45   21   structures in a claim strongly implies that the named entities

02:45   22   are not one in the same structure.        So their first structure is

02:45   23   presumptively incorrect.

02:45   24         The second structure, the charge pump, doesn't perform the

02:45   25   right function as disclosed in the patent.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 156 of 242
                                                                                       156



02:45    1         And the third actually contradicts its independent claim

02:45    2   Claim 9.

02:45    3         THE COURT:    Okay.    Anything else from VLSI?

02:45    4         MR. SLUSARCZYK:       Briefly.   Just to --

02:45    5         THE COURT:    Give me one second.

01:58    6         (Conference between the Court and Mr. Yi.)

02:46    7         THE COURT:    Go ahead, please.     Thank you.

02:46    8         MR. SLUSARCZYK:       First to respond to the discussion of the

02:46    9   amendment history of the claims.        It's pure speculation.

02:46   10   Absolutely no evidence has been offered.         Counsel used terms

02:46   11   like messed up, neglected to amend, even made the claim that

02:46   12   the inventors didn't intend for the claim to use the words that

02:46   13   it does today.     There's zero evidence for any of this.           The

02:46   14   U.S. Patent Office approved the claim and issued it and the

02:46   15   claim should be respected as it appears in the patent document.

02:46   16         Next counsel argued that two separate structures can't

02:46   17   provide a voltage to a memory, but as far as I can tell, the

02:46   18   only support for that, if it supports it, is the expert

02:46   19   declaration.    In fact, the charge pump example that we were

02:46   20   discussing, it could be viewed as two separate voltage sources

02:47   21   providing voltage to the memory because it's both VDDlogic

02:47   22   being provided by a voltage regulator as well as a charge pump

02:47   23   providing voltage.

02:47   24         THE COURT:    Where's the charge pump located?

02:47   25         MR. SLUSARCZYK:       I think one having ordinary skill in the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 157 of 242
                                                                                     157



02:47    1   art could locate the charge pump in different locations.            I

02:47    2   think the requirement would be that the charge pump has to be

02:47    3   coupled to the conductor that's bringing the VDDlogic to the

02:47    4   memory, but it certainly could be part of the memory component,

02:47    5   whatever -- wherever we would draw at that particular boundary.

02:47    6         THE COURT:    So you're going to have to rely on your

02:47    7   experts to find a charge pump in the Intel products?          Is there

02:47    8   going to be a dispute over what the charge pump is between the

02:47    9   experts?

02:47   10         MR. SLUSARCZYK:       I'm not sure that we're pointing to a

02:47   11   charge pump at the moment.       And so that's unfortunately --

02:47   12         THE COURT:    Well, you guys want me to include charge pump

02:47   13   as one of the structures, right?

02:48   14         MR. SLUSARCZYK:       That's because the patent discloses it.

02:48   15   So we're going for correctness.       We're not simply including

02:48   16   those things that are convenient and then leaving out the

02:48   17   others.

02:48   18         THE COURT:    Okay.

02:48   19         MR. SLUSARCZYK:       Finally -- or perhaps not finally, but

02:48   20   getting to the end here, counsel argued that the power supply

02:48   21   selector of Claim 9 and the means of Claim 14 are, quote,

02:48   22   unquote, somewhat conflicting, but no conflict has actually

02:48   23   been identified, and in fact --

02:48   24         THE COURT:    Let me -- have you -- has Intel heard anything

02:48   25   they want to respond to so far?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 158 of 242
                                                                                    158



02:48    1         MS SOOTER:    The one thing I would just state, Your Honor,

02:48    2   at the risk of saying something that I know you already know,

02:48    3   is that is that the means plus function case law it does

02:48    4   require that the structure be clearly linked to the claimed

02:48    5   function, and the charge pump clearly is not, and you can't

02:48    6   impute structure to the charge pump or a location to the charge

02:48    7   pump based on the ordinary skill in the art.         It has to be

02:49    8   disclosed in the specification.

02:49    9         THE COURT:    Okay.    Josh?

02:49   10         MR. SLUSARCZYK:       I would like to respond to that, but I

01:58   11   can wait.

01:58   12         (Conference between the Court and Mr. Yi.)

02:49   13         THE COURT:    I'm going to go ahead and I'm going to find

02:49   14   that the claim is not indefinite.         We're -- I'm going to

02:49   15   construe the structure as being a power supply selector and

02:49   16   only a power supply selector.

01:58   17         (Conference between the Court and Mr. Yi.)

02:49   18         THE COURT:    I'm sorry.       And equivalence thereof or

02:49   19   equivalence thereof.

02:49   20         MR. SLUSARCZYK:       Could I please briefly respond to the

02:50   21   point about the charge pump?         I think they're fairly important.

02:50   22         THE COURT:    It's not going to change my mind.

02:50   23         MR. SLUSARCZYK:       Okay.    So with the Court's permission,

02:50   24   I'll move on to '983 patent.

02:50   25         THE COURT:    That'd be great.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 159 of 242
                                                                                    159



02:50    1         (Brief off-the-record discussion.)

02:50    2         THE COURT:     Actually, I'm being told we're going to take a

02:50    3   break.   And so -- by higher powers.        So why don't we resume --

02:50    4   how many claim terms do we have left?         Three?   Four?

02:50    5         MR. SLUSARCZYK:        Four.

02:50    6         THE COURT:     Four?    I think we're doing great.       And so why

02:50    7   don't we take a little bit of a long break and go 20 -- to have

02:50    8   a 20-minute break until 3:10 and then we will -- we'll finish

02:50    9   up with the remaining claim terms.

02:50   10         THE BAILIFF:    All rise.

02:50   11         (A break was taken from 2:50 to 3:17.)

03:17   12         THE BAILIFF:    All rise.

03:17   13         THE COURT:     Thank you.      You may be seated.

03:17   14         Who's next?

03:17   15         MR. SLUSARCZYK:        I'll take a few minutes to introduce the

03:17   16   '983 patent.

03:17   17         THE COURT:     Okay.    And I didn't mean to be impolite to you

03:17   18   earlier by not having you argue that, but we'd -- I think we

03:17   19   already pretty well decided that wasn't something we were going

03:17   20   to include and so I don't think it would be a good use of our

03:17   21   time for you to make that argument.         So...

03:17   22         MR. SLUSARCZYK:        And we have limited time and plenty to

03:17   23   get through.

03:17   24         THE COURT:     Well, we don't -- really we have unlimited

03:17   25   time for you guys.     It's just I'm skeptical it would change my
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 160 of 242
                                                                                    160



03:18    1   mind.

03:18    2           MR. SLUSARCZYK:   Appreciate that.    Thank you.

03:18    3           So the '983 patent, the title is sequential ordering of

03:18    4   transactions in digital systems with multiple requestors, and I

03:18    5   promise when I finish my tutorial in a few minutes, that will

03:18    6   make sense.

03:18    7           Computer systems typically have a processor and we've

03:18    8   discussed that already in context with the last patent.             They

03:18    9   also usually have a number of peripherals like keyboards, audio

03:18   10   controllers, display controllers and so forth.         And I've

03:18   11   colored those here in blue in Figure 4 of a patent which shows

03:18   12   one of the exemplary embodiments.

03:18   13           We don't usually think of the processor and the peripheral

03:18   14   as peers.    They perform -- generally we think of them as doing

03:18   15   different things, but for purposes of this patent, they are all

03:18   16   peers in the sense that all of these devices operate on data.

03:18   17   They do work with data.      So the processor will perform

03:18   18   computations of all sorts.      And the peripherals will do things

03:18   19   with the data.    So just displayed on your computer screen or in

03:19   20   the case of the audio controller, you have a microphone, for

03:19   21   instance, that is an analog input signal as being transmitted

03:19   22   into ones in -- transformed into ones and zeros and out of the

03:19   23   speaker it's the opposite where a string of ones and zeros is

03:19   24   being transmitted or transformed into an analog audio signal.

03:19   25           The digital data, the ones in the zeros, are typically
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 161 of 242
                                                                                 161



03:19    1   stored in memory or in some other resource, and that other

03:19    2   resource can be on the computer.       It could be a disk drive.    I

03:19    3   won't focus on that for the remainder of my presentation

03:19    4   because typically the component of most concern that actually

03:19    5   holds the data is the system memory.

03:19    6         And, now, because of the way computers are structured,

03:19    7   typically these peripherals and the memory are in different

03:19    8   parts of the system.     They may be situated inches from one

03:19    9   another or even closer, but in terms of everything that is

03:19   10   between them in that computer sense, there's quite a bit going

03:20   11   on.   And so for -- in order for these peripherals and the

03:20   12   processor to access the data and the memory, the computer

03:20   13   provides something called a bus system.        Here it's labeled Bus

03:20   14   310 or network of Buses 310.       The analogy only gets you so far,

03:20   15   but for purposes of this tutorial, we can actually think of the

03:20   16   bus system as an actual bus as something that shuttles things

03:20   17   back and forth.

03:20   18         THE COURT:    I actually had a bunch of cases.       I -- on this

03:20   19   stuff.   I'm pretty familiar with this technology.

03:20   20         MR. SLUSARCZYK:    Excellent.

03:20   21         And so the specific thing that's being transmitted across

03:20   22   the bus here is requests and responses.        The requests typically

03:20   23   come from the processor and the peripherals, and there are

03:20   24   things like read or write to memory.        That's why they're called

03:20   25   the requestors in this context.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 162 of 242
                                                                                     162



03:20    1           The other thing that travels over typically is the

03:20    2   responses from the memory.      And so if you have a read request,

03:20    3   the response will typically contain the data that has been

03:20    4   read.

03:20    5           So going back to the title sequential ordering of

03:21    6   transactions in digital systems with multiple requestors, the

03:21    7   final piece is the sequential ordering piece.         When you have a

03:21    8   lot of data traveling over the bus system because you have a

03:21    9   number of peripherals, for instance, the order in which the

03:21   10   requests and the responses are processed and the order in which

03:21   11   they are sent can make a difference.        The classic example we

03:21   12   usually give is if you have a write followed by a read, you

03:21   13   expect that read to give back to you what you just wrote.             If

03:21   14   those requests were processed in reverse order, you might have

03:21   15   unexpected behavior because you'll read back something that

03:21   16   you -- something other than what you just wrote, and that could

03:21   17   lead to all sorts of buggy behavior.

03:21   18           As I did with the previous patent, I'll respond very

03:21   19   quickly to a couple of points in Intel's tutorial.          The first

03:21   20   is Intel's slide -- I believe -- it looks like it's Slide 14.

03:21   21   It makes the claim that the patent proposes allowing the

03:22   22   requestors to dictate the order in which the access requests

03:22   23   are performed, and that's not exactly correct.         The claim says

03:22   24   that the requestors provide an indication of an order.              That's

03:22   25   a little bit different than dictating the actual order.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 163 of 242
                                                                                  163



03:22    1         Likewise, that order, although Intel says that you have

03:22    2   the requestors dictate the order rather than the policies

03:22    3   implemented in the bus network, but the order indicated in the

03:22    4   embodiments can at least in part be implemented by reference to

03:22    5   policies from the bus network.       For instance, here we have a

03:22    6   quote from the patent talking about some embodiments.           In some

03:22    7   embodiments it says, multiple requests having the same thread

03:22    8   ID value may be performed in any order as long as they are

03:22    9   performed subsequent to transactions having a lower or higher

03:22   10   thread ID value.     And so that thread ID value in this

03:22   11   embodiment gives you an indication of an order, but it does say

03:22   12   that in some circumstances they can be performed in any order,

03:22   13   and in that situation the bus can easily apply its own policies

03:22   14   to figure out what the best order can be.

03:23   15         So the term we're looking at today is an indication of

03:23   16   a/the specified order and it appears in every independent claim

03:23   17   of the '983 patent.

03:23   18         I've highlighted in Claim 1 but we're going to be looking

03:23   19   at it in context, and it starts up here with the wherein

03:23   20   clause.   It's, wherein each access request includes an

03:23   21   indication of whether or not this occurrence of the access

03:23   22   request is to be performed in a sequential order among other

03:23   23   occurrences of the request, and, if so, an indication of a

03:23   24   specified order.

03:23   25         VLSI's proposal here is plain and ordinary meaning, and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 164 of 242
                                                                                  164



03:23    1   I'll explain a little bit how we arrived at that proposal in

03:23    2   the coming minutes.     Intel's proposal is that this should be

03:23    3   construed as a second, different indication that indicates

03:23    4   a/the specified order.      And so I'll focus on some of the

03:23    5   problems that we perceive with Intel's proposal.

03:23    6         As an initial matter, Intel is unclear about whether it's

03:24    7   proposing something with a different scope than what the plain

03:24    8   and ordinary meaning language is or not.         Intel certainly

03:24    9   claims that the plain claim language supports Intel's

03:24   10   construction, and you would think from reading the briefing

03:24   11   that Intel is simply attempting to offer what it thinks is a

03:24   12   better version of that plain claim language.         And, in fact,

03:24   13   it's providing that claim language.        Here I've created a table

03:24   14   to sort of show what the -- what the difference is between

03:24   15   Intel's proposal and the actual claim term.         And I think a

03:24   16   salient -- part of this analysis is that Intel isn't clarifying

03:24   17   any technical words.     They don't appear to be contending that

03:24   18   there are any terms of art that need definition.          For example,

03:24   19   the word "indication," which could arguably be seen as a

03:24   20   technical term, is simply repeated in Intel's construction as

03:24   21   is the specified order.      What Intel has done here is reordered

03:24   22   some of the orders, perhaps rewritten a few of them and added

03:25   23   the phrase "second, different."

03:25   24         We already saw I think this quote earlier today, and when

03:25   25   you have a situation like this where the parties aren't really
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 165 of 242
                                                                                  165



03:25    1   disputing the plain meaning, it certainly seems like Intel

03:25    2   isn't proposing to clarify or change anything other than adding

03:25    3   these words which I'll get to in a minute.         It seems to support

03:25    4   a plain and ordinary construction of the term.

03:25    5         What we do take issue with is the changes that Intel is

03:25    6   proposing to make to the claim term.        First of all, they're

03:25    7   adding this second, different language, and, second of all,

03:25    8   they're crossing out of and turning that into that indicates,

03:25    9   and both of these changes potentially alter the meaning of the

03:25   10   claim.   And we haven't heard from Intel what the import of

03:25   11   those changes would actually be.

03:25   12         So one indicator here -- and excuse the pun -- is one

03:25   13   indicator that Intel's construction is incorrect here is it

03:26   14   cuts out a large number of embodiments.        So I'll cover one

03:26   15   example here which is the patent talks about embodiments where

03:26   16   a transaction ordering signals are the mechanism through which

03:26   17   you provide the claimed indication.        And it tells you -- and

03:26   18   this is Column 6 starting at Line 35 -- that any one or any two

03:26   19   of those transaction ordering signals can be omitted.           And in

03:26   20   particular there's three of these different signals.          There's

03:26   21   the thread ID signals, number one.        There's a sequence number

03:26   22   signals, number two, and the last-in-thread signal, number

03:26   23   three.   So effectively the patent says you can have all three,

03:26   24   but you can also have all one and that's still an embodiment of

03:26   25   the invention.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 166 of 242
                                                                                 166



03:26    1         So we'll focus on the one where we are just looking at --

03:26    2   focus on embodiment where two are omitted.         So we only have one

03:26    3   mechanism for providing the claimed indication.          And it says,

03:26    4   if sequence No. Signal 372 is the only transaction ordering

03:27    5   signal used, then a value of zero is used to indicate an

03:27    6   unordered transaction and requests with non zero sequence

03:27    7   numbers are performed subsequent to transactions having a

03:27    8   sequence number that is lower in value.

03:27    9         So it's a very simple example of how we can use one

03:27   10   mechanism to provide the indications that are recited in the

03:27   11   claim, right?    And it's -- this is an optimization that

03:27   12   engineers make all the time.       You can use a zero value to

03:27   13   indicate that something's not present, and if it's non zero,

03:27   14   that further information, whatever the value is gives you some

03:27   15   quantity that is then useful, given that something is present.

03:27   16         Now, Intel hasn't told us what second or different in its

03:27   17   proposed construction actually means, but it certainly seems

03:27   18   like Intel is trying to cut these embodiments out of the scope

03:27   19   of the claims because it isn't clear whether if you have one

03:27   20   mechanism that's providing an indication of whether ordering is

03:27   21   present then providing an indication of the actual ordering --

03:28   22   I'm paraphrasing the claim here.       Is that a second and

03:28   23   different indication?      Intel has not answered that question.

03:28   24         Intel looks to the prosecution history in order to justify

03:28   25   the language.    As an initial matter, I'll throw out a
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 167 of 242
                                                                                    167



03:28    1   proposition that I don't think is controversial which is we

03:28    2   can't just go into the prosecution history and pull out any

03:28    3   word and stick it into the claims under the guise of the

03:28    4   applicant said it and therefore it should be appended to the

03:28    5   claim.    That of course is not how this process works.

03:28    6           Intel makes the argument that the applicant in

03:28    7   distinguishing a prior art reference called Weber made an

03:28    8   argument that Weber didn't correspond to the claim language

03:28    9   that was pending at the time because Weber didn't have two

03:28   10   different indications.      Well, of course these statements have

03:28   11   to be right in context and we can't just throw out the Weber

03:28   12   reference and pretend like the second and different language

03:29   13   was meant as an all purpose redefinition of the claim.

03:29   14           When we look into what actually was argued, the examiner

03:29   15   for most of the prosecution period was unclear as to what in

03:29   16   Weber actually corresponded allegedly to the claimed indication

03:29   17   term.    And so the applicant's, in trying to get further

03:29   18   clarity, repeatedly said, you have to look at all of the claim

03:29   19   language.    It says indication twice.      You've only accounted for

03:29   20   one of them.

03:29   21           In arguing that there's a second and different indication,

03:29   22   the applicant was just talking about the claim language as an

03:29   23   object.    They weren't trying to redefine the scope of the term.

03:29   24   They certainly weren't commenting on the meaning of any given

03:29   25   indication.    They were just saying, look, examiner.        Can you
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 168 of 242
                                                                                    168



03:29    1   please give us your theory?

03:29    2         Finally, on appeal the examiner clarified.         As it turns

03:29    3   out that what -- the thing in Weber the examiner was pointing

03:30    4   to was a single bit, and so the applicant said, look.           However

03:30    5   you -- however you slice this, there's a single bit.          It can't

03:30    6   give you more than a single piece of information by definition.

03:30    7   It's a zero or a one.      And so that might tell you whether

03:30    8   ordering is present, but it certainly doesn't tell you what the

03:30    9   ordering is because once you've accounted for is there an

03:30   10   ordering or not and you've exhausted the informational content

03:30   11   of that bit.

03:30   12         The single bit example of Weber, this is -- you know, it's

03:30   13   a rain drop in the ocean.      Intel is taking this language and

03:30   14   attempting to drain the entire ocean with it by saying that the

03:30   15   applicant made a statement that completely redefined the scope

03:30   16   of the claim.    Certainly there's nothing in the prosecution

03:30   17   history --

03:30   18         THE COURT:    That was a great line.

03:30   19         MR. SLUSARCZYK:    Thank you.

03:30   20         THE COURT:    Who wrote that line?

03:30   21         MR. SLUSARCZYK:    I wrote it as I was scribbling on my

03:30   22   notes today.

03:30   23         THE COURT:    That was just a great line.

03:30   24         MR. SLUSARCZYK:    I hope it made my point.

03:31   25         THE COURT:    A little hyperbolic but great.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 169 of 242
                                                                                        169



03:31    1          MR. SLUSARCZYK:     I hope it made my point.     I think

03:31    2   hyperbole is slightly in order because there's such a disparity

03:31    3   between what was actually said and the meaning that's being

03:31    4   ascribed to it and the argument.

03:31    5          Black letter law says that a disclaimer of the sort that

03:31    6   Intel is seeking here has to be clear and unambiguous.              If

03:31    7   there's ambiguity whatsoever, you do not find disclaimer on

03:31    8   this record with extremely limited statements that were made by

03:31    9   the applicant.      It would simply be an inappropriate thing to

03:31   10   take the words "second" and "different" and splice them into

03:31   11   the claim without consideration of the completely different

03:31   12   context in which those words might be applied in the future.

03:31   13          If the Court has no questions, --

03:31   14          THE COURT:     I don't.

03:31   15          MR. SLUSARCZYK:     -- that concludes my presentation.            Thank

03:31   16   you.

03:31   17          THE COURT:     I have great anticipation that your

03:31   18   rebuttal -- you have to have another great line.

03:32   19          (Laughter.)

03:32   20          MR. MUELLER:    I'll work on it, Your Honor.      Thank you.

03:32   21          Your Honor, I think I can dispose of the tech tutorial and

03:32   22   move right to the Markman issues.

03:32   23          THE COURT:     You can.

03:32   24          MR. MUELLER:    Thank you.

03:32   25          So, Mr. Lee, if you can pull up the Markman slides.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 170 of 242
                                                                                 170



03:32    1         The first is the title of the patent is important, and I'm

03:32    2   going to come back to the exact reason why, but, Your Honor, as

03:32    3   you heard, it's sequential ordering of transactions in digital

03:32    4   systems with multiple requestors.       And different techniques for

03:32    5   accomplishing that goal, the sequential ordering of

03:32    6   transactions in digital systems with multiple requestors.

03:32    7         And the term at issue is an indication of the specified

03:32    8   order.   And, Your Honor, our argument for this claim term has

03:33    9   two prongs, but at bottom amounts to the plain meaning of the

03:33   10   claim terms.    Now, we do think the prosecution history confirms

03:33   11   that plain meaning, but we think the language of the claim

03:33   12   itself is dispositive as well, and if I may approach the

03:33   13   screen, Your Honor.

03:33   14         We have here in the third limitation down, wherein each

03:33   15   access request includes -- and here's the first indication --

03:33   16   an indication of whether or not this occurrence of the access

03:33   17   request is to be performed in a sequential order.          So the first

03:33   18   indication that's recited in the claim is whether there will be

03:33   19   ordering at all.     And if there were -- if the answer is no,

03:33   20   that's the end of the analysis for purposes of sequential

03:33   21   order.   If there's no ordering by definition, there will be no

03:33   22   sequential ordering.

03:33   23         Then the claim continues.      It says, whether or not this

03:33   24   occurrence of the access request is to be performed in a

03:33   25   sequential order among other occurrences of the access request
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 171 of 242
                                                                                    171



03:33    1   and, if so, an indication of a specified order, and that's the

03:34    2   second indication.     So if the first one is present, if there's

03:34    3   to be an ordering, then we look to the second indication to see

03:34    4   what the order should be.      So the claim itself recites two

03:34    5   different indications.      Not just one.    It recites two different

03:34    6   indications.    And we know that in part because of the

03:34    7   conditionality.     The second indication is contingent on the

03:34    8   first.   If there's no ordering at all, there will not be a

03:34    9   second indication.     If there is ordering, then there will be a

03:34   10   second indication, and the second indication will give us the

03:34   11   specified order.     So that's what the claim says.

03:34   12         Same is true in Claim 11.      It's a little bit different

03:34   13   wording but the same concept.       It first recites an indication

03:34   14   of whether or not this occurrence of the access request has a

03:34   15   specified order.     That's the threshold indication.       And then it

03:34   16   goes on to recite, in a separate limitation, an indication of

03:34   17   the specified order in those occurrences of the access requests

03:35   18   that are ordered.     So again we have conditionality.       We have

03:35   19   two indications where the second one is contingent upon the

03:35   20   first.

03:35   21         And our construction is just that, that the second

03:35   22   indication -- so the second instance in which the word

03:35   23   "indication" is used -- refers to a second different indication

03:35   24   of the specified order.      We don't use the word "dictate."       We

03:35   25   say a second different indication of the specified order, and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 172 of 242
                                                                                  172



03:35    1   that is the plain and ordinary meaning if you -- given the

03:35    2   language of the claim, the grammar of the claim, the disclosure

03:35    3   in the specification and the prosecution history, and plain

03:35    4   meaning is to be judged by a person of ordinary skill reading

03:35    5   all of that intrinsic evidence, and reading all that intrinsic

03:35    6   evidence, that is what the plain and ordinary meaning is.           The

03:35    7   second indication recited in these claims is a second

03:35    8   indication different from the first, conditional on the first

03:35    9   contingent on the first but different than the first.

03:35   10         And so that's the dispute, Your Honor.        The dispute is

03:36   11   whether the claims require two different indications or a

03:36   12   single indication.     The claim language, as I just walked

03:36   13   through, we believe confirms our construction.         Each

03:36   14   independent claim requires two separate and distinct

03:36   15   indications in the access request, each of which must include

03:36   16   different information.      The first one is the threshold

03:36   17   indication which indicates whether or not we have ordering.

03:36   18   And the second is if you have ordering, the specific order.

03:36   19   Two different indications.

03:36   20         And the statements during prosecution, Your Honor, also

03:36   21   confirm this construction.      I'm now at Slide 5 and this is a

03:36   22   quote from an appeal brief that the applicants filed after the

03:36   23   claims were finally rejected by the examiner.         And they stated

03:36   24   in that brief that appellant's claimed invention includes two

03:36   25   different indications, each of which are provided by the access
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 173 of 242
                                                                                 173



03:36    1   request.    A first indication is related to whether the access

03:37    2   request is to be performed in a sequential order among other

03:37    3   occurrences of the access request.        A second indication is used

03:37    4   conditionally relative to the first indication and is related

03:37    5   to an indication of a specified order.

03:37    6         Now, that's exactly what I just said, Your Honor, that

03:37    7   there's two different indications.        The first one is

03:37    8   conditional on -- the second one's conditional on the first,

03:37    9   but they're two different ones, and our construction reflects

03:37   10   exactly what they said to the Patent Office.         Your Honor, they

03:37   11   could have said, we are claiming one thing that serves two

03:37   12   different purposes.     That's not what they said.       They said the

03:37   13   invention is two different indications, each of which are

03:37   14   provided by the access request and then distinguished among

03:37   15   those two and made clear how one is conditional on the other.

03:37   16         Now, they also said the Weber reference does not teach

03:37   17   that access request contain these two different indications.

03:38   18   The examiner has not provided any specific indication as to

03:38   19   what is, went on to explain they did disagree with the

03:38   20   examiner's conclusion as to whether those two different

03:38   21   indications were met.      But they were distinguishing the Weber

03:38   22   reference -- I'm going to be coming back to the Weber reference

03:38   23   in a bit -- on the basis that it lacked the two different

03:38   24   indications and that the claims required those two different

03:38   25   indications.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 174 of 242
                                                                                 174



03:38    1         Now, you did hear that there's multiple embodiments in the

03:38    2   specification, and that's true.       There are multiple embodiments

03:38    3   in the specification, but with respect to this term

03:38    4   "indications" and how the claims were actually drafted, the

03:38    5   plain meaning of those claims and how they were explained to

03:38    6   the patent examiner, what they claimed is two different

03:38    7   indications.    There are embodiments in the patent that have

03:38    8   exactly that, and in particular there are embodiments that use

03:38    9   a thread signal and a sequence number.        Those are labeled I

03:38   10   think with the 370 and 372 in the specification as two

03:39   11   different things that serve those two different functions.          The

03:39   12   thread signal served to indicate whether ordering would be

03:39   13   present at all, and the sequence number indicated the specific

03:39   14   ordering where there was an order.        So there is a claimed

03:39   15   embodiment covered by these claims, Your Honor.

03:39   16         THE COURT:     Well, then let's turn to Paragraph -- I'm

03:39   17   sorry -- Column 6, Line 64 if you can.

03:39   18         MR. MUELLER:    Sure.

03:39   19         Mr. Lee, can you bring that up, please?

03:39   20         THE COURT:     And that reads, if sequence number signal 372,

03:39   21   which you were just discussing, is the only transaction

03:39   22   ordering signal used, then a value of zero is used -- there's

03:39   23   probably a word "to" that was left out -- to indicate an

03:39   24   unordered transaction.      Requests with non zero sequence numbers

03:39   25   are performed subsequent to transactions having a sequence
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 175 of 242
                                                                                     175



03:39    1   number that is lower in value.

03:39    2           So doesn't that -- how does that square with what you just

03:40    3   said?

03:40    4           MR. MUELLER:    That is an embodiment, Your Honor, and as I

03:40    5   said, there are multiple embodiments.        That embodiment is not

03:40    6   claimed.    It's in the specification, to be sure.        That is a

03:40    7   signal data -- signal piece of information as opposed to

03:40    8   multiple, but that's not what they claimed.         So it is

03:40    9   absolutely their case that that's in the patent.          It's not

03:40   10   covered by the claims under the plain meaning or as illuminated

03:40   11   during their discussion with the examiner.

03:40   12           And if I go back to the deck -- unless Your Honor has

03:40   13   further questions on that.

03:40   14           THE COURT:     I'm going to ask VLSI to respond to that

03:40   15   argument, but nothing else for you.

03:40   16           MR. MUELLER:    Sure.   So the applicant's repeated assertion

03:40   17   during prosecution that the claims require two different

03:40   18   indications is directly relevant to the plain meaning.              So I --

03:40   19   we're not here to argue, Your Honor, that there's a superficial

03:40   20   meaning of the claim that would be broader and they have

03:40   21   disclaimed for this particular term.        The plain meaning is

03:40   22   identical to what they explained to the examiner.          So both as a

03:41   23   matter of the grammar of the claim but also the plain meaning,

03:41   24   when understood in light of the full intrinsic record,

03:41   25   including the back and forth with the examiner, it's the same.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 176 of 242
                                                                                    176



03:41    1   And if there -- if there were a broader meaning, it would

03:41    2   operate as a disclaimer, but again we think the meaning in the

03:41    3   plain -- the meaning in the grammar of the claims itself is

03:41    4   plain and consistent with our position.

03:41    5         So if we could go to VLSI's argument.        This is the single

03:41    6   drop of water in the ocean argument, I believe, Your Honor.

03:41    7   And I want to show you if I could that we're not trying to

03:41    8   drain the ocean.     We're trying to swim in it, whatever is the

03:41    9   right term to give full respect to what is there.          We want to

03:41   10   show you exactly what they said and what they were arguing

03:41   11   against at the time of the prosecution.

03:41   12         So let's pull up the Weber reference itself.         And

03:42   13   remember, if we could, the title of this patent talks about

03:42   14   sequential ordering.     Okay.    So sequential ordering.     And the

03:42   15   question on the table is, do they need one indication or more

03:42   16   than one indication within the meaning of the claims?            Can the

03:42   17   claims be met and should the claims be construed to embrace a

03:42   18   single indication or do they need more than one indication as

03:42   19   claimed?

03:42   20         And, Your Honor, this is the Weber reference.         This is

03:42   21   what was at stake before the examiner and on appeal.          It's a

03:42   22   U.S. patent and it's titled various methods and apparatuses for

03:42   23   arbitration among blocks of functionality.         And it also deals

03:42   24   with arbitrating among multiple respects -- requests for access

03:42   25   to common resources.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 177 of 242
                                                                                   177



03:42    1         And, Mr. Lee, if we could go to Figure 8, please.

03:42    2         Your Honor, this is Figure 8, and these various branches

03:42    3   are branches that are containing flows of requests from

03:43    4   different processors seeking access to common resources.            So we

03:43    5   have Branch 0, Branch 1 and Branch 2 and then various requests

03:43    6   being made over time.      The question is, how do you sequence

03:43    7   among those requests and create order among them?          And I think

03:43    8   what you heard is that what was at issue in the Weber reference

03:43    9   was a bit that might tell you at most whether there was

03:43   10   ordering but not what the order would be.         Not the actual order

03:43   11   itself.    So that was the argument that was put to Your Honor, I

03:43   12   believe.    And I want to test that by looking at the actual

03:43   13   language of Weber, and if we go to Column 8, Lines 13 to 27.

03:43   14         So this is Figure -- a description in the text of Figure

03:43   15   8, Your Honor.    The figure we just looked at.       And this states:

03:43   16   Figure 8 illustrates the same transactions from the first

03:43   17   Branch 802 which includes Transaction A0, A1 and A2 from the

03:43   18   second Branch 804 Transactions B0 and B1 and from the third

03:44   19   Branch 808 transactions C0 and C1.        So just a pause there.

03:44   20   This is in text terms describing three streams of transaction

03:44   21   requests for these common resources.        Then it continues:      And

03:44   22   the same first global group of transactions 836 is formed,

03:44   23   however.    The sequential order of how the shared resources

03:44   24   sequentially processes and receives these transactions to

03:44   25   service these transactions has been altered.         So we already
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 178 of 242
                                                                                  178



03:44    1   have a cue here that we're talking about the exact same thing

03:44    2   as the '983 patent.     It uses the term "sequential order," the

03:44    3   same term found in the title of the '983 patent.

03:44    4         Then it continues:     The field configurable component

03:44    5   upstream of the arbitration controller has attached a locking

03:44    6   indication 844, locking indication.        So we don't have to guess

03:45    7   at whether this patent was teaching us an indication of a

03:45    8   specified order.     It actually tells us it uses the term

03:45    9   "indication," singular.      Singular indication.

03:45   10         And then it goes on to say:      On Transactions A0 and A1 to

03:45   11   ensure that the shared resource services, these indicated

03:45   12   transactions sequentially.      Thus, the order within the first

03:45   13   group of transactions 836 to be serviced starts off with A0 and

03:45   14   then is followed by A1 and then sequentially B0 and lastly C0.

03:45   15         So the indication that was at issue in that patent taught

03:45   16   on its face a sequential order.       It doesn't just say whether

03:45   17   there should be ordering.      It teaches us precisely what the

03:45   18   sequence should be and enumerates it in this paragraph.

03:45   19         So this is the drop of water, Your Honor.         The patent

03:45   20   itself uses the term "indication."        It teaches using an

03:46   21   indication to arrive at a sequential order.         So it teaches both

03:46   22   ordering and the sequence in which that order should take

03:46   23   place.   It is far from a drop of water.       It is a very fulsome

03:46   24   statement as to what would happen in the Weber reference.

03:46   25         And in reaction to that Weber reference to overcome that
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 179 of 242
                                                                                   179



03:46    1   Weber reference, if we could go back to Slide 11, Mr. Lee, what

03:46    2   they said in their appeal of the examiner's decision is, the

03:46    3   examiner's analysis is improper as it conveniently ignores the

03:46    4   claim language supporting the second indication.          The claim

03:46    5   language immediately following the examiner's selected expert

03:46    6   is, and if so, an indication of a specified order.          Thus, the

03:46    7   claim language explicitly recites a first indication of whether

03:46    8   to perform in a sequential order and a second indication of the

03:46    9   specified order.     The examiner's interpretation improperly

03:46   10   ignores claim limitations directed towards two different

03:47   11   indications.

03:47   12         So what we have in front of us, Your Honor, this is the

03:47   13   record.   The Weber reference when we actually look at it and

03:47   14   actually examine the text of the specification, the figures

03:47   15   that were being described on its face use the term "indication"

03:47   16   and taught how that indication would be used not only, not only

03:47   17   to indicate whether there was ordering but how to have the

03:47   18   sequential order set, what the precise elements would be and

03:47   19   what order they would be transacted.

03:47   20         And against or in the face of that prior art, what they

03:47   21   told the Patent Office is, no.       We're different.     Our claim

03:47   22   limitations are directed towards two different indications.

03:47   23   And that, Your Honor, is exactly what we're asking for Your

03:47   24   Honor to construe the claim to mean.

03:47   25         Mr. Lee, if you could return to the claim construction.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 180 of 242
                                                                                   180



03:48    1   Next slide, Mr. Lee.     I'm sorry.

03:48    2         All we are asking, Your Honor, is that they be held to

03:48    3   precisely what the plain meaning is, precisely what they told

03:48    4   the Patent Office in the face of the Weber reference.           The

03:48    5   second indication is a second different indication.

03:48    6         Thank you, Your Honor.

03:48    7         MR. SLUSARCZYK:    So I'll respond to a number of points

03:48    8   that Mr. Mueller made.      First, it sounds like Intel's not

03:48    9   making a disclaimer argument.       What I heard from Mr. Mueller is

03:48   10   that Intel is arguing that its proposed construction is simply

03:48   11   the plain and ordinary meaning and they're going to the

03:48   12   prosecution history in order to, quote, unquote, confirm that

03:48   13   plain and ordinary meaning.

03:49   14         THE COURT:    That's the way I heard it.

03:49   15         MR. SLUSARCZYK:    Thank you.

03:49   16         The plain and ordinary meaning that they're proposing

03:49   17   violates black letter law which very clearly says that the use

03:49   18   of two terms in a claim term requires that they connote

03:49   19   different meanings, not that they necessarily refer to two

03:49   20   different structures.      There's no dispute about what the claim

03:49   21   language that actually appears in the patent says.          It uses the

03:49   22   word "indication" twice and it ascribes different functions to

03:49   23   those indications.     We don't dispute that.

03:49   24         What concerns us about Intel's proposed construction is

03:49   25   that the use of the word "second" and "different" seem to put
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 181 of 242
                                                                                   181



03:49    1   this black letter law to bed and avoids its application to

03:49    2   this -- these particular claims.       That's improper.     No reason

03:49    3   has been given for why that should be done.

03:49    4         Next Mr. Mueller brought up a number of excerpts from

03:49    5   Weber and a number of excerpts from the prosecution history to

03:49    6   the extent that Intel is in fact relying on the prosecution

03:50    7   history to narrow the scope of the claims.         And I think what

03:50    8   matters for the analysis is the arguments that were actually

03:50    9   made by the applicant and the positions that were actually

03:50   10   taken by the examiner.      There's no dispute that the examiner

03:50   11   pointed to a single bit in Weber.       In fact, I'm going to read

03:50   12   from Page 21 of Intel's opening brief which is DI82, and Intel

03:50   13   states:   During prosecution, the examiner repeatedly rejected

03:50   14   the claims as anticipated by a patent (Weber) disclosing a

03:50   15   single bit that the examiner initially treated as satisfying

03:50   16   both claimed indications.

03:50   17         Again, the applicant's statements about a second and

03:50   18   different indication were simply meant to orient the examiner

03:50   19   and later the appeals panel to the actual claim language

03:50   20   because it appeared that the examiner was disregarding at least

03:50   21   half of it.

03:50   22         To the extent Mr. Mueller was relying on portions of Weber

03:51   23   to inform how the claim term should be read, that seems more

03:51   24   like a prior art Section 103 and 102 argument that Intel will

03:51   25   have an opportunity to make in the future, but for the record
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 182 of 242
                                                                                   182



03:51    1   I'll note that the Federal Circuit panel -- or excuse me -- the

03:51    2   Board of Patent Appeals and Interferences Panel that reviewed

03:51    3   the appeal from the examiner ultimately found that Weber didn't

03:51    4   disclose any of the recited indications.

03:51    5         Thank you.

03:51    6         MR. MUELLER:    May I briefly, Your Honor?

03:51    7         THE COURT:     Sure.

03:51    8         MR. MUELLER:    So first, Your Honor, we did say that it was

03:51    9   a single bit at issue in Weber.       That's -- nothing I said is

03:51   10   inconsistent with that.       That single bit was being used in

03:51   11   Weber to perform these functions, and the way they overcame the

03:51   12   Weber reference is to say, we're different.         We have claimed

03:51   13   this in a way that has two different indications.

03:51   14         And if we could, Mr. Lee, go up to Slide 11 one more time.

03:51   15         Again, this is what they said.       They said two different

03:51   16   indications.    The claim limitations are directed towards two

03:51   17   different indications.       So there's no doubt that Weber taught

03:52   18   an indication.     It used that term.     There's no doubt that it

03:52   19   taught indication for specified ordering.         I don't think you

03:52   20   heard any different just now.       The distinction they drew, as I

03:52   21   said, well, we're different.       We use these two different

03:52   22   indications, not a singular indication, and our position now is

03:52   23   they should be held to exactly what they said is consistent

03:52   24   with the plain meaning.

03:52   25         And the final thing I'll say, Your Honor, is it's true we
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 183 of 242
                                                                                        183



03:52    1   are not arguing the disclaimer.       We don't think it's necessary.

03:52    2   If Your Honor thought the broader -- the plain meaning was

03:52    3   broader, we believe this prosecution history is sufficient to

03:52    4   support a disclaimer, but there's no reason to go there.              On

03:52    5   its face, given the way it's drafted and given the way it was

03:52    6   argued to the Patent Office, the meaning is plain.          And if our

03:52    7   position, the Intel position violates the canons of

03:52    8   construction, well, we're just saying what they said.

03:52    9   Precisely what they said to the Patent Office what the plain

03:52   10   meaning is.     It means two different indications, and that's all

03:52   11   we're saying.

03:52   12         Thank you, Your Honor.

03:52   13         MR. SLUSARCZYK:    Two final points.     In explaining the

03:53   14   prosecution history, Mr. Mueller put up lengthy paragraphs and

03:53   15   dove into a lengthy discussion of the Weber reference.              He's

03:53   16   providing context for what second and different meant when the

03:53   17   applicant said them.     The problem with putting those words into

03:53   18   the construction is a jury, for instance, applying that

03:53   19   construction will not have any of that context, and the words

03:53   20   "second" or "different" could mean very different things that

03:53   21   were never intended by the applicant.        Certainly never intended

03:53   22   by the examiner in allowing the claims.

03:53   23         And then briefly I wanted to respond to an earlier point

03:53   24   about the embodiments.      Mr. Mueller said that the patent spends

03:53   25   multiple columns talking about embodiments that aren't claimed,
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 184 of 242
                                                                                 184



03:53    1   and that stretches credulity I think.        It's very clear the

03:53    2   patent is discussing embodiments with one, two or three

03:53    3   different mechanisms for providing an indication, and all of

03:53    4   those embodiments, including the ones that use a single

03:53    5   mechanism, fall within the scope of the claims.          Otherwise they

03:53    6   would be distinguished in the specification.

03:53    7         Thank you, Your Honor.

03:53    8         MR. MUELLER:    And just very briefly on that, Your Honor,

03:54    9   there is no canon of construction that claims or presume to

03:54   10   cover every embodiment in a patent specification.          That is not

03:54   11   an accepted canon of construction.        There is a presumption that

03:54   12   if an interpretation excludes all embodiments, that can be

03:54   13   disfavored.    That is not what we're arguing.       Our position

03:54   14   which is the plain meaning of the claim and precisely the

03:54   15   meaning they argued at the Patent Office would cover a

03:54   16   disclosed embodiment, namely, the thread signal sequence number

03:54   17   embodiment.    That is perfectly consistent with the accepted

03:54   18   canons of construction and there is no canon that requires the

03:54   19   claims to require every -- to cover every embodiment.

03:54   20         MR. SLUSARCZYK:     Again, I think it's discredulous to say

03:54   21   that the applicants would have drafted and disclosed

03:54   22   embodiments that aren't covered by the claims, and black letter

03:54   23   law says that.     The construction that excludes embodiments is

03:54   24   presumptively incorrect.

03:54   25         THE COURT:     Thank you.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 185 of 242
                                                                                 185



03:54    1         MR. MUELLER:    It doesn't say that, but I've said my piece,

03:54    2   Your Honor.    Thank you.

03:55    3         (Conference between the Court and Mr. Yi.)

03:55    4         THE COURT:     With respect to the claim term an indication

03:55    5   of a/the specified order, the Court is going to find that the

03:55    6   proper construction is plain and ordinary meaning.

03:55    7         For the remaining claim terms, to speed things up a little

03:55    8   bit, though we have all the time we need, it's just -- I think

03:55    9   it would be more efficient for the Intel folks to go first

03:55   10   since the plaintiff's taking the position on the remaining

03:55   11   claim terms of plain and ordinary meaning, correct?

03:55   12         So I'd like for the Intel folks to go first and then the

03:55   13   plaintiff can respond.       If I'm correct, the next claim term up

03:55   14   is on the '025 patent and it is priority level information

03:56   15   associated, et cetera, correct?

03:56   16         MS SOOTER:     Yes, Your Honor.

03:56   17         THE COURT:     Very good.

03:56   18         MS SOOTER:     And I think that the next two terms are broken

03:56   19   out on the joint claim construction statement.         They both start

03:56   20   with priority level information, associated, and both of those

03:56   21   we were planning to argue together.

03:56   22         THE COURT:     I would be so very happy if you would.

03:56   23         (Laughter.)

03:56   24         MS SOOTER:     Okay.

03:56   25         THE COURT:     And I'm -- are there three claim terms left?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 186 of 242
                                                                                 186



03:56    1         MS SOOTER:    Yes, Your Honor.

03:56    2         THE COURT:    I want you to know how difficult it's been for

03:56    3   me to sit waiting the entire day to hear from Steve Ravel,

03:56    4   saving the best for last, but that's probably the way I would

03:56    5   have done it too just as -- you know, you don't -- whenever

03:56    6   they tease you on the shows about some big huge story that you

03:56    7   don't -- you have to wait through the whole show to see the

03:56    8   last one, it would -- it's a great way to end the day to get

03:56    9   hear from Mr. Ravel and others, but I certainly am enjoying --

03:57   10   not to slight you in any way.       I have very much enjoyed your

03:57   11   presentation here today as well.

03:57   12         MS SOOTER:    Well, we will try to get you to the grand

03:57   13   finale as quickly as possible.

03:57   14         So let's see.    Well, we'll talk a little bit about the

03:57   15   '025 patent, and the '025 patent has to do with interrupts.

03:57   16   And so I -- this is the patent that Mr. Yi reached out about

03:57   17   yesterday and so I thought it would be helpful to provide the

03:57   18   technology tutorial here, but I do invite questions obviously.

03:57   19   We want to make sure that we cover what would be helpful to the

03:57   20   Court, and if we don't, we would very much like to hear how we

03:57   21   can help.

03:57   22         Just talking about interrupts.

03:57   23         THE COURT:    I'll let you know again I handled several

03:57   24   case -- I'm pretty familiar with this concept.

03:57   25         MS SOOTER:    Oh, good.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 187 of 242
                                                                                      187



03:57    1         THE COURT:    And so you can go pretty quickly through the

03:57    2   tutorial.    Say whatever you'd like, but I actually understand

03:57    3   the technology here.

03:57    4         MS SOOTER:    Great.    Yeah.   So interrupts are definitely

03:58    5   not a complicated concept, and I'm sure they do come up.

03:58    6         THE COURT:    That's why they let me handle them.       That's

03:58    7   like I got the patents dealing with this technology.

03:58    8         MS SOOTER:    Well, there I guess are fairly a number of

03:58    9   aspects of interrupt handling, and in this particular patent

03:58   10   we're dealing with a particular aspect of interrupt handling

03:58   11   having to do with the prioritization of pending interrupts.

03:58   12   And as Your Honor knows, interrupts can come from any sources.

03:58   13   They can come from hardware or software and they simply cause

03:58   14   the processor to switch what it's doing from one task to

03:58   15   another task so that it can handle this pending interrupt.               And

03:58   16   what we're really going to talk about now is if you look at

03:58   17   this diagram, you may receive an interrupt -- and I'm on Slide

03:58   18   6 -- from a keyboard, for example, and then the interrupt

03:58   19   interrupts the processor and causes it to execute a program and

03:58   20   handle the interrupt.       That much you know.

03:58   21         THE COURT:    Yeah.

03:59   22         MS. SOOTER:    And the part I want to focus on is what

03:59   23   happens in between that key press and the time that the

03:59   24   processor actually shifts over to the interrupt handler.            In

03:59   25   other words, what happens in this red arrow here on Slide 6?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 188 of 242
                                                                                 188



03:59    1   And the patent calls that an interrupt circuit.          So we'll talk

03:59    2   a little bit about the different components that are in the

03:59    3   interrupt circuit, and feel free to speed me up if I'm

03:59    4   covering --

03:59    5         THE COURT:    No.     This is very helpful.

03:59    6         MS SOOTER:    Okay.    So here's what the patent describes

03:59    7   generally is happening during this interrupt circuit, and it

03:59    8   also states that much of this was already in the prior art.          So

03:59    9   when you get an incoming interrupt like a keyboard press, then

03:59   10   that incoming interrupt is stored in an interrupt register.

03:59   11   And in this flow diagram these cylinders depict storage devices

03:59   12   or registers.    So in this particular example the keyboard press

04:00   13   would be stored in the interrupt register.          So, for example, if

04:00   14   you had four different interrupts that all came in at the same

04:00   15   time, they were all pending interrupts, they would first be

04:00   16   stored in the interrupt register which would then store a note

04:00   17   that all four had occurred.       The next thing that happens is --

04:00   18   that the patent describes happening, and this is also a common

04:00   19   feature of interrupt handling, is that some interrupts are flow

04:00   20   through and proceed and others are masked.          They're essentially

04:00   21   filtered out.    And that occurs with the assistance of something

04:00   22   called an enable register.       The enable register has flags

04:00   23   essentially indicating whether different types of potentially

04:00   24   pending interrupts are enabled or disabled, and those flags can

04:00   25   then be used by an and gate to determine whether or not an
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 189 of 242
                                                                                     189



04:01    1   interrupt that was received should be masked out or filtered or

04:01    2   whether it should be passed through to the next step.           If it

04:01    3   was masked, it stops there.       If it was not masked and it's

04:01    4   enabled, then it proceeds to the next step and it's stored in a

04:01    5   pending interrupt register.

04:01    6         So here, since we had four interrupts coming in and only

04:01    7   two of them were enabled in this simplistic example, the

04:01    8   keyboard and the mouse, those two pass through and were stored

04:01    9   in the pending interrupt register.        Then now we have two

04:01   10   pending interrupts.     So now we have the question, in what

04:01   11   sequence should they be processed?        And that's where interrupt

04:01   12   prioritization comes in.      So hypothetically you may have

04:01   13   priority levels assigned to these interrupts.         And in this case

04:01   14   you have a 1 assigned to the keyboard, and that's the highest

04:01   15   priority, and a 4 assigned to the mouse.         So presumably 1 would

04:01   16   be processed first.     And those priority levels for the

04:02   17   potentially pending interrupts are stored in a priority

04:02   18   register, and that's the information that's used to assign

04:02   19   priorities to or to prioritize those incoming interrupts.

04:02   20         Now, what the patent describes is that that prioritization

04:02   21   scheme or the set of priorities may change depending on the

04:02   22   system mode.    So you may have a high power or a high

04:02   23   performance mode.     You may have a low power or, say, battery

04:02   24   mode, and depending on the modes, you may have different

04:02   25   interrupt priorities.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 190 of 242
                                                                                   190



04:02    1         So in this particular simplistic example on Slide 16 you

04:02    2   can see that just hypothetically in a high performance mode you

04:02    3   may put your disk drive as the highest priority and the mouse

04:02    4   as the lowest, and in a low power mode you may switch up the

04:02    5   priorities.

04:02    6         And so the patent describes all of that as the background

04:03    7   of the invention.     It already existed before the patent came

04:03    8   along, and that's where the 'O25 patent comes in.

04:03    9         The '025 patent is entitled, hardware managed context

04:03   10   sensitive interrupt priority level control.         So as you'll see

04:03   11   as we go through the patent and we walk through it, it uses

04:03   12   hardware to manage the interrupt priority levels based on

04:03   13   context.     It's sensitive to the context or modes that the

04:03   14   system is operating in.

04:03   15         So the patent described a problem here on Slide 19 and it

04:03   16   said -- it says that interrupt priority levels have

04:03   17   conventionally been controlled by software.         So historically

04:03   18   interrupt prioritization was controlled by software, and that

04:03   19   means that any changes in the prioritization of interrupts

04:03   20   requires additional time and programming complexity to switch

04:03   21   the prioritization by rewriting the interrupt priority

04:03   22   registers.

04:04   23         Accordingly, there is a need for improved interrupt

04:04   24   controller that allows interrupts to be quickly and efficiently

04:04   25   prioritized and a need for a high efficiency interrupt
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 191 of 242
                                                                                      191



04:04    1   prioritization scheme that allows interrupt priorities to be

04:04    2   dynamically controlled and adjusted.        So the patent is saying,

04:04    3   historically you've used software to change interrupt

04:04    4   prioritization schemes, but we need something that's more quick

04:04    5   and efficient that still allows dynamic control of interrupt

04:04    6   priorities.

04:04    7         The patent then describes the alleged solution to this

04:04    8   problem, and they describe it as a hardware mechanism.              A

04:04    9   hardware mechanism is provided to adaptively prioritize

04:04   10   interrupts based on the current mode or context, and it goes on

04:04   11   to say, by providing multiple interrupt priority registers,

04:04   12   interrupt priority registers may be switched automatically when

04:04   13   there's a change in the mode or operation.

04:04   14         So what does that look like?      Now, as you can see on Slide

04:05   15   21, instead of just having one interrupt priority register

04:05   16   that's storing the priorities to be assigned to the incoming

04:05   17   interrupts, now there -- in this example there are two.             So

04:05   18   there are two registers presumably each -- that each apply to a

04:05   19   particular system mode and that each have a set of interrupt

04:05   20   priorities that will be used depending on the mode.          And then

04:05   21   there's a switching or a multiplexer circuit, as the patent

04:05   22   calls it, that selects and passes the contents of the interrupt

04:05   23   priority register corresponding to the current mode or context.

04:05   24         So as again, a simplistic example, in a first mode you

04:05   25   might have a switching circuit that connects a first priority
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 192 of 242
                                                                                       192



04:05    1   register, and this is the one you're in a high performance

04:05    2   mode, but in another mode where you're in a battery or low

04:05    3   power mode, then the switching circuit might couple the second

04:05    4   priority register to the priority encoder so that the different

04:06    5   set of priorities are used to assign priorities to the incoming

04:06    6   interrupt.    And that's essentially what the patent describes

04:06    7   here where it says the priority encoder module receives the

04:06    8   contents of the priority register that are selected by the

04:06    9   multiplexer circuit and then it selects and forwards the

04:06   10   interrupt to the CPU after it's prioritized.

04:06   11         This conceptual diagram flowchart on the left that we've

04:06   12   been looking at corresponds to the patent's Figure 3, and you

04:06   13   can see that we've color coded the different registers.             For

04:06   14   example, you have the incoming interrupt.         It's stored in what

04:06   15   the patent calls a source register.        The patent also describes

04:06   16   in green the enable registers that we talked about.          Those are

04:06   17   passed through the and gates that are used to mask out the

04:06   18   disabled interrupts, and the ones that pass through

04:06   19   successfully are stored in pending interrupts -- pending

04:07   20   register, and then the interrupt priority registers that store

04:07   21   the different prioritization schemes are down here in purple,

04:07   22   and the mode selector is used to select one of the interrupt

04:07   23   prioritization schemes to then assign priorities to the pending

04:07   24   interrupts.

04:07   25         And that's really the overview of the technology which
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 193 of 242
                                                                                    193



04:07    1   kind of feeds into what we'll talk about with the claims.           So

04:07    2   let's go to Slide 30 of the deck.

04:07    3         This first term is found several places in Claims 1 and 9.

04:07    4   The priority level information associated with the system mode

04:07    5   for each of the one or more interrupt requests.          We maintain

04:07    6   that this should be construed to mean the priority level

04:07    7   information associated with a system mode for each of the one

04:07    8   or more potential interrupt requests, and VLSI says plain and

04:08    9   ordinary meaning.     And it really is -- the fight really is over

04:08   10   the word "potential," as you know.

04:08   11         THE COURT:    Sure.    Let me ask you a couple questions.

04:08   12         MS SOOTER:    Sure.

04:08   13         THE COURT:    Are capital N and little N the same thing?

04:08   14         MS SOOTER:    Let me look for a little N.      I know what you

04:08   15   mean by capital N.     I do not believe so.

04:08   16         THE COURT:    And we're looking at Figure 3?

04:08   17         MS SOOTER:    Right.    Actually, let me think about that.

04:08   18   And I know what you mean.      I think you're referring to the

04:08   19   capital N that's in the specification?

04:08   20         THE COURT:    Yes.

04:08   21         MS SOOTER:    In the written description where it's saying

04:08   22   that there are N different types of priorities basically?

04:08   23         THE COURT:    Yes, ma'am.

04:08   24         MS SOOTER:    It does actually look as if there -- that is

04:09   25   probably the case.     I'll -- you know, when I sit down I'll go
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 194 of 242
                                                                                   194



04:09    1   back and look at the description of the figures a little more

04:09    2   closely, but in looking at this -- let me start here.           Perhaps

04:09    3   this will help.     In rereading the patent, I saw that several

04:09    4   times within the patent it talks about having a number of bits.

04:09    5   So each bit represents one -- essentially one type of

04:09    6   interrupt --

04:09    7         THE COURT:    Right.

04:09    8         MS SOOTER:    -- that the system could receive.       So, for

04:09    9   example, in the source registers if you have eight different

04:09   10   types of interrupts, you would have eight bits, and one of

04:09   11   those bits would get flipped if there was that type of

04:09   12   interrupt that was pending.       Similarly in the enable register

04:09   13   you would have that many bits so that each type of interrupt

04:09   14   would have an enable or disable bit associated with it and then

04:09   15   you would be able to and those bits together with the 308 and

04:10   16   gates that also have N of them and it does look like given that

04:10   17   there's 0 to N minus 1 enable registers, it is likely that the

04:10   18   little N is the same as what the spec is talking about with a

04:10   19   capital N.

04:10   20         THE COURT:    Meaning number of interrupts, right?

04:10   21         MS. SOOTER:    Exactly.

04:10   22         THE COURT:    As opposed to priority definitions?

04:10   23         MS SOOTER:    Exactly.

04:10   24         THE COURT:    And then if we could go to Column 4.

04:10   25         MS SOOTER:    Yes.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 195 of 242
                                                                                 195



04:10    1         THE COURT:    And go down to Line -- let's see.       Let's start

04:10    2   at Line 62.

04:10    3         MS SOOTER:    Okay.

04:10    4         THE COURT:    However, on chip interrupt requests may also

04:10    5   be received from the various peripherals such -- probably as --

04:11    6   there's probably an "as" missing there, but such as -- these

04:11    7   guys need to learn how to spell check.

04:11    8         MS SOOTER:    Yes.

04:11    9         THE COURT:    Which is only the value I could add to

04:11   10   drafting patents is maybe if they let me read it I would be

04:11   11   able to do it.

04:11   12         But such as the timer module 16 and/or serial module 18

04:11   13   which may feed one or more interrupts 202.         The interrupt

04:11   14   source register 204 selectively stores all interrupt requests

04:11   15   received via the physical conductors or from on chip sources or

04:11   16   alternatively routes that received interrupt requests to the

04:11   17   CPU, and it goes on.       What do you understand the word

04:11   18   "selectively" to mean?      That's on Line 65.

04:11   19         MS SOOTER:    Well, off the top of my head that's a

04:11   20   difficult question to answer.       I can tell you that this part of

04:12   21   the patent, as you probably already know, is just saying that

04:12   22   you can either store the interrupts as flags in that interrupt

04:12   23   pending register -- in that -- let me make sure I get the name

04:12   24   right -- the source register or you can just pass them through

04:12   25   essentially instead of I think latches rather than storing them
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 196 of 242
                                                                                 196



04:12    1   in a register.     I think what I would say is that this is

04:12    2   probably harkening back to the part of the patent where it's

04:12    3   talking about flipping the bits for the interrupts as they're

04:12    4   received.    So, again, if you have eight, then -- pending

04:12    5   interrupts, then you could flip a bit, but I don't think that

04:12    6   the patent is necessarily in this part of the patent where

04:12    7   you're talking about storing the interrupts as they're received

04:12    8   would be limited to that, and that's not really necessarily --

04:12    9   and I -- I think what where we're going here is what we mean by

04:12   10   potential, but what I would say is that you don't -- the patent

04:13   11   and the claims in particular aren't necessarily being -- this

04:13   12   part of them that's disputed aren't really directed toward that

04:13   13   part of the figure, the source registers, and the patent says

04:13   14   that that -- there are really -- you don't even need the source

04:13   15   registers necessarily unless the claims require them.

04:13   16         THE COURT:    Can the number of interrupt sources be greater

04:13   17   than capital N?

04:13   18         MS SOOTER:    I think the patent is using the capital N to

04:13   19   represent -- in the embodiments talking about to represent the

04:13   20   number of potential interrupts -- types.         Now, that's

04:13   21   assuming --

04:13   22         THE COURT:    Which is a way -- I'm sorry.      Which is a way

04:13   23   of saying that capital N is all possible interrupt sources?

04:13   24         MS SOOTER:    Yes.   That have been configured in the system.

04:13   25         THE COURT:    Not just those currently defined or present in
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 197 of 242
                                                                                    197



04:13    1   the machine?

04:13    2         MS SOOTER:    As in -- by present in the machine, do you

04:13    3   mean having occurred?

04:13    4         THE COURT:    Yes.

04:13    5         MS SOOTER:    I believe it is all possible pending interrupt

04:13    6   types.    Yes.   Now, some machines may have more potential

04:14    7   interrupt types than other machines, but it's whatever is

04:14    8   possible to occur in that machine.

04:14    9         THE COURT:    Give me one second.

04:14   10         Josh probably knows this, but I don't from looking at it.

04:15   11   What is NXP?     Is that N times something?

04:15   12         MS SOOTER:    Oh, yes, Your Honor.     So that's funny that you

04:15   13   should say that because it's also, I believe, a company, but --

04:15   14         THE COURT:    No.    That's -- and but it was -- it was used

04:15   15   before it was the company.      So I was guessing that was not it.

04:15   16   So but I -- I don't know what NXP meant.

04:15   17         MS SOOTER:    Well, I believe that the patent describes that

04:15   18   there can be P bits associated with each priority and each --

04:15   19   the priorities apply to the potentially pending interrupts and

04:15   20   then each priority may have a multi bit indication of its

04:15   21   priority.    So let's say, for example, you had four priority

04:15   22   levels.

04:15   23         THE COURT:    Yes, ma'am.

04:15   24         MS. SOOTER:    That would be two bits because there -- you

04:15   25   can represent four different values with your two bits.             So you
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 198 of 242
                                                                                     198



04:15    1   might have the two bit code encoding your four priority levels

04:15    2   and so that would be the P in the NXP.        So I think it's N times

04:15    3   P.

04:15    4         THE COURT:    Got it.

04:15    5         MS SOOTER:    Yeah.

04:16    6         THE COURT:    Okay.   And I interrupted you.      You can keep --

04:16    7   if you remember where you were, you can go back there.              I

04:16    8   apologize.

04:16    9         MS SOOTER:    That was -- no.    I'm glad you asked.      Well,

04:16   10   let's actually keep --

04:16   11         THE COURT:    And I think what you had just said was -- and

04:16   12   I agree with you -- is that the fight is really over, you know,

04:16   13   the addition of -- y'all's addition of one word to what the

04:16   14   claim term already says.

04:16   15         MS SOOTER:    Yes, Your Honor.    And, you know, we do believe

04:16   16   that the word "potential" in this particular phrase is

04:16   17   appropriate based on both the prosecution history as well as

04:16   18   the patent's repeated use and description of what we're talking

04:16   19   about here and so let's actually talk about -- let's orient

04:16   20   ourselves about what we're talking about, what part of the

04:16   21   claim we're talking about and -- here on Slide 31.          What we're

04:16   22   talking about we're defining the term priority level

04:16   23   information associated with a first or second system mode for

04:16   24   each of the one or more interrupt requests.

04:17   25         And this priority level information that we're defining
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 199 of 242
                                                                                       199



04:17    1   right now is if the patent -- this claim says that it's stored

04:17    2   in the interrupt priority storage devices.         So what we're

04:17    3   talking about right now is what's stored in the interrupt

04:17    4   priority storage devices.      And so what we need to do is look at

04:17    5   what the patent says about what's stored in the interrupt

04:17    6   priority storage devices, and the same is true on Claim 9.

04:17    7         So looking at Slide 33, we have here just an excerpt from

04:17    8   the patent.    It's Column 2, Lines 64 through Column 3, Line 22,

04:17    9   and it tells us what's stored in the interrupt priority

04:17   10   registers.    And in particular here the patent tells us that

04:17   11   first of all, as we know, one or more interrupt priority

04:18   12   storage registers are provided and those are shown in purple on

04:18   13   the left and the text is highlighted in purple.          Those are

04:18   14   provided for storing priority values corresponding to each of

04:18   15   the potential pending interrupt requests, and that's the NXP

04:18   16   that you were talking about.       So there are N of them and each

04:18   17   interrupt priority level may have P priority level bits

04:18   18   associated with it, thereby enabling prioritization of the

04:18   19   enabled pending interrupt requests.        So when an interrupt is

04:18   20   received and when it is -- before it is provided to the CPU to

04:18   21   be handled, it is prioritized and it's prioritized by using the

04:18   22   information stored in the interrupt priority registers which is

04:18   23   why it's logical that the interrupt priority registers store

04:18   24   priorities for the potential pending interrupt requests.             In

04:18   25   fact, that is exactly what the claims tell us.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 200 of 242
                                                                                       200



04:18    1         If you keep reading Claim 1 here on Slide 31, you can see

04:19    2   that you -- that the claim requires providing the logic

04:19    3   circuitry with priority level information.         That's the priority

04:19    4   level information we just talked about corresponding to the

04:19    5   mode signal where the logic circuitry -- this is the important

04:19    6   part -- uses the provided priority level information to

04:19    7   prioritize one or more of the pending interrupt signals.             So

04:19    8   that's the -- now, this interrupt priority level information is

04:19    9   the information that's stored on the interrupt priority storage

04:19   10   devices so that it then can be used, according to the plain

04:19   11   language of the claim, to prioritize the pending interrupt

04:19   12   requests when they arrive.

04:19   13         And because the patent does explain over and over again

04:19   14   that the priority levels for the possible pending interrupts is

04:19   15   what's stored in the interrupt priority registers, then

04:20   16   interpreting Claims 1 and 9 that way is entirely consistent

04:20   17   with the patent.     Now, we recognize that we are adding the word

04:20   18   "potential," and we do -- we anticipated the arguments that

04:20   19   VLSI would make in response.       Of course we knew that they would

04:20   20   say that we were adding a word to the claims, but we're

04:20   21   cognizant of the law surrounding claim interpretation of

04:20   22   course.   We understand that in order to add a word to claim,

04:20   23   then it needs to be the proper interpretation in view of the

04:20   24   intrinsic evidence, including the prosecution history.              And the

04:20   25   prosecution history here actually dictates this result.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 201 of 242
                                                                                      201



04:20    1           If you look -- let's start with Claim 9 because they're

04:20    2   accusing us actually of inserting several words into Claim 9.

04:20    3   So it's not just one word.      Potentially it's many words.        So

04:20    4   let's start with that one.      This is a prosecution history for

04:21    5   Claim 9 here on Slide 36.      You'll see the -- on the left the

04:21    6   actual language of Claim 9 is just priority level information

04:21    7   associated with a first system mode and priority level

04:21    8   information associated with a second system mode.          And as you

04:21    9   know, we are interpreting that to require that that be for each

04:21   10   potential pending interrupt, and that is not our language, Your

04:21   11   Honor.    That's the language of the original patent owner when

04:21   12   the original patent owner sought to obtain these claims from

04:21   13   the Patent Office.     There -- and so on the right is an excerpt

04:21   14   of the original patent owner's representations to the Patent

04:21   15   Office.    There they say Claims 9 through 14 and 16.        So the

04:21   16   very claim we're talking about are not obvious over Kershaw and

04:21   17   Chou.    And they're telling the Patent Office in response to the

04:21   18   examiner's rejection of those claims as being obvious over this

04:22   19   prior art, applicants respectfully request reconsideration and

04:22   20   withdrawal of the rejection because the cited art fails to

04:22   21   disclose or select -- suggest applicants disclosed interrupt

04:22   22   handling methodology.

04:22   23           So when -- in their briefing VLSI says that we're

04:22   24   misinterpreting this because all the patent applicant was doing

04:22   25   was describing the invention, but that's not actually what's
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 202 of 242
                                                                                 202



04:22    1   going on.    What's actually going on here is that the patent

04:22    2   applicant was telling the Patent Office how to construe the

04:22    3   claims because they wanted those claims construed in a way that

04:22    4   the Patent Office would grant them.

04:22    5         Well, how did they describe those claims?         Again, Claim 9,

04:22    6   the patent -- the original patent owner said, as described in

04:22    7   the application, the interrupt priority registers are provided

04:22    8   for storing priority values corresponding to each of the

04:22    9   potential pending interrupt requests depending on the system

04:23   10   context.

04:23   11         So, like I said, this is the patent applicants' words,

04:23   12   it's their description of this claim and what this claim

04:23   13   requires to the Patent Office.

04:23   14         This was similar to what the patent owner said about Claim

04:23   15   1, which we're also construing here.        Claim 1 is only one word

04:23   16   that we're fighting about, and that's the word "potential."

04:23   17   And here you can see that they were making the same argument

04:23   18   with regard to Claims 1, 3 through 8 and 17 through 20.

04:23   19   They're, once again, telling the examiner, you should not

04:23   20   reject these claims.     Let me tell you what they really mean.

04:23   21         And what they say is -- looking down to the -- they're

04:23   22   describing both.     They say -- looking down to that second

04:23   23   excerpt, as described in the application, the interrupt

04:23   24   priority registers are provided for storing priority values

04:23   25   corresponding to each of the potential pending interrupt
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 203 of 242
                                                                                    203



04:23    1   requests depending upon the system context, and then they say

04:23    2   it again, potential pending interrupts and possible potential

04:24    3   pending interrupt requests.

04:24    4           Now, what happens?   The very next thing that happened in

04:24    5   prosecution is that the patent examiner came back and said,

04:24    6   okay.    I hear you.   The Patent Office said reasons for

04:24    7   allowance.    They granted the patent right after that.         They

04:24    8   said the examiner interpreted the claims in light of the

04:24    9   specification and in further view of applicants' persuasive

04:24   10   argument.

04:24   11           So, again, it's not a description of the patent or the

04:24   12   specification generally.      It's the applicants' persuasive

04:24   13   arguments as to how to interpret the claims and the patent

04:24   14   examiner said that it was persuasive.        And what was persuasive?

04:24   15   Exactly what we've been talking about.        The patent examiner

04:24   16   said, as described in the application, the interrupt priority

04:24   17   registers are provided for storing interrupt or priority values

04:24   18   corresponding to each of the potential pending interrupt

04:24   19   requests.

04:25   20           So we'd represent to Your Honor that all we're doing with

04:25   21   this language is asking the Court to construe the term -- these

04:25   22   terms in these claims exactly how the original patent owner

04:25   23   construed these terms and these claims in order to obtain this

04:25   24   patent.    And I would just add, Your Honor, that --

04:25   25           THE COURT:   Could you go back to that?
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 204 of 242
                                                                                  204



04:25    1           MS SOOTER:   Sure.

04:25    2           THE COURT:   Give me one second on your slide.

04:25    3           MS SOOTER:   This is Exhibit 17 at Page 2, and we're on

04:25    4   Slide 38 for the record.

04:25    5           THE COURT:   Thank you very much.

04:26    6           Okay.

04:26    7           MS SOOTER:   Now, the one argument I would go ahead and

04:26    8   address now that VLSI makes is that the word "potential" does

04:26    9   appear in Claim 17 but it does not appear in Claims 1 and 9,

04:26   10   but the case law says that claim differentiation -- first of

04:26   11   all, this isn't actually a claim differentiation argument

04:26   12   because we're not talking about independent and dependent

04:26   13   claims.    They just point out -- their argument is if we wanted

04:26   14   to say potential, we knew how to do it.        Our counter to that

04:26   15   is --

04:26   16           THE COURT:   Well, not only that.    That's -- and you -- and

04:26   17   that's why if you'll go to the page before.         That's what I was

04:26   18   actually looking at is I get that -- I get that the examiner

04:26   19   writes, the reason for allowance -- he includes the word

04:27   20   "potential" pending interrupt.       I get that, but -- but he was

04:27   21   aware that -- but the way I understand this works is if the

04:27   22   examiner had wanted to require them to include the word

04:27   23   "potential," he could have made them do it.         I mean, it's -- I

04:27   24   mean, to me this actually hurts your argument that he wanted

04:27   25   that -- I -- he or she.      I'm not sure, but I'll say it was a
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 205 of 242
                                                                                    205



04:27    1   he.   That the examiner was -- I mean, I think examiners are

04:27    2   sophisticated enough that if the examiner believed that the

04:27    3   word "potential" was the reason for allowing that, he would not

04:27    4   have allowed them -- it to be omitted in the claim -- he would

04:27    5   have done -- the claim would read the way you want it to read

04:28    6   if the examiner had required that word to be in there for it to

04:28    7   be allowed.     Even though I get he has it in reading it.          Now,

04:28    8   we'll never know why he allowed it or why he wrote this.             I'm

04:28    9   just saying -- I'm telling you the way my logic works is you

04:28   10   want to -- you want me to essentially rewrite the claim term to

04:28   11   add a word that the examiner was aware and did not require them

04:28   12   to put in it.

04:28   13         MS SOOTER:    Thank you.    That was -- I appreciate you

04:28   14   explaining that and that was helpful.        So my response to that,

04:28   15   however, is that there is an entire doctrine of case law under

04:28   16   Phillips that -- as you know, that says --

04:28   17         THE COURT:    I only know about four cases, and Phillips is

04:28   18   one of them.    And so...

04:28   19         MS SOOTER:    One thing that Phillips absolutely says is

04:28   20   that you really do need to read both the specification and the

04:29   21   prosecution history and try to discern what the invention was,

04:29   22   and so there are many, many, many cases in the Federal Circuit

04:29   23   as well as the district courts that are doing just that.

04:29   24   They're not looking -- they're not stopping and looking at the

04:29   25   claim language and then ending the analysis.         And so these
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 206 of 242
                                                                                 206



04:29    1   cases that you have that are interpreting the claims in view of

04:29    2   all of that intrinsic evidence are repeatedly doing exactly

04:29    3   what we're doing here.      The entire body of case law that -- you

04:29    4   know, if the examiner required the patent owner to rewrite a

04:29    5   claim every time the patent owner interpreted the claim in a

04:29    6   way that they relied on or it disavowed some scope or

04:29    7   disclaimed some scope or changed the interpretation, then we

04:29    8   wouldn't even have that body of case law.

04:29    9           THE COURT:   But the reasons for allowance -- check me on

04:29   10   this.    That's part of the intrinsic evidence, right?

04:29   11           MS SOOTER:   Yes.

04:29   12           THE COURT:   And, again, the examiner who allowed this

04:30   13   claim to be issued without the word "potential" in it was --

04:30   14   I'm just having a hard time believing that the examiner didn't

04:30   15   do his job and require the applicants to put into the claim

04:30   16   every word that needed to be there, and I feel like you're

04:30   17   asking me to replay the role of the examiner here which I'm

04:30   18   reluctant to be.

04:30   19           MS SOOTER:   I understand.

04:30   20           THE COURT:   He had -- the examiner had the chance to

04:30   21   require this, and the reasons for allowance make it patently

04:30   22   clear that he was aware of the issue you're raising and yet he

04:30   23   didn't do it.

04:30   24           MS SOOTER:   I hear what you're saying and I won't belabor

04:30   25   the point.    I'll just state for -- our position is that this is
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 207 of 242
                                                                                      207



04:30    1   one of a very common type of example where the patent owner

04:31    2   interpreted the claim to the Patent Office and the Patent

04:31    3   Office relied on that, and it's not even one where you have to

04:31    4   read between the lines to think about what the patent owner

04:31    5   might have or might not have relied on in the patent

04:31    6   applicant's arguments.      He actually tells us what he relied on

04:31    7   and he said that he found those persuasive arguments and as a

04:31    8   result -- and he actually explains what they are and one of

04:31    9   them is that the patent owner interpreted its own claims to

04:31   10   require them to store each potential interrupt request.             So

04:31   11   that is our reading of this.       That's our understanding of the

04:31   12   case law as well.

04:31   13         I will say, Your Honor, that there are just a whole slew

04:31   14   of cases that are talking about examining the intrinsic

04:31   15   evidence in view of -- in order to obtain an interpretation of

04:31   16   the invention.     And there was just a case today actually that

04:31   17   came out of the Federal Circuit called Techtronic Industries

04:31   18   vs. ITC that reiterates much of what we said in our brief which

04:32   19   is that you really do in many cases obtain the meaning of the

04:32   20   claims from the intrinsic evidence from types of statements

04:32   21   exactly like this.

04:32   22         THE COURT:    But aren't there a lot of Federal Circuit

04:32   23   cases that tell you to look at the claims first and then go to

04:32   24   the spec?

04:32   25         MS SOOTER:    Regardless of what you look at first, you have
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 208 of 242
                                                                                 208



04:32    1   to look at all of it to discern the meaning from the claims,

04:32    2   the written description and the prosecution history.          And the

04:32    3   one today made clear several quotes.        And that's Case No.

04:32    4   182191 for the record out of the Federal Circuit.

04:32    5          Disavowal must be clear, but it need not be explicit.        And

04:32    6   this, we would argue, is clear.       Disavowal may be inferred.

04:32    7   The purpose of claim construction is to capture the scope of

04:32    8   the actual invention.      So I know that VLSI quoted several times

04:32    9   in its briefs the kind of adage that claims claim, but that

04:33   10   really should not be taken to -- as Your Honor is obviously

04:33   11   well aware, to be the end of the analysis.         And we would submit

04:33   12   that this was pretty persuasive evidence of what they really

04:33   13   meant.   And with that, I'll stop.

04:33   14          THE COURT:   Thank you very much.

04:33   15          I'm going to find -- I'm not going to add the word

04:33   16   "potential" to either of the claim terms.

04:33   17          So we have our final -- and it's not just so I get to hear

04:33   18   from Mr. Ravel more quickly, although that played a -- that did

04:33   19   play a tiny part in it.      This is the final claim term, is it

04:33   20   not?

04:33   21          MS SOOTER:   No, Your Honor.    There's also interrupt

04:33   22   priority storage device.

04:33   23          THE COURT:   I'm sorry.    Help me out.    Do I have two more?

04:33   24          Yes.   I'm sorry.   You're right.    I had -- I tell them not

04:33   25   to print on both sides of the page because I can't find
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 209 of 242
                                                                                  209



04:33    1   anything.    So the next one up is storage device for storing

04:33    2   priority level; is that correct?

04:34    3         MS SOOTER:    Yes, Your Honor.      And, you know, we make

04:34    4   similar arguments on this.        Let me just say, you know, for

04:34    5   30 seconds here.     We make similar arguments here, but we think

04:34    6   in this case the disavowal at the Patent Office was explicit.

04:34    7   It was express, and the patent owner said many times in the

04:34    8   patent and before the Patent Office that the priorities should

04:34    9   not be rewritten by software, and that is the point of the

04:34   10   invention, but I don't want to belabor the point, and if Your

04:34   11   Honor would rather not hear more about that, I'm happy to turn

04:34   12   it over to the star of the show.

04:34   13         THE COURT:    No.     No.   I was -- I know we have the show

04:34   14   pony coming up last.

04:34   15         (Laughter.)

04:34   16         THE COURT:    But I'd certainly -- if you have something --

04:34   17   I've got all the time in the world, and if you have certainly

04:34   18   any arguments you want to make, I'm much more open on this one

04:35   19   than I was on the -- the previous two I had -- I always have a

04:35   20   hard time when people are trying to persuade me to take

04:35   21   language and do what you were doing.        But no.   You're welcome

04:35   22   to make these arguments.

04:35   23         MS SOOTER:    Okay.    I think, Your Honor, in view of, you

04:35   24   know, the case law that I was just describing and the purpose

04:35   25   of the invention that I mentioned earlier which is -- was
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 210 of 242
                                                                                  210



04:35    1   really to identify a way of changing interrupt prioritization

04:35    2   schemes when the -- when the system mode changed in a fast,

04:35    3   easy, low latency manner, the patent described the invention as

04:35    4   providing multiple prioritization schemes stored in hardware

04:35    5   rather than rewriting the prioritization scheme whenever -- by

04:36    6   software whenever the mode changed.        And I would just point

04:36    7   out, Your Honor -- let's go to Slide 18.

04:36    8         THE COURT:    Okay.

04:36    9         MS SOOTER:    This one I think is an even stronger

04:36   10   prosecution history, and it is, we believe, an express

04:36   11   disavowal of claim scope in order to obtain these claims.           The

04:36   12   patent owner said here -- they emphasized once again that in

04:36   13   Claims 1, 3 through 8 and 7 through 20, they discuss the

04:36   14   interrupt priority registers.       Then they said that the -- they

04:36   15   enabled -- this is Slide 18.       They enabled the prioritization

04:36   16   of the enabled pending interrupt request while eliminating the

04:37   17   requirement for software management of priority level changes

04:37   18   during context switches.

04:37   19         And they specifically describe the prior art that the

04:37   20   claims had been rejected over by saying that Kershaw's priority

04:37   21   value managers are clearly and repeatedly described by Kershaw.

04:37   22   Kershaw's a prior art patent.       As being software based priority

04:37   23   control mechanisms.

04:37   24         But they went on to say, there is a very real difference

04:37   25   between the claimed invention and the Kershaw disclosure in
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 211 of 242
                                                                                       211



04:37    1   that the Kershaw uses the operating system software to set the

04:37    2   interrupt priority values, whereas Claim 1 specifies that

04:37    3   different interrupt priority level information for each

04:37    4   requested interrupt request is stored in interrupt priority

04:37    5   storage devices.     So, in other words, Kershaw's use of the

04:38    6   operating system software as shown on Slide 19 was a very --

04:38    7         THE COURT:    Could you go back?

04:38    8         MS SOOTER:    Yeah.   Sorry.

04:38    9         THE COURT:    So first just for my court reporter, Kershaw

04:38   10   is K-e-r-s-h-a-w.

04:38   11         So I'm reading what you're reading and -- on Slide 19,

04:38   12   does the -- and this is the problem with the English language.

04:38   13   The way it's phrased, I can't tell if this means that -- and I

04:38   14   want to hear your argument on this and of course from VLSI.

04:38   15   Does this mean it cannot use the software at all?

04:38   16         MS SOOTER:    Thank you, Your Honor.     So this -- going back

04:38   17   to the claim language itself, let's go to Slide 4.

04:39   18         THE COURT:    Okay.

04:39   19         MS SOOTER:    What we're construing right now are the

04:39   20   storage devices for storing priority level information.             The

04:39   21   claim requires a first interrupt priority storage device for

04:39   22   storing priority level information associated with a first

04:39   23   system mode and a second interrupt priority storage device for

04:39   24   storing priority level information associated with a second

04:39   25   system mode.    So what we're saying is that when the mode
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 212 of 242
                                                                                 212



04:39    1   changes and you change from one priority storage device to the

04:39    2   other, you're not doing it by rewriting the priorities with

04:39    3   software.    That's what we mean when we say the priorities are

04:39    4   not rewritten by software when the mode or context changes.

04:39    5         THE COURT:    So let's say the interrupt priorities changed

04:40    6   during or within the execution of a specific mode.          Under your

04:40    7   construction, would software be allowed to be used in any way

04:40    8   to rewrite the priority levels?

04:40    9         MS SOOTER:    Yes.   I think so, Your Honor.      So, for

04:40   10   example, if I understand your hypothetical correctly, if you're

04:40   11   just always for, I don't know, three minutes operating in the

04:40   12   same system mode but something comes along and for some reason

04:40   13   your operating system needs to change the priorities because

04:40   14   from -- you know, you got an update to your software -- your

04:40   15   operating system or something.       I don't know.    And so from here

04:40   16   on out you're always -- your interrupt priority levels are not

04:40   17   going to be what they used to be because there's some different

04:40   18   policies.    Let's say for example there's a new interrupt type

04:40   19   and so you need to add that interrupt type to the priority

04:41   20   information.    Then you would need an interrupt priority level

04:41   21   for that new interrupt type.       You could add that with software,

04:41   22   but what we're saying is that when you switch system modes, the

04:41   23   whole point of the invention is to use a prioritization scheme

04:41   24   by switching the hardware from one set of -- one storage device

04:41   25   for storing priority level information to the other.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 213 of 242
                                                                                    213



04:41    1           THE COURT:    Okay.

04:41    2           MS SOOTER:    And that, we believe, is supported by that

04:41    3   clear and unambiguous disavowal of rewriting the priorities by

04:41    4   software in order to change the mode as opposed to switching

04:41    5   with the software.

04:41    6           THE COURT:    Okay.    Thank you, ma'am.

04:41    7           MS SOOTER:    Thank you.

04:42    8           THE COURT:    Yes, sir.

04:42    9           MR. HATTENBACH:       Good afternoon, Your Honor.    Ben

04:42   10   Hattenbach for VLSI.      It's good to see you again.

04:42   11           THE COURT:    You're just as much of a show pony as

04:42   12   Mr. Ravel.    I looked forward and hoped all day you would get

04:42   13   up.

04:42   14           (Laughter.)

04:42   15           MR. HATTENBACH:       All right.    So let's see.   I have a hard

04:42   16   time even figuring out where to begin.           We appreciate the

04:42   17   questions from the Court yesterday, but --

04:42   18           THE COURT:    However, let me just say -- yeah.       I was going

04:42   19   to say you are beloved and respected in the courtroom by

04:42   20   everyone except for my court reporter who may respect you but

04:42   21   doesn't love you.      So if you would go just a little slower,

04:42   22   you'll make her and all of us happy.

04:42   23           MR. HATTENBACH:       Absolutely.    I'll try to be a slower show

04:42   24   pony.

04:42   25           THE COURT:    Okay.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 214 of 242
                                                                                  214



04:42    1         MR. HATTENBACH:    As I understood the questions from the

04:42    2   Court that Dr. Yi conveyed to us, I think they were all about

04:42    3   the term "potential," and we wanted to address them, but we

04:42    4   won't, given the Court's order.       If there were any remaining

04:43    5   questions on that front, I would be happy to try to address

04:43    6   them, but I don't think they pertain to the hardware addition.

04:43    7         THE COURT:    They don't, I don't think.

04:43    8         MR. HATTENBACH:    And I also was going to go through a bit

04:43    9   of a tutorial, but given Your Honor's statements at the

04:43   10   beginning, I will save us the time there.         I will just note

04:43   11   that a tutorial that we were given and the description of the

04:43   12   positions that we were given was all limited to essentially one

04:43   13   part of one preferred embodiment.       The rest of it was just cut

04:43   14   out of the patent as though it didn't exist, and of course

04:43   15   there are many cases that say, for good reason, you can't

04:43   16   interpret patents that way by ignoring the parts of them that

04:43   17   don't really work for your attempt to rewrite the claims.

04:43   18         Let me cut to the chase here.       On Slide 12 of Intel's

04:43   19   presentation they really set forth, I think, the crux of their

04:43   20   argument, and it says, upon changing mode, software does not,

04:44   21   underlined, does not rewrite the priority levels.          That's the

04:44   22   key of their argument.      They're trying to say put a hardware

04:44   23   limitation in because software does not rewrite the priority

04:44   24   levels.

04:44   25         I'd just like to refer Your Honor to the patent at
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 215 of 242
                                                                                   215



04:44    1   Column 6, Lines 60 to 63 where it states, priority values may

04:44    2   be updated or changed under software control.         That's the

04:44    3   opposite of what they're telling you about how this -- how this

04:44    4   technology works, and they left it out of their presentation,

04:44    5   and, again, you can't limit claims based on one preferred

04:44    6   embodiment when it's absolutely inconsistent with another.

04:44    7         If we could go to Slide 259.

04:44    8         Let me start there on VLSI's slides.        The first thing I

04:44    9   will note is much like their effort to put in a -- the

04:44   10   potential limitation into the last claim element, they're

04:45   11   trying to put in a hardware limitation into this claim element.

04:45   12   You can see on Slide 260 a comparison of the actual claim terms

04:45   13   on the left and their proposal on the right which essentially

04:45   14   repeat all of the technical terms in the term -- in the term

04:45   15   being construed.     There's nothing unclear about them.        They're

04:45   16   just adding to them.     And the language they're adding is the

04:45   17   language in red, and of course, and I won't belabor this point

04:45   18   because I'm sure Your Honor is familiar with it.          You don't

04:45   19   interpret claims by just adding to them.         There has to be some

04:45   20   textual basis in the claim that you're using as sort of a

04:45   21   springboard.    There has to be a word on the left of this chart

04:45   22   that you're saying means something that you're trying to add on

04:45   23   the right.     And here there can't be because if you cross off

04:45   24   all the words on the left that also appear on the right, all

04:45   25   you'll be left with is Intel's addition.         It sort of identifies
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 216 of 242
                                                                                   216



04:46    1   itself for us.

04:46    2         And I'm going to skip over the authority going back to

04:46    3   1895 which we heard about earlier today talking about slippery

04:46    4   slopes and the like.

04:46    5         There's no doubt that if the inventors had wanted to limit

04:46    6   their claims to hardware only embodiments, they could have done

04:46    7   so.   If we look at Slide 264, we'll see an example of a couple

04:46    8   of claims where the inventors specifically call out types of

04:46    9   hardware, logic circuitry, multiplexer circuits, selection

04:46   10   circuits, and there are other examples.        So if they wanted to

04:46   11   limit it to hardware, they certainly knew how to do so and they

04:46   12   chose not to.

04:46   13         Intel's rewriting the claim would also exclude preferred

04:46   14   embodiments.    If you see on Slide 266, this is actually the

04:46   15   language which I was referring to earlier where it specifically

04:46   16   says -- I mean, it couldn't be any more clear.         The assigned

04:46   17   priority values may be updated or changed under software

04:47   18   control.    Now, it does continue.     It says, however, there is a

04:47   19   latency issue when using software.        Well, as with any other

04:47   20   engineering problem -- engineering is often, as you probably

04:47   21   know, about optimization.      Some things work better in some

04:47   22   respects and worse in others.       Well, software's very flexible.

04:47   23   It allows you to change very easily how the system operates

04:47   24   just by putting in a new program or making a slight edit to the

04:47   25   program, whereas with hardware if you want to change how it's
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 217 of 242
                                                                                     217



04:47    1   operating, you need to fabricate an entirely new piece of

04:47    2   hardware which could take months, if not years in the case of

04:47    3   the sort of hardware that Intel makes.        So the point here is

04:47    4   the patent talks about benefits of flexibility.          It talks about

04:47    5   benefits of speed.     Flexibility's provided by software.          Speed

04:47    6   is provided by hardware.      And it says you can do either one.

04:47    7   Here it's saying you can do it under software control.              There

04:47    8   are other parts that talk about it being done with hardware.

04:48    9   And ultimately that's just a design choice for purposes of

04:48   10   optimization for particular applications, but that isn't

04:48   11   present in the claims and it doesn't limit the claims and it

04:48   12   shouldn't be added to the claims.

04:48   13         There are other examples which -- let me just skip it over

04:48   14   because I think we've hit the main point, but there are other

04:48   15   examples where software is involved in changing modes which

04:48   16   then result in changing priority values which Your Honor asked

04:48   17   about earlier.    Those are on Slides 268 and 269.

04:48   18         And then let me just move on here.       So here are some of

04:48   19   the pros and cons discussed on 271 that I was referring to

04:48   20   earlier about flexibility that software provides and speed that

04:48   21   hardware provides.     It never says you have to do one or the

04:48   22   other.

04:48   23         And here on Slide 272 there's some case law that just --

04:48   24   it's just sort of common sense.       It says a patentee's

04:48   25   discussion of shortcomings is not a disavowal.         Often
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 218 of 242
                                                                                     218



04:49    1   shortcomings, as I said, are accompanied with benefits in other

04:49    2   respects.

04:49    3         They would also -- as they're construing the claim, as

04:49    4   they're limiting the claim, it would exclude all of the

04:49    5   preferred embodiments they didn't discuss, but there's more.

04:49    6   There are two terms actually at issue here.         One talks of

04:49    7   storage devices and the other talks about priority levels.             You

04:49    8   can see on Slide 276 those claims, Claims 1 and 9, speak of

04:49    9   storage devices.     Claim 17 is directed to priority levels and

04:49   10   yet they're giving essentially the same interpretations.             It's

04:49   11   a few wording differences but not wording differences that

04:49   12   would be explained by the differences in the words they're

04:49   13   actually purporting to interpret.       So that's yet another

04:49   14   problem.    And of course the use of two terms in a claim

04:50   15   requires that they connote different meanings.         It's just

04:50   16   common sense.

04:50   17         THE COURT:    Where would you say that the hardware and

04:50   18   software interface is disclosed in the patent?

04:50   19         MR. HATTENBACH:    Hardware and software interface.           Well,

04:50   20   that's a tough one.     I mean, I think -- I think everywhere they

04:50   21   talk about software.     Probably a person of skill in the art

04:50   22   would understand that that software is going to be interacting

04:50   23   or controlling some aspect of the hardware operation where it's

04:50   24   a mixed hardware and software system.        I think some examples

04:50   25   that come to mind -- let me -- give me one moment here.             I have
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 219 of 242
                                                                                  219



04:50    1   something in mind, but I need to find the cite for it.

04:51    2         Okay.   Could we go to 26 -- let's go to 268.        So I'm not

04:51    3   sure if this is the level of detail that you're looking for,

04:51    4   but, for example, it talks about context switching based on an

04:51    5   operating system.

04:51    6         THE COURT:    Slow down just a little bit.

04:51    7         MR. HATTENBACH:    Sure.    The patent speaks of context

04:51    8   switching based on the operating system.         It talks about

04:51    9   context control bits in Column 7 at Line 61 to 67.          And,

04:52   10   generally speaking, the patent describes, and people of skill

04:52   11   in the art would understand that software can write to various

04:52   12   registers and storage devices and change modes and the software

04:52   13   can receive interrupts.

04:52   14         I think there's more on -- if we go back to 268.          There's

04:52   15   also some description here in Column 5 and Column 6 of how

04:52   16   certain things are not only preprogrammed but then can be

04:52   17   updated under software control.       That was also something that

04:52   18   we discussed in the briefing.       There was an argument that the

04:52   19   system didn't allow updating.       It just allowed programming in

04:52   20   the first instance, and we point out -- and it's here on the

04:52   21   second portion of the patent on Slide 267 where it shows, no.

04:53   22   Indeed, there can also be updating under software control.          I'd

04:53   23   say it's a combination of all those areas together with what a

04:53   24   person of ordinary skill in the art would understand about a

04:53   25   system like this.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 220 of 242
                                                                                     220



04:53    1           THE COURT:   Very good.    Did you have any other points to

04:53    2   make?

04:53    3           MR. HATTENBACH:    Sure.   Just one more point which is on

04:53    4   the prosecution history.       The sections that counsel was relying

04:53    5   on a moment ago actually weren't, for the most part, discussing

04:53    6   the claim language.       They all used -- they all were discussing

04:53    7   what was described in the application as opposed to what was

04:53    8   claimed in a particular claim, and so I don't want to bring up

04:53    9   Slide 18 and take up the time, but it -- the quote begins with,

04:53   10   as described in the application.       And it continues on.         It says

04:53   11   in selected embodiments.       Well, talking about how selected

04:53   12   embodiments operate is very different from saying, let's talk

04:53   13   about a particular claim and particular claim language and

04:53   14   here's what it meant.      That never happened.     There are

04:54   15   references to -- let's see.        There was a reference to a

04:54   16   software based priority control mechanism.         My understanding of

04:54   17   that is it was a 100 percent software controlled system that

04:54   18   operated 100 percent using software, and that's not what the

04:54   19   claim is directed to.      And so it was entirely appropriate to

04:54   20   differentiate that.       The claims we're speaking of today require

04:54   21   storage devices as part of this process, and both parties

04:54   22   agreed -- it's in the briefing and we affirm it now -- we all

04:54   23   agree a storage device is a piece of hardware.         And so what's

04:54   24   actually claimed, if you look at the claim as a whole, is

04:54   25   really quite different from what was differentiated properly
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 221 of 242
                                                                                       221



04:54    1   during prosecution.

04:54    2         If there are any other questions or concern about the

04:54    3   prosecution history, I'd be happy to try to address it, but

04:54    4   otherwise I will yield the time back to the Court.

04:54    5         THE COURT:    Counsel?

04:54    6         MS SOOTER:    Let's start with Figure 3, please.       So I

04:55    7   believe that the answer to the question of the hardware

04:55    8   software interface is this mode context selector, 26.           So

04:55    9   basically the operating system can change the mode or the

04:55   10   context and thereby changes the input to this switching circuit

04:55   11   here which then is hardware and then it selects a different

04:55   12   register which are hardware, and that's all in hardware.             So

04:55   13   the interface to the operating system would be the mode or

04:55   14   context selector in this figure.       So that was my take on that

04:55   15   question if I understood it properly.

04:55   16         Now, let's go to Column 6 at Line 60 the last paragraph.

04:56   17   Last partial paragraph.

04:56   18         This is the part that counsel relies on to say that

04:56   19   software -- that the priority values may be updated or changed

04:56   20   under software control, but it says right in the middle there

04:56   21   starting at the end of the line in about the middle, by

04:56   22   implementing the interrupt priority register 212 as a read

04:56   23   write register, the assigned priority values may be updated or

04:56   24   changed under software control.

04:56   25         Now, first of all, it does go on to disparage that
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 222 of 242
                                                                                    222



04:56    1   technique, but let's look at -- counsel did start his argument

04:56    2   by saying that there were two embodiments here, and this 212 is

04:56    3   the first embodiment.      It's Figure 2.

04:56    4         If we could go to Figure 2.

04:56    5         Figure 2 has 212, has interrupt priority register.            It has

04:57    6   one of them, but that's not the claimed embodiment in Claims 1

04:57    7   and 9.

04:57    8         If we could go to Claim 1.

04:57    9         Claim 1 requires two hardware interrupt priority storage

04:57   10   devices.    That's not embodiment shown in Figure 2 that -- the

04:57   11   text that VLSI relies on repeatedly refers to.         The text that

04:57   12   VLSI refers to is simply not the embodiment claimed in Claims 1

04:57   13   and 9, and there's an entire body of case law, as Your Honor is

04:57   14   well aware, regarding unclaimed embodiments under the Johnson

04:57   15   and Johnston line of cases, and this is one of those cases

04:57   16   where even if -- and, frankly, Embodiment No. 1 is very

04:57   17   explicit in saying it can have one or more, but even if that

04:58   18   was an embodiment, that's not what Claims 1 and 9 are claiming

04:58   19   because they require two.      And the patent goes on at the end of

04:58   20   Column 6 to disparage the software use of writing the interrupt

04:58   21   priorities and say, we prefer the hardware, and then it spends

04:58   22   columns and columns and columns talking about the hardware, and

04:58   23   then finally it all culminated in prosecution.

04:58   24         If we could go to our Slide 22.

04:58   25         All of these statements, all of this disparagement in the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 223 of 242
                                                                                    223



04:58    1   patent itself of the prior art, software, interrupt control,

04:58    2   techniques and the teaching and the solving of the problem

04:58    3   using hardware all culminated when the Patent Office granted

04:58    4   these claims and the patent examiner said in response once

04:58    5   again to the prior patent owner's representations that -- about

04:58    6   the scope of the claims, the Patent Office said, the examiner

04:59    7   interpreted the claims in light of the specification and in

04:59    8   further view of applicants' persuasive argument that Kershaw

04:59    9   uses the operating system software to set the interrupt

04:59   10   priority values, whereas Claim 1 specifies that a different

04:59   11   interrupt priority level information for each requested

04:59   12   interrupt priority request is stored in devices.          That's the

04:59   13   hardware.

04:59   14         And then he goes on and at the end he emphasizes that part

04:59   15   of the argument that he relied on and found persuasive was that

04:59   16   the claimed invention eliminated the requirement for software

04:59   17   management of priority level changes during context switches.

04:59   18   And all we're asking, Your Honor, is that the current owner of

04:59   19   this patent be held to the word and the representations of the

04:59   20   original owner to the Patent Office in order to obtain this

04:59   21   patent.

04:59   22         MR. HATTENBACH:    I'll be quick, Your Honor, but I will

05:00   23   speak slowly.

05:00   24         Can we go to Slide 220?

05:00   25         THE COURT:    Actually, I'm going to go with plain and
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 224 of 242
                                                                                   224



05:00    1   ordinary meaning.

05:00    2         MR. HATTENBACH:       Thank you, Your Honor.

05:00    3         THE COURT:    You're welcome.    I did that to save my court

05:00    4   reporter.

05:00    5         (Laughter.)

05:00    6         THE COURT:    However, let me make clear on the record

05:00    7   Intel's arguments are not lost on the Court.         And we will --

05:00    8   when we get out our order that tells you the basis for our

05:00    9   constructions, I feel that Intel will feel -- will understand

05:00   10   that what they've argued has been heard.         We will -- as part of

05:00   11   the plain and ordinary meaning construction in this case, we

05:00   12   will reflect what occurred during the prosecution history of

05:00   13   the case.

05:00   14         Mr. Ravel?    Please tell me I get more binders.

05:01   15         (Laughter.)

05:01   16         MR. RAVEL:    We -- you have all of them already.

05:01   17         THE COURT:    Okay.

05:01   18         MR. RAVEL:    I'm Steve Ravel for Intel, and, first of all,

05:01   19   I'd like to thank the Court for putting me and my 1977

05:01   20   political science degree at ease, and more to the point, I'd

05:01   21   really like to thank the Court for its assistance in managing

05:01   22   expectations for my appearance here in front of you today.

05:01   23         And I want to start on the slide that's before you No. 43,

05:01   24   and most specifically with the underlined red the, singular,

05:01   25   plurality of interrupt priority storage devices.          And we're
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 225 of 242
                                                                                 225



05:01    1   going to read this claim from the bottom up, and I think it's

05:02    2   very important to read it from the bottom up here because the

05:02    3   thing that drives indefiniteness here, the thing that makes

05:02    4   this analogy to a real estate legal description not reasonably

05:02    5   certain enough to enforce starts there with the singular

05:02    6   plurality, and unless I missed it, you will not see this third

05:02    7   claim limitation in VLSI's presentation at all.          And it is the

05:02    8   thing that renders it indefinite and not reasonably certain.

05:02    9   It is the thing that puts it over the edge.

05:02   10         So picking up right there with the Court's official video

05:02   11   on the anatomy of a patent case and the analogy to a real

05:03   12   estate deed, I want to go back dejavu all over again to the

05:03   13   1990s when you were a general civil common-law judge and I was

05:03   14   a general civil common-law trial lawyer and our Socratic

05:03   15   dialogues included or were actually dominated by discussions

05:03   16   about whether language was sufficiently certain in a deed and a

05:03   17   contract and a statute to put people on notice and to be

05:03   18   reasonably enforceable against them, and I think the tools we

05:03   19   developed there will stand us in good stead in determining

05:03   20   indefiniteness here today.      And a little later on I might

05:03   21   expand that real estate analogy to Michael Dell's suburban

05:03   22   homestead where he runs regular kind of horses and Arabian

05:03   23   horses and maybe use horses as the analogy as an ohmage to

05:04   24   Judge Nowlin, but it may not be necessary.

05:04   25         Let's dig into the language.      Singular, the plurality of
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 226 of 242
                                                                                 226



05:04    1   interrupt priority storage devices.        What is the clear road

05:04    2   map, the clear antecedent basis for that?         Notice that we see

05:04    3   plurality of interrupt priority storage devices twice earlier

05:04    4   in the claim connected by the conjunctive and.         So how do you

05:04    5   square the singular plurality down in the third limitation with

05:04    6   the conjunctive and tying the similar limitations in the first

05:04    7   two paragraphs?     And the answer is you don't.

05:04    8           So to understand in a little bit more formal way why the

05:05    9   claim is indefinite, it is helpful to start at the last

05:05   10   limitation because there must be an antecedent basis for that

05:05   11   last limitation.     You have to look up and you see not one but

05:05   12   two.

05:05   13           And, Judge, I think we need to slap on those virtual

05:05   14   reality goggles that would render you and me something that we

05:05   15   would never be in real life, and that is a person of ordinary

05:05   16   skill in the art.     And so what would a person of ordinary skill

05:05   17   in the art see?     That there are two places and not one where

05:05   18   the term plurality of interrupt priority storage devices is

05:05   19   used.    And the second use is distinguishable but not in a

05:06   20   material way.     And I think if you look carefully at the first

05:06   21   two limitations, the additional verbiage in the second one does

05:06   22   nothing more than make the second of the three limitations a

05:06   23   more narrow version of the first.       Hence, the analogy to

05:06   24   Michael Dell's home place, our person of ordinary skill in the

05:06   25   art trying to figure out how big the home place was and what it
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 227 of 242
                                                                                   227



05:06    1   covered and what it included and where the fancy Arabians were

05:06    2   barned and stabled in the first limitation and any old horse in

05:06    3   the second limitation.      A person of ordinary skill in the art

05:06    4   would just be hopelessly confused about where to go for the

05:07    5   Arabian only horses or the any old kind of horses.

05:07    6         And I probably should have highlighted this sooner.           The

05:07    7   blue underlines are the distinction between the first

05:07    8   limitation and the second, and they just don't move the needle

05:07    9   for making the practitioner know where to go.         It could be

05:07   10   read, conceivably could be read as a subset of the broader

05:07   11   first limitation, but it doesn't provide any clarity.

05:07   12         VLSI is asking you to do something that the cases don't

05:07   13   let you do, and that is render either the first limitation or

05:08   14   the second limitation redundant.       Notice as we walk through it

05:08   15   specifically with the singular the on the bottom they are

05:08   16   asking you to omit, to strike out either the first limitation

05:08   17   or the second limitation.      So the reasonable practitioner

05:08   18   doesn't know whether it is one plurality, two pluralities or

05:08   19   four pluralities.     It is particularly based -- on the third

05:08   20   limitation with the plurality referring to two conjunctively

05:09   21   linked similar limitations, it's just Intel's position that you

05:09   22   can't get there from here on certainty, Judge, and let me try

05:09   23   to diffuse a couple of the things that they are trying to --

05:09   24   that they're likely to say to you based on their slides.            First

05:09   25   of all, I don't -- I don't like to issue challenges, but the.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 228 of 242
                                                                                 228



05:09    1   How do you get over the problem caused by the, singular,

05:09    2   plurality, two conjunctions and two similar limitations?

05:09    3   They're likely to cite to you an Eastern District case that

05:09    4   says redundancy is just okay and they sure over blow that case.

05:09    5   It is a -- it is a -- it's in a footnote.         It's in unlucky

05:09    6   Footnote No. 13, and it says that you can harmonize a stray

05:09    7   whereas or wherefore, but it certainly doesn't stand for the

05:10    8   proposition that one can harmonize -- and, again, I hate to

05:10    9   stress it too much, but it's -- the bulk of the argument is the

05:10   10   two conjunctive limitations coupled with the singular plurality

05:10   11   relating back is just absolutely fail to definiteness here.

05:10   12         I also want to mention from their briefing I think today

05:10   13   for the first time -- in fact, I know today for the first time

05:10   14   instead of saying definite where their expert did opine as to

05:10   15   what it could mean, and it -- and they did chide us throughout

05:10   16   their briefing for not biting down on what it could mean or

05:10   17   rejecting a reasonable expectation, but -- a reasonable

05:10   18   construction, but all of that is just self defeating, Judge.

05:11   19   When the party that's advocating for certainty use words like

05:11   20   "could" or "a reasonable," they're just admitting themselves

05:11   21   out of court.    I have some other things to say about their

05:11   22   presentation, but I'll hold it back for rebuttal, but you just

05:11   23   can't get there from here.      Two conjunctions and a singular.

05:11   24   Can't get there from here.

05:11   25         THE COURT:    Mr. Ravel tells me you can't get there from
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 229 of 242
                                                                                    229



05:11    1   here.

05:11    2           (Laughter.)

05:11    3           MR. HATTENBACH:   I believe I can get there from here.         Let

05:11    4   me take a shot at that.

05:11    5           Can we put up Slide 294?

05:11    6           This is Mr. Hattenbach again for VLSI.      And here's the

05:11    7   language that Mr. Ravel was looking at which requires a

05:11    8   plurality of certain things and a plurality of certain things

05:11    9   which sound an awful lot like the first set of certain things

05:12   10   but then also require the language that's underlined in it's

05:12   11   either blue or purple there.       I can't quite tell.     But for each

05:12   12   of the one or more interrupt requests which appears twice.             So

05:12   13   the second providing element is narrower than the first.

05:12   14           And that actually was the argument that I understood them

05:12   15   to be making in their brief that these are just duplicative and

05:12   16   you have to provide one or two.       We can't tell, so therefore

05:12   17   it's indefinite.      And we responded to that by pointing out that

05:12   18   in fact there's some duplication of text.         It's certainly not

05:12   19   the most concise claim I've ever seen.        I'll stipulate to that.

05:12   20   But it's not indefinite for that reason that was discussed in

05:12   21   the briefing because the second element adds limitations and is

05:12   22   therefore narrower than the first.

05:12   23           As to the argument about getting there from here that was

05:12   24   raised, let me try an analogy on you, Your Honor.          Let's say

05:12   25   you have a bunch of apples in your shopping cart and you go
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 230 of 242
                                                                                  230



05:13    1   back.    You decide it's just not enough apples.       You're going to

05:13    2   get another bunch of apples.       And maybe the second bunch is of

05:13    3   a particular type whereas the first bunch is just general --

05:13    4   apples in general.      So now you have two bunches of apples, or

05:13    5   as a patent lawyer would say, two pluralities of apples.

05:13    6           THE COURT:    They would say two pluralities of fruit.

05:13    7           (Laughter.)

05:13    8           MR. HATTENBACH:    Very well.

05:13    9           THE COURT:    They wouldn't want to be bound to it being

05:13   10   apples.

05:13   11           MR. HATTENBACH:    If I started speaking like that, I might

05:13   12   get thrown out of many stores, but, nonetheless, they would say

05:13   13   two pluralities of fruit.      And if someone -- you were checking

05:13   14   out and the checker said, give me one of those pieces of fruit,

05:13   15   you wouldn't say, I don't know what you're talking about.

05:13   16   You'd be able to pick one of the pieces of fruit, whether they

05:13   17   were apples or bananas or anything else.         I think the same

05:13   18   applies here.    There's a first plurality, a second plurality,

05:13   19   and then the element that comes next that he was taking issue

05:14   20   with just requires you to pick one of those things.          He didn't

05:14   21   mention this, but a plurality -- plurality's a strange word in

05:14   22   that multiple pluralities are themselves a plurality.           And the

05:14   23   claimed plurality which is on the next -- it's the next element

05:14   24   to follow and it's not on our slide because I don't think they

05:14   25   made this argument before, but the claimed -- that element
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 231 of 242
                                                                                        231



05:14    1   says, just pick one of the things that were introduced above.

05:14    2   It's the two bunches of apples.       You just have to pick an

05:14    3   apple.     I don't think there's anything so unclear about that

05:14    4   that the claim should be rendered indefinite.         It definitely

05:14    5   should be criticized for using excess verbiage.          Like I said,

05:14    6   we'll stipulate to that.      But figuring out what it means to

05:14    7   pick an apple from two bunches of apples is not something

05:14    8   that's beyond the capability of an elementary school student,

05:15    9   let alone a person of ordinary skill in the art even in the

05:15   10   abstract.    And here it's not being done in the abstract.            It's

05:15   11   being done in the context of a patent specification that is in

05:15   12   accord with what I just described.

05:15   13         And so on -- I don't want to take any more of your time,

05:15   14   but on Slide 297 the patent does describe two devices for

05:15   15   priority storage, storage of priority information and a -- and

05:15   16   a plurality of those devices.       Two is a plurality.     And that's

05:15   17   entirely consistent with our construction of the term.              They

05:15   18   said in their briefing, by the way -- well, let me address one

05:15   19   other issue.    In terms of the alleged lack of clarity here.              As

05:15   20   we've heard many times, and this is the Phillips case that says

05:15   21   itself but many others as well have said you have to look at a

05:16   22   the context of the particular claim or the particular element.

05:16   23   You can't just pluck it out of thin air and look at it out of

05:16   24   context.    Well, the context here -- and this is what a person

05:16   25   of skill in the art would be looking at when trying to
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 232 of 242
                                                                                  232



05:16    1   determine, do I need one plurality or two pluralities or

05:16    2   something else?     They would see, and this is, ironically,

05:16    3   enough in exactly the same element that Intel is focusing upon,

05:16    4   but they didn't mention this, that when it came to interrupt

05:16    5   priority storage devices where the patentee wanted to say I

05:16    6   want two of them as opposed to one plurality, they said a first

05:16    7   interrupt storage device and a second interrupt priority

05:16    8   storage device.     And so someone -- if someone was left

05:16    9   wondering what was happening here, they would see where

05:16   10   multiple instances of a particular type of element were desired

05:16   11   was called out in the claim.       Where they weren't, it wasn't.

05:17   12   And then I think this is in the briefing so I'll just say that

05:17   13   at least some redundancy is permissible.

05:17   14           There was also an argument in the briefing that we're

05:17   15   asking the Court to disregard the second providing limitation

05:17   16   is duplicative.     We're absolutely not.     Both elements need to

05:17   17   be satisfied for there to be infringement.         It's simply the

05:17   18   case.    But when the claims are applied -- and this is more in

05:17   19   the infringement side of things than the claim construction

05:17   20   side of things.     The same language in the claim can be

05:17   21   infringed by the same element even if that language appears

05:17   22   multiple times.     And we had a bunch of cases -- we had a bunch

05:17   23   of cases supporting that proposition in our briefing.

05:17   24           To the extent there's any lack of clarity -- and we don't

05:17   25   think there is.     They seem to think there is.      There's an easy
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 233 of 242
                                                                                 233



05:17    1   solution here.     The law disfavors invalidation of patents.       It

05:18    2   disfavors findings of indefiniteness where there's another

05:18    3   reasonable option, and the most reasonable option here, and we

05:18    4   have no problem with it whatsoever, for resolving this dispute

05:18    5   is to simply construe the claim.       You could say it requires at

05:18    6   least one plurality of interrupt storage devices itself

05:18    7   comprised of at least two such devices.        And that proposed

05:18    8   language is on Slide 307, and we'd ask Your Honor if you think

05:18    9   there's any lack of clarity, let's just -- let's just get rid

05:18   10   of it by adopting a construction that's set forth here, that's

05:18   11   completely consistent with not only the claim language but, as

05:18   12   I said, the preferred embodiment.

05:18   13         Any questions?

05:18   14         THE COURT:    Had you proposed that to us before?       I don't

05:18   15   remember seeing that.

05:18   16         MR. HATTENBACH:    I think we proposed the concept of

05:18   17   clarifying any alleged confusion with a construction in our

05:18   18   briefing.    I don't recall offhand, but I can check to see

05:18   19   whether we put that exact language, but that is what we said

05:19   20   all along we thought it meant.       So I think if you put all of it

05:19   21   together, the answer is yes.

05:19   22         THE COURT:    And I know I have in my notes as I was going

05:19   23   through it and Josh was going through it something that --

05:19   24   along the lines of what about saying something about two

05:19   25   devices, but I don't remember if you all submitted something.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 234 of 242
                                                                                   234



05:19    1         MR. HATTENBACH:    If you give me just a moment, I can

05:19    2   probably track that down.

05:19    3         Well, I don't want to take up your time.        It is our

05:19    4   proposal it -- I think if it's not set forth explicitly in our

05:19    5   brief, it would be inferred from the fact that we said we think

05:19    6   this is the right construction all along and that the better

05:19    7   approach to invalidation would be to interpret it in the way

05:19    8   that we understand it.      But I don't recall whether -- I'm just

05:19    9   trying to answer your question as precisely as possible whether

05:20   10   we actually said, here's how you should interpret it, but we

05:20   11   are saying that now.

05:20   12         THE COURT:    That's all I need to know.

05:20   13         MR. HATTENBACH:    Thank you, Your Honor.

05:20   14         THE COURT:    Let me hear from Mr. Ravel.

05:20   15         MR. RAVEL:    Judge, I will represent to the Court that the

05:20   16   extent of their curative attempts up to this point have been

05:20   17   limited to the word "definite."       There was not a plain and

05:20   18   ordinary meaning.     There was not -- there was the chiding of us

05:20   19   of being rejecting of what it could be or what the most

05:20   20   reasonable reading was, but in terms of a proposed fix to the

05:20   21   problem, we saw this for the first time today, not complaining,

05:20   22   but this doesn't do the trick on many levels.         First of all,

05:20   23   it's inaccurate because at least one should really be two.            The

05:21   24   itself should be each.      And I could go on and on about why it's

05:21   25   wrong, but the real reason that it's wrong is the case law that
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 235 of 242
                                                                                    235



05:21    1   says they're leading you into error when they ask you to

05:21    2   rewrite a claim to save it from indefiniteness.          I mean, the

05:21    3   cases are just legion on that.

05:21    4         Mr. Lee, may we go to Slide 48, please?

05:21    5         I'll match their spec reference that they think is

05:21    6   clarifying with a spec reference that we think is equally

05:21    7   confusing.    So it points in both directions.       So I think that's

05:21    8   a wash.   But what I want to conclude with is something

05:21    9   remarkably simple, certainly simple to someone simple minded in

05:22   10   the way that I am.     And let's go back to the phrase "the

05:22   11   plurality."    I think we can agree that the "the" must have an

05:22   12   antecedent basis, and the unanswerable question and the

05:22   13   question that destroys definiteness is, is it the first

05:22   14   limitation or the second limitation that is the appropriate

05:22   15   antecedent basis for the the plurality?        And that's just

05:22   16   unanswerable under the four corners of this claim, Judge.

05:22   17         THE COURT:    What if they had said one of the pluralities,

05:22   18   i-e-s?

05:22   19         MR. RAVEL:    I'm quick to point out they didn't, but --

05:23   20         THE COURT:    Well, and I -- whether they did or not, they

05:23   21   didn't, but I am somewhat taken by the argument that plurality

05:23   22   is one of those words where a plurality of -- more than one

05:23   23   plurality can be a plurality.       You can have -- if you have

05:23   24   three pluralities of bananas and you put them on a table, you

05:23   25   have a plurality.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 236 of 242
                                                                                 236



05:23    1         MR. RAVEL:    But that argument is -- runs afoul of the,

05:23    2   then why did they say it twice?       If one plurality could -- why

05:23    3   did they have to say it twice?       To get to that solution to the

05:23    4   problem, they're reading either the first limitation or the

05:23    5   second one out.     Even if that's right, it doesn't solve that

05:23    6   problem.

05:24    7         That's all I've got absent questions, Judge.

05:24    8         (Conference between the Court and Mr. Yi.)

05:24    9         THE COURT:    Could we have that -- Mr. Ravel, could I have

05:25   10   you back for a second?      I'm sorry.    I was -- could I have your

05:25   11   last slide up?

05:25   12         MR. RAVEL:    This one?

05:25   13         THE COURT:    So we in the first paragraph, providing a

05:25   14   plurality, and then in the second paragraph, providing a

05:25   15   plurality, and then in the third paragraph it says, one of a

05:25   16   plurality, and really if there's an error here, they could have

05:25   17   said one of the pluralities.       They could say one of either, but

05:25   18   it is not -- it is doesn't strain me -- it doesn't cause me too

05:25   19   much stress to think that the person who wrote this when he

05:26   20   said one of the plurality was talking about either the first

05:26   21   paragraph or the second paragraph and -- because it's

05:26   22   consistent with what is said after that.         One of the plurality

05:26   23   of interrupt priority storage devices is what starts each of

05:26   24   those, and so that paragraph makes sense if they're talking

05:26   25   about one of those two pluralities.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 237 of 242
                                                                                    237



05:26    1         MR. RAVEL:    It's -- it's one of the devices, not one of

05:26    2   the pluralities.     It modifies something different which I

05:26    3   should have made more clear because that's the heart of the

05:26    4   argument.

05:26    5         THE COURT:    Okay.    Then I'm -- I didn't follow what you

05:26    6   just said so help me out.

05:26    7         MR. RAVEL:    Can I approach?

05:26    8         THE COURT:    Of course.

05:26    9         MR. RAVEL:    The, the plurality of interrupt storage

05:26   10   devices.

05:27   11         THE COURT:    That's just repetitive of what's said in the

05:27   12   first line of each of the other paragraphs.

05:27   13         MR. RAVEL:    Right.

05:27   14         THE COURT:    Maybe Mr. Lee can help.

05:27   15         MR. RAVEL:    I think Mr. Lee can explain what I'm trying to

05:27   16   say better.

05:27   17         THE COURT:    I think that'd be great.

05:27   18         MR. RAVEL:    And I'm happy to defer.

05:27   19         MR. LEE:     Very quickly, Your Honor.

05:27   20         THE COURT:    Sure.

05:27   21         MR. LEE:     When it says one of the plurality, it's one of

05:27   22   the plurality of interrupt priority storage devices.          So the

05:27   23   one of is not one of the plurality.        It's one of the devices if

05:27   24   you read on in the claim.      And up here it's a plurality of

05:27   25   interrupt storage devices, a plurality, and then this is the
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 238 of 242
                                                                                   238



05:27    1   plurality that's the search of the antecedent basis.          I was

05:27    2   trying to whisper in Mr. Ravel's ear because I think when Your

05:27    3   Honor focused on one of, it's not one of the pluralities.            It's

05:27    4   one of the devices.

05:27    5         THE COURT:    I understand.        Let me -- in fact, let me

05:27    6   just -- what will help -- what's unfortunate is where the slide

05:28    7   cuts off.    So let me just look at this.

05:28    8         MR. RAVEL:    You selectively couple the device, not the

05:28    9   plurality, Judge.

05:28   10         THE COURT:    Okay.    Thank you, sir.

05:28   11         Yes, sir.

05:28   12         MR. HATTENBACH:       All right.    I don't think the fact that

05:28   13   it's going to device as opposed to a plurality of devices is

05:28   14   anything we either disagree with or that affects the analysis

05:28   15   that Your Honor was articulating.          It goes back to the example

05:29   16   with the apples or, if you like, maybe I should have used the

05:29   17   word "fish" since the plural of fish is fish just like the

05:29   18   plurality of plurality is plurality.          That was hard to say.

05:29   19         If I said, I'm going to provide you with some fish and

05:29   20   then I'm going to provide you with some fish that have big

05:29   21   scary teeth and I say, you need to select one of the fish,

05:29   22   everyone would know what we were talking about.          And that's all

05:29   23   that's happening here.

05:29   24         I did have a moment to look for the answer to Your Honor's

05:29   25   other question about our Slide 307, and the answer I think is
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 239 of 242
                                                                                   239



05:29    1   yes.   On our opposition brief we said on Page 40, in any event,

05:29    2   if the Court finds that the claim would benefit from

05:29    3   clarification, it can easily be clarified through

05:29    4   interpretation in the manner VLSI proposes.         And then in our

05:29    5   reply brief we said on Page 19, quote, Claim 1 requires at

05:30    6   least one plurality of interrupt priority storage devices,

05:30    7   itself made up of at least two such devices.         So we did change

05:30    8   the word "made up" to "comprised."        Happy with either one of

05:30    9   them, but that's the concept that the claims we're trying to

05:30   10   get across, and, again, we think the worst case scenario for

05:30   11   this claim should be it should be chided for being too wordy

05:30   12   and it should be clarified or left alone.

05:30   13          Thank you, Your Honor.

05:30   14          THE COURT:    Anything else, Mr. Ravel?

05:30   15          MR. RAVEL:    No, Your Honor.

05:30   16          THE COURT:    Thank you, everyone.

05:31   17          With respect to the following claim term, the Court is

05:31   18   going to find that it is not indefinite.         We will take under

05:31   19   consideration whether or not it deserves a claim construction

05:31   20   as suggested by plaintiff, but I don't -- I don't know whether

05:31   21   that's likely or not, probably not likely, but it's not out of

05:31   22   the question that we'll get you a claim construction, but for

05:31   23   purposes of today's hearing, I find it's not indefinite.

05:31   24          Is there anything else that we need to take up?

05:32   25          MR. LEE:     Not for Intel, Your Honor.
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 240 of 242
                                                                                      240



05:32    1           THE COURT:   Counsel?

05:32    2           MR. HATTENBACH:   Not for VLSI, Your Honor, other than to

05:32    3   say thank you for your time.       I know you put a lot of effort

05:32    4   into this and we appreciate it.

05:32    5           THE COURT:   Well, and I don't know how many clients are

05:32    6   here.    I recognize at least Intel has a client here which I

05:32    7   always think is the very best thing that can happen.          I think

05:32    8   it's important for not only the lawyers who appear in front of

05:32    9   me but for their clients to be here and have some idea of who

05:32   10   their case is in front of and whether that's a good thing or

05:32   11   not.    But I will say, without any reservation, this -- you guys

05:32   12   are all exceptional.      I truly think I have the greatest job on

05:32   13   the planet, and the reason why is I have the most amazing

05:32   14   lawyers on the planet arguing things and I just hope I lived up

05:33   15   to the high standard that each one of you had in terms of the

05:33   16   preparation of your briefs and your arguments here today.               You

05:33   17   all made every single decision that I had to make very

05:33   18   difficult because the arguments on both sides were so strong

05:33   19   and well written and argued.       So I thank you all for being

05:33   20   here.    I am probably -- well, I'm certain I'm unlike most other

05:33   21   federal judges, but I am probably most different in that I am

05:33   22   the person who is least interested in seeing you guys settle.

05:33   23   I think this -- it would be tremendous to have a trial.             I

05:33   24   think settlements are great.       I think cases should settle

05:33   25   because I think that's just a good thing for America and for
             Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 241 of 242
                                                                                 241



05:33    1   everyone involved if you can resolve it, but I'm very much

05:33    2   looking forward to every phase of this case up through and, if

05:33    3   it happens, including trial.       So I very much appreciate

05:34    4   everyone being here.

05:34    5         We're close to Christmas.      I wish everyone a merry

05:34    6   Christmas and happy new year and I look forward to seeing you

05:34    7   all when we get back together.

05:34    8         THE BAILIFF:    All rise.

05:34    9         (Hearing adjourned at 5:34 p.m.)

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
     Case 6:21-cv-00057-ADA Document 99 Filed 12/20/19 Page 242 of 242
                                                                         242



 1   UNITED STATES DISTRICT COURT )

 2   WESTERN DISTRICT OF TEXAS         )

 3

 4         I, Kristie M. Davis, Official Court Reporter for the

 5   United States District Court, Western District of Texas, do

 6   certify that the foregoing is a correct transcript from the

 7   record of proceedings in the above-entitled matter.

 8         I certify that the transcript fees and format comply with

 9   those prescribed by the Court and Judicial Conference of the

10   United States.

11         Certified to by me this 20th day of December 2019.

12
                                  /s/ Kristie M. Davis
13                                KRISTIE M. DAVIS
                                  Official Court Reporter
14                                800 Franklin Avenue, Suite 316
                                  Waco, Texas 76701
15                                (254) 340-6114
                                  kmdaviscsr@yahoo.com
16

17

18

19

20

21

22

23

24

25
